Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 1 of 239




                                                                                     Phoenix          Arizona
                                                                                     May         1990
                                                                                     313     p.m



                       INTERVIEW             OF    ARNANDO           SALDATE           JR



      BY   MR   RAY

                           Todays        the       26th        of    June           313    in    the

      afternoon       in    the    office          of    the        Deputy          County      Attorney

      Noel   Levy      Present          is    Armando           Saldate

 10                        Armando       Saldate               Jr

 11                        Youre not              the    only        Saldate          on   the    force        are


 12   you
 13                        Yes          am

 14                        You    are         We    had             case       before      together           the


 15    ermenez      phonetic            case       or    was        it    Jimenez          phonetic

 16                        Youre talking                 about           Ed    Sullivan         and    Jose

 17   Hemanato      phonetic

 18                        No      That       little           five-yearold                  homicide

 19   case

 20                        Fiveyearold                   homicide              case

 21                        Fiveyear-old                 girl        was       stabbed      who    --


 22                             worked            little        bit       on       that

 23                        Did    you        okay

 24                        It    wasnt       my     case            though

 25                        Are    you    the       case    agent              on    this



                    COPPERSTATE           REPORTING             SERVICE
                                                                                     lIILKE_NSBO18O92



                                                                                                       Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 2 of 239




      supplemental

                          Okay            And    its     in    the       recorded          transcript

      the    transcript        of    the       recorded

                          Thats           correct

                          All       right         The    interviews             with       Styers       and


      with    Scot     both     were       recorded           is    that       right

                          Interviews              what       interviews

                          The       interviews          at    the    police          station

                          That            did

 10                       Yeah

 11                       Oh        no


 12                       In    these          reports       Im     given       transcripts             of


 13   certain    recorded           conversations              and       one    of    the       recorded

 14   conversations            at    least       with    Scott           was    when       he    had

 15   admitted       or   said       that       Debra    was       involved          in    this    --


 16                       Thats           correct

 17                             conspiracy               All       right         Were          there    any

 18   other   unrecorded            interviews          that       you    had    with

 19                       Wait            mi1pute   now

 20                       --    Scott

 21                       Weve           got     mistake           here

 22                       Okay

 23                            never       recorded          any    interviews

 24                       Okay            Were   you     present         during           --


 25                       No



                     COPPERSTATE           REPORTING          SERVICE           ItMILKE_NS8018093



                                                                                                   Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 3 of 239




      urgency       at    all       in    getting          down         to    Florence

                               Oh        of    course          theres urgency                            mean       weve

      been    working          on    it       all    day       long           Sure       theres          urgency

      you    know         We    had       the       --    we     had     the       equipment          and      we    used

      it

                               Okay            Did       you     call        ahead       before       leaving         to


      have    the    sheriffs             at    Pinal          County         go    out      and    pick       her    up
                                    sent       Detective           --        yeah            sent     Detective

      Hammerick          also       out       there

 10                            Okay            But       you     did     call       the      Pinal       County

 11   Sheriffs       and       request          that       they        go     out       to   Richard        Sadicks

 12   house    and       pick       up    Debra          Milke

 13                                 believe          thats         where           it    occurred           yeah

 14                            Okay            Did       you     tell        them       to   place       her    under

 15   arrest    at       that       time

 16                                 think       --       first     of        all        Im    not    the       one    that

 17   called

 18                            Okay

 19                                 really          dont         know        what       transpired          there

 20   supervisor          called          and       had    that        done

 21                            Okay            When       you     got        to    Florence         was     she


 22   already       at    Pinal          County

 23                            Yes

 24                            Where          was    she       located            within      the    building

 25                            In   an        office               think           they      use    it    for




                     COPPERSTATE                REPORTING               SERVICE



                                                                                                            Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 4 of 239




      medical       treatment                  Its        an    office          right       there

                               Okay

                                    large           room

                               Its        in    behind          the       locked          doors

                               Large          room         Larger             than    Noel       Levys          office

      Im     sure

                               And       is    it     back      in       behind       the       jail     doors

                               Yes

                                    long       hallway          that          runs    there       and        then     as


 10   you    go    in


 11                            Anybody          that       goes          --    anybody          that     goes       in     to


 12   talk    to    the       Pinal       County          has       to    go    beyond          the     jail     doors

 13                            Okay

 14                            And       they       have       to    go       back    there            yeah

 15                            It    wasnt           in    one       of       the    outer       offices         towards

 16   the    --    towards          the       east     side

 17                            It    was       towards          the       east       --         dont         know

 18   dont remember now                              remember we                went       behind        the     doors

 19   and    it    was    in    the       medical          facility             there           and     she     was

 20   sitting       there       with          her    aunt       and       so    --


 21                            Did       you    go     through            the       main    office           doors       on


 22   the    east       side        or    did       you    go       around          off    to    the     north        side

 23                                 dont        really          remember

 24                            Okay            Your       report          indicates             that     when       you

 25   got    into       the    medical          offices             there       was       Debra        and     someone




                        COPPERSTATE                 REPORTING            SERVICE           1TMILKE_NSB018095



                                                                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 5 of 239




                                                                                                                11



                                    walked        in         introduced             myself            They     said

      Hi         how    you    doing              And             asked       the    aunt       to    step     out

      She    said        Oh         yeah         fine              Very       nice        very       cordial          And


      Debra       seemed       to    be    very        nice        and       cordial       at    first         also

                               Then       what        happened

                               And    remained               there             and    remained          that     way

      to    be    honest       with       you

                               Qkay            Did     she        seem       interested              like    perhaps

      you    had       some    news       to    give         her       or    something           like       anxious

 10   to    hear       what    you    would           have        to    say

 11                                 dont know                if    she       appeared       that       way     but

 12   she    just       sat    there       and        said         Oh hi                  And         entered       and


 13        introduced         myself

 14                            And    Im        sure     that           --    Detective          Hammerick          said


 15   that       he    told    her    that             was        en    route       and    that         wanted        to


 16   talk       to    her     so    Im        sure     that           she    knew    that            wanted     to


 17   talk       to    her

 18                           Right             But     it        was       clear    from the          moment       that


 19   you    entered          in    there       that     she           had    no    idea    that       the    boy     had


 20   been       found

21                                  dont        know     if             can    make       that       statement

 22   because            dont        know       what     was           in    her    mind

23                            Okay             Flow   did         she       react    when       you    told    her

24    that       the    boy   had     been        found

25                            Let     me       back     up             Did    you    --    when       you    told     her




                        COPPERSTATE              REPORTING              SERVICE            irIVIILKENSBOI8O96



                                                                                                             Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 6 of 239




                                                                                                                12



       the   boy       had   been     found        did       you     couple          your    statement


       together         with    found        dead            or     did    you       just    tell        her    that


       the   boy       had   been     found

                                 think            told       her     that       her    son    had    been

       found      and    that    he    was       dead          But    it    you       dont     mind            if


      could       --


                               Please

                               That    he    had       been       found     shot       to    death

                               Okay         So     she       was     just       immediately          given           the


 10   gorey       details       all    in    one       spoonful            as    it    were

 11                            What         What       was     that         Immediately             given           the


 12               details       --
      gorey

 13                            Thats        right

 14                                  that    her       son     had been          found       shot    to        death

 15   No          did    not    give       her    gorey        --


 16                            Sum    and    substance

 17                                  details                 did     not    give       her    gorey

 18   details                told     her    the       facts

 19                            The    reason             was      asking        is    because       if    you        had


 20   told     her      that    her    son       had   been         found             want    --    and        that

 21   alone             wanted       you    to    tell       me     what    her       reaction       was

 22   But    --


 23                            No

 24                            You    told       her      found       shot       to    death        and        then

 25   you    describe          that    she       immediately              began       to    yell    out



                        COPPERSTATE          -REPORTING             SERVICE           NIIILKE_NsBO18097



                                                                                                         Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 7 of 239




                                                                                                             13


      What           What11

                              Thats          correct

                              All      right         Describe         her     demeanor           in    saying

      those     words         What            What1

                              Excited           She    sounded          somewhat          excited

      She           she    remained          seated             was     seated       next       to     her

      And    cthe    yelled            hWhat        What          And      sounded        excited                And


      that    was     about       it

                              Did      she    have         look    of      surprise        on     her       face

 10                           No-            dont     think       she      ever     had         look        of


 11   surprise             Excitement           anxious           later on          somewhat

 12   embarrassed             but      never    surprised

 13                           Did      she    appear       angry      at     any    time

 14                           Not      towards       me

 15                           Okay

 16                           She      seemed       concerned         at     times       about        herself

 17   and    one     time     about      Jim         And   after        we    got    beyond           the    first


 18   portion        of    the    interview          she   was     calm            She    was    kind        of


 19   relieved             Very     guiet       calm       told       me     everything           in         quiet

 20   voice         very    calm       voice

 21                          But       surprised           Id     never                  wouldnt            use

 22   surprised

 23                          Okay            Your    report       says that          she       yelled        out

 24   the    words         What          What          She      then       started        to    scream           and


 25   make    noises        as    if    she    was    crying          but    no     tears       were




                      COPPERSTATE             REPORTING         SERVICE            MJLKE_NSBOI8O9B


                                                                                                      Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 8 of 239




                                                                                                            14



      visible         What    was    she       screaming

                            Noises         You       know      she      was        saying           What
      What          And     you    know          was    --         dont        know           what

      couldnt        make    them    out              dont      know         what        they       were

                            How          could    you    describe             it    for        me    as    best

      you    can

                            Just    noises        just        you       know        It    dont        know        if


      they    were    just    syllables          of    words       that       she        was       using

                dont        know           cant

 10                         Did    she    ever    say        Oh         my    God             or    anything

 11                         No      No         That    would       be    in    my        supplement          if


 12   could    understand          them         Na      They       were       just        noises

 13                         Was    she    acting       hysterical

 14                         No

 15                         You    indicate       that       you     were      not        going       to


 16   tolerate       her    crying

 17                         Thats        correct

 18                         All    right         Her    making          these       noises           and


 19   screaming        you    told       her    you    were    not       going           to    tolerate

 20   that     is    that    what    you       were    saying

 21                         Thats        correct

 22                         All    right              person       who       has    just           been    told

 23   that    her    son    has    been    found       shot    to       death            you       dont

 24   characterize          whatever       she    was          her       reaction              as    being

 25   consistent       with       anything       you    have       seen       before




                     COPPERSTATE          REPORTING          SERVICE               MtLKENSBO18O99


                                                                                                      Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 9 of 239




                                                                                                                      15



                                   person           that      had       conspired          to       have       her    son


      killed          and    now    has        been       found         out     and       now       is    being

      interviewed             and       now        is    making         noises       and       saying           TlWhat

      What            And    trying       to        cry    and      no    tears          are    coming          out

      there      is    no    emotion           from       her

                              There           is    only      an    action           or    reactions                 for    me


      to   believe          that    shes            trying         somehow          to    pull       some       emotion

      from herself            and       exhibit           that      emotion          so         may       feel       for


      her        No          could       not        tolerate            that        and    thats what

 10   happened

 11                           Okay            Then        you      advised          her    that          she    was

 12   under      arrest

 13                           Correct

 14                           And       you        relate       she      became          very       excited

 15   Again        was      she    going           through         the    same       routine             again        then

 16   as   you     just      described

 17                           She       was        then    excited            because          of    what            just


 18   told    her      about       her    being           under         arrest

 19                           What       youve            got      to    understand                 Detective              is


 20   that    we      dont have                    video      of    what       is    going          on     so    we


 21   need    --         need      to    be        able    to      visualize             this       as    best         can


 22   with    whatever            you    will           describe         for    me

 23                           And       Ill         try    to

 24                                appreciate              that

 25                           As    long           as   you             but    anyway           excited          by    the




                       COPPERSTATE                 REPORTING            SERVICE           M1LKE_NSBO181OO


                                                                                                                Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 10 of 239




                                                                                                                       16


       facts       of    what          told       her       that       she     was    under       arrest and

       then    we       were    concerned                    or    she        became       concerned             and


       excited          about         not    the       fact       that        her    son    had       been       found

       shot        but     in    fact         what               had     said       about    her       being        under

       arrest            She    was     excited                  And      probably           that          wasnt         the


       best    word       to    use

                                She     was       --    wanted           to    know       what         meant        by


       being       under       arrest                  told       her     she       was    under       arrest            and


       thats        basically           it         She       just        showed            little          bit    --     she


  10   went    from trying              to             to    fake        some       emotion           to    all     of


  11   sudden       excitement              to     What           do     you          what       do    you       mean

  12   what    --       what    are     you       saying               What          What         What            What

  13   what             Those    are        the    emotions              she    showed

  14                            You     went       on       to    tell        her    that    she       had       been

  15   implicated          in    the        murder by             Jim and           Roger

  16                            Yeah

  17                            Okay          clearly             Roger        had    made            statement

  18                            Right

  19                            But    had        Jim made             any     statements             to    implicate

  20   her    in    this

  21                            No

  22                            In    this at           all

  23                            No

  24                            All    right                Did    you        say    that        Jim       and    Roger

 25    for         reason



                         COPPERSTATE..REPORTING                          SERVICE           iIiLKE_NSBO18jói


                                                                                                                 Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 11 of 239




                                                                                                                  17



                               No

                               When       you     said        that

                                    read        that    later        on    and         checked          it    with       my


      notes        and    thats           exactly        what             said         The    only       thing

      can    say    is    that       at    that        point       my     mind    was    set        you       know

      had    already          --    well         not    --         shouldnt            say    set        but

      knew    that       Jim and          Roger        were     involved          and    may       have       said

      that    because          those       were        the    other        two    people       that          were

      involved

 10                            It    was    clear        that        Jim and          Roger        obviously

 II   were    involved                    mean     Rogers            the    one       that    took       everybody

 12   out    there       to    where       the     body       was       found         isnt that              right

 13                            Yes

 14                            And    what        was    it     about       Jim that          led       you       to


 15   believe      that        he    definitely              was     involved           other       than

 16   Rogers       statement               if     you    know        of    anything

 17                            No     right        off       the     mat          dont
 18                            Okay

 19                                 havent         reviewed             that     part    of    the       report

 20                            All    right             Then       you     advised       her       of    her

 21   Miranda      rights             Was       she     still        acting       excited          or    --


 22                                 had                had    told        her    by    that    time          to    calm

 23   down

 24                            How    much       time        did     you    give       her    to    calm          down

 25   before    you      read        her    her        rights



                     COPPERSTATE                 REPORTING           SERVICE           1IáiLKENSBO181o2



                                                                                                             Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 12 of 239




                                                                                                                18



                                Couple       of    seconds

                                Did    she    immediately                 calm      down    upon       youre

       telling       --


                                Sure       did

                                --    her    to    do    so

                                Sure        definitely

                                She    didnt        whimper              moan        sniffle

                                She          in    fact           it    was    the     opposite            It    was


       almost       like    shutting               faucet               And    it    wasnt              and

  10   dont mean           that       by    her    --    as       if    she    was     crying       and    tearing

  11   or    anything       like       that        but       her       emotions        were            were

  12   were          were       just          mean       they          came    out            shut      the

  13   faucet       off     the       emotions          ended                 read her        her      rights

  14   and    then    we    went       on    from       there

  15                            As    you    told       her       to    calm     down      and    you     werent

  16   going    to    tolerate             this    and       so    forth         was    she      looking

  17   straight       into       your       face        or    was       she    looking        away      from     you

  18                            Directly

  19                            Okay         Did    her       facial          expressions           change       as


  20   she    was    looking          at    you    when       you       told     her    she      was    under

  21   arrest       for    the       death    of    her       son

  22                            Like         said        she           before       that      had      been     going

  23   through       these       other       emotions              or    feigning          these       other

  24   emotions           and    then         told       her       that        and     then      she    became

  25   excited       and    more       attentive          to       what          was    saying         about




                      COPPERSTATE             REPORTING                SERVICE         IIflJflLKENSBOI8IO3




                                                                                                        Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 13 of 239




                                                                                                                      19



      being       under        arrest

                                   And    then       her       facial        expressions                were     if


      anything            were       of         got       her        attention               And       before    it       was


      the          before               she    was    more concerned                    about          her    actions

      and    how        she    was       going       to    portray           or       follow-up          these

      actions

                                   And    as    soon       as             told    her    about          being    under

      arrest       she        immediately             became              very    aware       of       what          of


      what    we        were       talking          about            very    excited              was    very

 10   attentive           to       what         said       at        that    point       as       to    what         told

 11   you

 12                                Were       you    aware           at    the    time       of    this       interview

 13    inaudible               how       long       she    had        been       awake       or    up
 14                                No

 15                                You    were       aware           that        at   least        up    to    some

 16   point       in     tine        she       had    been           at    her    apartment              in    and    out


 17   of    the    presence              of    various          investigating                 officers               Were


 18   you    aware        of       that

 19                                  was       aware       that                   was    aware          that    this

 20   investigation                 had       taken            long        period       of    time

 21                                Roughly          how    long           before      the     tine       the    body       was


 22   found        if     you       know

 23                                Roughly                dont know                      dont           know

 24   don         even        know       the    time       of    the        missing          persons          report

 25   other       than        me    referring             to    it




                         COPPERSTATE                .REPORTING




                                                                                                                Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 14 of 239




                                                                                                                20



                              Okay

                              Because               didnt        get       involved       in    it              was


       involved        later

                              Now        in     responding            to    whether       or    not       she


       understood           her    Miranda          rights       you       indicate       that       she    moved

       her     head    up    and    down            Did    she       ever    verbalize          her


       response

                              Yes

                              And    she       said       the    word       yes
  10                          If    you       go    on    to    the    next    sentence             it    probably

  11   does

  12                          All    right               Then    she       starts going             back

  13   through        some    more emotions                again

  14                          Uh-huh

  15                          Is    that       before          you    say    anything          to    her

  16   again      after       reading          the       rights

  17                          Correct

  18                          All    right               Now    are    these        or    this       is    more

  19   like     the    same       type    of       emotions          she    initially          exposed

  20   rather     than       the    excited          emotions

  21                          Same       kind       of    emotions          that    she    was       faking          the


  22   first     time        she    started          again

  23                          And    you           again        had    to    tell    her       that       you    were

  24   not     going    to    tolerate             that

  25                          Thats        correct




                       COPPEPSTATE             REPORTING
                                                                                    itiLKE_NSBO181O5



                                                                                                         Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 15 of 239




                                                                                                                   21



                                Were       you    being          strong        in    your       statement              to


       her    that    youre not              going          to    tolerate           this        like       you        were

       talking       to    your       child       or    something               that       Im        not    going           to


       tolerate       that           shake       your       finger or           anything

                                No          dont        do       that               told    her            would        not


       tolerate       it              dont yell                    dont         scream               Im     very        to


       the    point              look       at    the       person             Im     not       going       to


       tolerate       this           and    thats           exactly       the        way         told       her

       didnt        raise       my    voice            Its        just    --          think          its     more

  10   important          what       you    say        than       how    you        say    it

  11                            At    any    time during                the     course          of    this


  12   interview          did    she       suggest          that    she       wanted        to       speak       with        an


  13   attorney

  14                            No

  15                            At    any    time       did       she    suggest           she       wanted       to


  16   speak       with    anyone          else        her       father        someone           else

  17                            No

  18                                 priest

  19                            In    fact        she       did    not    want        to    talk             she        was

  20   very    emphatic          about       the       fact       that    her        parents          or    her


  21   relatives          would       not    like       her        and    it        was    --         think       it        was


  22   she    liked       when         listened             to    her         She     liked          the    way    we


  23   sat    there       and    talked               She    was    very       comfortable                 with    me

  24   She    --      think          that    she       felt         was             friend

  25                            Did    you       do    anything          to    get        her    to    feel




                          COPPERSTATE            REPORTING          SERVICE                MII.KE_NSBOISIOG


                                                                                                             Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 16 of 239




                                                                                                                         22



      comfortable             with       you            Did    you       tell        her         Its         going       to    be


      all    right           Debra             Its           going       to     be    all        right        or


      anything          like       that        anything             to    --


                               Did            --


                                        to    settle          her    down          and    make         her    believe

      that       youre        on    her       side

                               No             --        Debra       knew        from      the      very       minute


      got    there       that       she       was       under       arrest               Debra         knew       through

      the     interview            that       she       was    going          to     jail          Debra          knew        and


 10   thats           probably          why    she       felt       comfortable                  with    me

 11                            Debra          knew       from       the       very       minute              got    in


 12   there       that         was       going          to    be    honest           with    her                  told    her


 13   that            only    wanted          the       truth        thats            all          was       there       for

 14        was    not    going          to    listen          to    anything             else      but       the    truth

 15                                 was       very       calm                 dont        never         raise       my

 16   voice              sit       in    front          of         person             Im         there       to    listen

 17   to    them         Im        there       to       listen       to       the     truth             Im        not    there

 18   to    listen       to         bunch          of    lies            She       knew     that             She    felt


 19   very       comfortable            with        that

 20                            She      knew        she       was    in       trouble              She       knew       that

 21        never       tried       to   minimize what                    she       said           In    fact        she


 22   asked       me    several         times           in    the    interview              if          understood

 23   her         If         understood             what       she       did          And    several              times

 24              at    least       several          times            told          her       understand                 what

 25   youre telling                 me              dont           condone           what    you        did         But




                        COPPERSPATEREPORTING                             SERVICE            1ILKE_NSBO181O7


                                                                                                                   Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 17 of 239




                                                                                                               23



      yeah          understand           what    youre           telling          me

                                  didnt     --         didnt           get    angry          with    her

      never    got     angry       with    her         And         think          that       was    what       she


      felt    comfortable           with        because          she    had       this       feeling          from


      the    very    beginning           that    everyone          was       going       to    be    angry

      with    her     her     parents       and       her     family         were       going       to    be


      angry    with        her      People       in    jail       were       going       to    be    angry

      with    her     but     that         was    the       only       person           and        again           she


      felt     understood           her

 10                          But         corrected          her    and       told       her        No
 Il   dont     understand           what    you       did              understand             what       youre

 12   telling       me      but      dont        understand             what       you       did    or    why       you

 13   did    it       And     thats        why         think       at    that          point       during          this

 14   interview       we     got    along         She       was    very       comfortable                with       me

 15                          Did    she    specifically                tell       you    that       she       and


 16   Roger    and    Jim conspired              to    have       this       little          boy    killed           or


 17   did    you    tell     her    that    thats           the    information                that       you       had


 18   gathered       thus     far

 19                          Let    me    explain       the       interview

 20                          Okay

 21                               asked    during       the       interview             --    during          my


 22   interviews           that      hold         ask       very       little          questions               And

 23   most of       the     questions       that            do    ask    are       usually          at    the


 24   beginning       of     the    interview         and        usually          at    the    end       of    the


 25   interview             Sometimes            --   there may              be    questions             in    the




      .r              COPPERSTAT            RPORTING             SERVICE               1ILKE_NSBO181ó8


                                                                                                         Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 18 of 239




                                                                                                                          24



       middle        but       only       because                may       be     confused          at       one    point

       and    may    want          to    ask     her      to     --    her        or    anyone          else        to


       clarify       it

                                   The    interview              with       Debra           was    of    narrative

       form              sat       there       and          listened              to    Debra                 may             may


       have    been       one       of    the     only         people            that       would       --    at    that

       point        may       have       been     one       of      the     only        people          that       had


       listened          to    Debra            Not       trying           to     condemn          her        but         sat


       there       and         listened           to      her          She        would       talk       to    me     and

  10   what    --    she       knew       what       she       did

  11                               She    knew       what        she       was        telling       me         And       as


  12   was    hearing          it       she    would        try       to              try    to    make       areas       not


  13   seem    as    important                 but          would          stop        her    and       Id     tell


  14   her    --    like            told       her     from the             beginning                    told       her        from


  15   the    beginning                   said         When           you        --    when       youre talking                 to


  16   me     or    when       Im        listening             to     you         when       were having                 this

  17   interview                   do    not    want        you       to    minimize your

  18   involvement

  19                               She    knew       that                  like        to    go    on    an    interview

  20   with    someone             with       them     knowing             the        rules         These          are    the

  21   rules         Its           my    interview             and     these           are    the       rules            And

  22   this    is    what          were going               to      do          Im      not       going       to    sit       here

  23   and    listen          to         bunch       of     lies            If        youre going              to     lie      to


  24   me     Ill        just walk             out     or      leave              And       lie    to    somebody

  25   else              dont           get    angry        though



                         COPPERSTATE              REPORTING                SERVICE                1IILKE_NSBOI8iO9



                                                                                                                   Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 19 of 239




                                                                                                                     25


       BY    MR     LEVY

                                   While       were        in     this          transition               dont        know


       whether          we    picked          you    up    Detective              Saldate          because          you

       moved       in    your          chair    and       you     said          something                 never      tried

       to    condemn          her
                                   Thats        correct

                                   And    never       meaning             in audible               --


                                        dont              and     just       to    emphasize            that       point

       only    because                  have    been       doing          this     for      awhile           and    that

  10   may    have       been          another       reason          why        even       though            told    her

  11   that         didnt              understand          what        she      did        but         understood

  12   what    she       was       telling          me     my     tone       of    voice          my    actions

  13   were    never          ever             would       never          have     even      come       across       to


  14   her    as    being          --    trying       to    ---      as    if         was    --    if         was    angry

  15   with    her           as    if         was    trying          to    condemn          her    if         didnt

  16   like    what          She       did     because          at     that       point           wasnt        even

 17    thinking          of       what    she       did

 18                                     was    thinking           of      Debra            She    was    the       main

 19    person            was       thinking          of     and        she      was    talking          to    me     and

 20    was    feeling             for    her         Feeling           for      her    because          of    what       she


 21    thought          the       reasons       were       why       she     did      it           felt       bad    for


 22    her     but       in       no    way    did         condone           them          and    in    know       way    did


 23    she    think               condoned          them        and       thats        --    that       may    have

 24    been        as         said       before           probably           why      me    and    Debra       got

 25    along




                         COPPERSTATE                REPORTING             SERVICE           1MILKE_t.isBbl8llo



                                                                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 20 of 239




                                                                                                                         26



                                         think       she    had    probably             never          dealt       with


       person       who        dealt       with       her    as    straightforward                      as         did        and


       with    such        honesty             as         did     because               told       her       right       off


       the    bat        anything              --           can    ask       me    anything             and            will    --
                                                     you


            will    tell        you       the       truth

                                 And       when            tell         person          that             expect          that


       from    that        person               When       they    tell       me    something                     expect

       them    to       tell     me       the       truth         And         think          thats           the       kind    of


       involvement              thats                 the    interaction                we    were       having

  10   interaction             me        and    Debra       were    having               We       were       sitting

  11   close       to    each       other             Looking       at       each       other          constantly

  12   eyeto--eye                Never          ever               never          took       my    eyes       off       her

  13   And    she       never       took        her       eyes    off     me

  14                             During             the    period       --    during          this       latter          part


  15   of    the    interview                  she    was    extremely             attentive             to       me    as


  16   was    to    her          We       sat       there    and    she       told       me       things          that       Im

  17   sure    were       very        difficult              but    that          she    told                as    she       said


  18   at    the    very        last           she    was    --    she       seemed          to    be    getting             her


  19   self-esteem             back             She       seemed    to       be    feeling             better

  20   because            think           she       honestly       sat       down       and       with       another

  21   human       being       told        someone          how    she       felt            Told       someone              and


  22   admitted          to    someone              that    she    had       made            bad       judgment          call

  23   as    she    called          it     at       one    point

 24                             Told           someone       that       that       even       though          she       did


 25    conspire          to    kill        him        she    had    reasons             for       it         Reasons




                         COPPERSTATE                 REPORTING           SERVICE              WñLKE_NSBOiSiiI



                                                                                                                  Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 21 of 239




                                                                                                                   27



       that    may    have        not      been       good    for       me    or     you     but       reasons

       that    were       very       good       for    her    at       that    time         at    that          night

       and    even    more        the      day    before           when       she     knew       that       Chris       was


       leaving       to     be    killed

                                 And    after         the    interview              she    felt       comfortable

         think       she       was     relaxed              She    was       comfortable                   She    was    --


       she    was    comfortable                with    me        as         was     with    her            We    sat

       She    asked       to     sit    in      the    back            She    --          told    her       she    was


       going    to    have        to    sit      in    the    back          seat     of    the    police          car


  10   that    the             theres           the    screen          there          She    says           Could

  11   you    sit    back        here      with       me               said         Fine         sure            Ill

  12   sit    back    there          with       you          And       we    talked        about       general

  13   stuff    on    the        way    back      in

  14                             But         think      when            went        into    that       interview

  15   Debra    was       very       confused               She    was       confused        as       to    what       she


  16   had    done         She       was     confused         about           and     kind       of


  17   apprehensive              about       what           was    going       to     ask    her            But    after

  18   the    interview              she     felt      very       relaxed             She    felt          as    though

  19   and    you    could        see      it     you       could       see    it     in    her       face         She

  20   felt    like       if     somebody         had       just       come    and        taken       this big

  21   load    off    her        shoulders

  22                             And    not      only       did    this       person        take       this       load


  23   off    her    shoulders             by    arresting             her     because           that       probably

  24   could    have       happened                   could       have       gone     down       there

  25   arrested       her         never         ever    talked          to    her got            angry          with    --




                       COPPERSTATE               REPORTING             SERVICE             1It1ISLKE_NSBO18112




                                                                                                            Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 22 of 239




                                                                                                                     28



       at    her      told       her      you       so    and     so       you     killed           your own          kid


       and     you     know           been     angry        with      her         as    maybe         some      of    the


       public        has    been         and    could          have    put        her       in   jail         and     she


       probably            well        probably           could       have        felt           little        bit        what

       she    felt     that       night        at     the      end    of     my    interview                  She     could

       have    said         Well          at    least          its     over        with

                                 But    at     the       end    of    my     interview             with       her

       because             did    take        the    time       to    talk        to    her             did    take        the


       time to        listen       to     her        because          if     you       were      to     break        it


  10   down    in     percentages                    talk       ten    percent              of   the     time at           the


  11   beginning             She       talked        80     percent          of    the       time       in    the


  12   middle         and    then            talked         ten      percent           of    the      time     at     the


  13   end

  14   BY    MR      RAY

  15                             During        that       80    percent           period         of     time     did       she


  16   ever    have        any    period        of       emotional           breakdown

  17                             No

  18                             She    remained            calm      and     straightforward

  19   throughout           that

  20                             She    remained            calm           She     had       some       concern            no


  21   emotion        at    all         After        the       initial       stuff           she      remained

  22   calm          She    was    concerned                   She          say         show       of    emotion

  23   She    felt           she       felt     sad            She    felt        sad       about       her    family

  24   She    felt     sad       about       Jim at        one       point

  25                             But    as     that       started           and        as    you      can     tell        in




                       COPPERSTATE              REPORTING             SERVICE               tMILKENSBOI8I13



                                                                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 23 of 239




                                                                                                                  29



       the    interview           as    that      went       from the           beginning             --    and        this

       interview          has    several         areas         it     went      from       at    the


       beginning           herself            She      was     concerned             about       herself

                                  notice         that     at    the       very       third       paragraph              on


       the    second       page       went       basically             shes          starting          to       tell


       you    about             you    want      her    to     tell       you      about        her

       involvement          in    this      case       and     not     to      minimize          it        and    so


       forth         So    she    starts         back     at    high        school              Whats

       happening          there

  10                            Because       she      wanted               its

  11                            Thats       going       back        quite            ways        dont           you


  12   think

  13                            True

  14                            Yeah

  15                            But    as   she     indicates             in    her       interview             about

  16   high    school           thats       when       she     liked        herself              And       if    youre

 17    meeting       someone           as   she     was      meeting           me     and         think          she


 18    me    and    her    liked       each      other         as     she      said        she    realized

 19    that    this       person       in   front       of     her    was       going       to    listen          to


 20    her

 21                             And         and     this       person          she    was       going       to    have

 22    to    tell    this       person      --    and          say        have       to    tell        not


 23    because            was    forcing         her      but       she     felt      compelled             to    tell


 24    me    what    had    happened              She     wanted                and       thats        why       --    and


 25         look    at    this    interview            and          think       about       the       interview




                         COPPERSTATW.REPORTING                      SERVICE               LKENSBO18114


                                                                                                           Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 24 of 239




                                                                                                                       31



       And    then       she     had       the    child           something             she     didnt want              to


       have         And     then       she        again           made       some       bad     decisions              and


       then     the      conspiracy

                                 What       is    the       second       set       of     bad    decisions

       Does    that       have        to    do    with       Mark       still

                                 Well        her       decision          at       first        was    she    got

       involved          with     Mark            She       became       pregnant                She       made

       decision          she     wanted          to    abort       the       pregnancy                She    then

       decided           no      thats going                 to    hurt       too       much          Im     not       going

  10   to    abort       the     baby        knowing          that       she       --     in    no    way        could

  11   she    deal       with     kids            And       then       she    decided           to    keep       the

  12   child        mother        instinct              whatever

  13                             And       then       she    went       from       there        to    --    to


 14    continuing           to    let       the       child       go    with       Mark          And       her          that


 15    problem        area            And    then       she       became          involved           with        or


 16    came    --     became          possessed             with       the    fact        that       not    only       did

 17    Mark    hurt       her     and       did       bad    things          to    her         but    now    hes

 18    doing       these       things        to       this    kid            Not    physical           or    anything

 19    else        but    he     --    the       kid    was       becoming          just        like       Mark

 20                              So    then       she       became       possessed              with       the    fact


 21    that    she       cant         have       that        that       she       cant         tolerate          that

 22    So    then     she      made        that       decision           or       that     bad       judgment          call

 23    as    she    once       put     it         So    she       went       from       her     caring       for


 24    herself           her     caring          for    Mark           not    caring           for    Mark        her

 25    caring       for     the       child           then    caring          too       much     for       the    child




                         COPPERS.TATE             REPORTING             SERVICE            TtThLKENSBOjajf5



                                                                                                                 Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 25 of 239




                                                                                                                 32



      to    the     point       where       she       was     telling        me    everything              and    told


      me    everything            that      had       happened          and       she    admitted

      everything

                                Then       all       of       sudden         after       that    was       all        out

      seemed        like       she    had       already         told    me    everything             about       that

      thats         not         problem          anymore                mean       its          problem           but


       its          --    she     feels         good      about       telling       someone               She    told


      me

                                Now    she       goes        from     that    stage       to      as      she    put


 10   it    before         she       even       said         Now      Ini    feeling            little          bit

 11   better        about       myself               Im      having     --    seems       like       Im     getting

 12        little        bit    of    my    self-esteem               back          Before        she      made

 13   that     statement               could          tell      that    she       was    feeling            lot


 14   better        for    herself              because         now    shes        not    concerned             about

 15   Mark        shes         not    concerned              about     her    problems          she       had    with

 16   Mark          Shes        not    concerned              about     high       school            Shes        not


 17   concerned           about       what       she      did    with       Chris        but    now       whats

 18   going       to     happen       to    her

 19                             See        now       shes       looking       forward            Shes

 20   looking          beyond        this       day          Because        before         got       there       she


 21   was           she    was       living          minute      by    minute           because        sooner         or


 22   later       theyre         going          to    find      out         She    dont        know       whats

 23   happening                Shes        in    Florence              She    left       Jim    and       Roger

 24   down    here        hoping       they          would      do    what    they       had    to     do       not

 25   knowing          that     Roger       would         turn       around       and    admit       it



                         COPPERSTATE             REPORTING            SERVICE           WI1LKE_NSBOI3II6



                                                                                                          Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 26 of 239




                                                                                                                            33



                                   So    she     is      now        concerned             about       the       future

       But    before          then       she    was           looking          at    the       present          and     what

       she    had    done               Now    shes okay                            have       already          told     him

       what         done            Its        bad            but    it     isnt that                bad    no     more

       because       he       didnt           get     up            He    didnt           start       standing           up      and


       yelling       at       me    like       my     dad       would          have       or    maybe       somebody

       down    the       street

                                   She    felt                 and          --      and    she       talked        to    me


       several       times          and         tried           to       correct          her    and       tell       her

  10   did    not    understand                 but           she    felt            understood

  11   understood             what       she    --       why        she    did       it

  12                               So    now    shes caring                      about         herself             Shes

  13   caring       about          whats going                  to       happen       to       her    tomorrow                Is


  14   she    going       to       be    able       to    go        to    her       job         She    really           likes

  15   her    job         Can            get    probation                 for       life         Not       that       she     was


  16   trying       to    minimize what                   she        had       done        because          she       knew

  17   that    she       was       going       to     get       punished                  She    knew       that        right

  18   off    the    bat                 told       her

  19                               She    knew        going          in        and    she       knew       at     the    very

  20   last    and       in    the       middle           several              times           what    was        going       to


  21   happen        because             she    asked           and            told       her         And       she     knew

  22   that         was       going       to    tell          her        the     truth           And       when          told

  23   her    something             she       knew       it     was       the       truth

  24                               Because               told        her             looked          her    straight             in


  25   the    eye    and       she       looked          directly              back       and    knew       that            was




                         C0PPERSTATWEP0RTING                                SERVICE             F0IIbKE_NSBOI8In



                                                                                                                   Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 27 of 239




                                                                                                                               34



      telling          her      the       truth                   would        not       lie       to    her            And    she


      knew     that             So    she            became       concerned              about          whats           going           to


      happen         to    me    now                 Because           like any           other          problems              when


      you     tell        somebody              --     when       youre              little             kid    --       and


      thats          what            think           happened               when     she       was            little          kid

                                 And       its          just        like       when       youre                little          kid


      and    you       steal         something                 youre really                        really          uptight

      But    then         you    tell           your mom or                 your dad           you       stole

      something                and    no       matter          how       he    reacts              afterwards             you


 10   feel     more        comfortable                  with        it        and    youre              not    concerned

 11   about          Golly what                 if     --    when        he    finds          out        what       is    he


 12   going       to      do    to    me         or     whats            going       to       happen          to    me         Ill

 13   probably            never       live           through           the     night

 14                              But       now        youre            more concerned                    about           God

 15   wonder       what

 16                                                    End        of     Side


 17                        though          it        was          very        serious          thing          she       did        it


 18   was    already            out       in     the        open       now          So        its        something             back

 19   here        you      know           its         behind           me     now         He       already          knows

 20   about       it       because             we     talked           about        it        me    and       this       guy


 21   right       here          me    and        this        detective                   We    talked          about          it

 22   you    know          and       he    still            likes        me     because            he              he    is    still


 23   listening            to    me            Hes          still        talking          to       me

 24                              And       now        thats            behind        us        and       now       Im     going

 25   to    ask    this guy                      and        now     Itm       concerned            about           whats



                          COPPERSTATE                  REPORTING              SERVICE              LKENSBO1811t cc

                                                                                                                         Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 28 of 239




                                                                                                                                35



       going     to       happen          to    me       tomorrow                Whats           going          to    happen          to


       me      Am          going          to    get       probation

                                    And       then       she       goes     from           whats           going       to


       happen        to    me       now        to    the        point       of        shes       feeling               lot


       better        now            Well        maybe           --    maybe             have              little       bit       of


       control        of       whats           going          to     happen        to      me        or    maybe       since          he


       was    such             nice       quy       and       listening            to      me        maybe            can

       suggest        things             to    him that              might happen                to       me    that       --    that


       might    work           out       better          for       me

  10                                So    thats           when        she      suggested              lifetime

  11   probation           and       do       you    think           theyll           let       me    go       back    to       work

  12   tomorrow                Or    that       kind          of     stuff            So     she      --       she    was

  13   real           at       the                  --    at       the                end             at       the    very       end
                                         very                             very

  14   feeling        very          comfortable                 in    saying            Oh           shit            Now    what

  15   am      going           to    do         Now       whats           going         to      happen          to    me             And


  16   thats         what       we       discussed

  17                                And       she    knew          that     there          is    nothing               could

  18   do      She        knew       that       from          the    beginning                   And       thats           what

  19   shes     dealing              with       now            And       thats what                  she       has    to    deal

  20   with      Not           about          whether          she       did     it     or      not        because          she


  21   can    tell        you        she       can       tell        you       she      can      tell          the


  22   attorney           --         mean       the       judge           she     can        tell         anybody           the

  23   jury     anything                 at    this point                that     she        wants

  24                                But       what       happened           that        night         during          our

  25   interview           was       --                  or    she       met     up     with         someone           and




                          COPPERSTATE                REPORTING              SERVICE              MILK              NSBO18I49


                                                                                                                      Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 29 of 239




                                                                                                                             36


       was    the       case       agent           whether           this was              fate       or    not             was


       assigned          to       the       case               was    assigned              to       interview             her

       She    met       up    with          somebody           that       was        not    going          to    listen       to


       two    or    three          words           start        yelling               screaming                 but    was


       going       to    sit       there          and    listen           to    what        she       had       to    say    and


       be    very       honest          with       her         not    tell           her         bunch          of    stories


       of     Oh         well           yeah              understand                  you            Yeah             --    well

       hell        ltd       do    the       same thing               too             or             she    knew       that

                                   When       she       spoke        to    me        she    knew       within          minutes

  10   that         wasnt              going       to    fall        for       that              that       stuff          that

 11    she    was       blowing             out    to    begin        with             She       realized              and


 12    in       maybe             in         way    had       respect            for       me    and       knew       that    she


  13   wasnt        going          to       lie    to    me    because                 wasnt           going          to    listen

 14    to    her

 15                                But            wasnt          also           going           to    condemn          her    for


 16    whatever          she       told       me         And     thats               why    the       interview             took

 17    place    the          way       it    did         She     told          roe    what       happened

 18    didnt                      didnt           drag    it     out       of        her         She       sat       there    and


 19    just    kind          of    decided          that       this        is        the    guy            want       to    tell

 20    everything             to        and       did

 21                                Did       you    have       any        information                about           her


 22    background             before          you       went     in       to    speak           with       her

 23                                No        none

 24                                Any       knowledge           about          anything             about           her

 25                                None



                         -COPPERSTATE               REPORTING              SERVICE               1LKE_NSBO181ZO


                                                                                                                      Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 30 of 239




                                                                                                                    37



                                Was       there       something          --    you       have       been       on     the


       force    what           20


                                21       years

                                Was       there       something          just about             her       that        you


       knew     just       almost          immediately             upon       seeing       her        that          this


       style    of    investigative                   technique          was       going       to    work       with

       her

                                No         My    style       never       changes               It    never

       changes            My    tone       of    voice       never       changes                    approach

  10   every    interview                knowing            dont        care       how    serious the                 crime

  11   is      And         have          been    involved          within          homicide          for       the     past


  12   four    years           four       and         half    years                 approach          every

  13   interview          believing             that    that       person          thats        sitting             across

  14   from    me     no       matter          how    bad    the       crime       is     wants       to       tell


  15   someone

  16                            And            believe       that       sometimes              and    the       biggest

  17   problem       that       people          have          think           is    that       they       dont

  18   understand          that          when    your       lips       are    moving       you       cant           hear

  19   anything            So       what         do    is         talk       ten    percent          of    the        time

 20    let    them    talk          80    percent       of    the       time        because          Im             good

 21     istener

 22                             Me       and    you    could       sit       here    and       we    could          talk

 23    all    day    long       and       Ill        listen       to    you              may    go    to       an


 24    interview                     have       interviews             with    people          that       do    not


 25    confess       to    me              may       have    an    interview             with       someone          that




                      COPPERSTATE                -REPORTING            SERVICE



                                                                                                               Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 31 of 239
.-




                                                                                                                             38



           will    never          confess           to       me      but       we    will    sit        there        and    talk

           for    four       or    five       hours

                                                        the     course          of         situation           like        that       --
                                    During

                                            during             the    course          of    an    interview

                                    --      will         you       tell        them       that     you        know         Look
                know    what       youre telling                      me       just       isnt true

                                         will           tell       them             Im           Im      very        honest

           will    tell       them       immediately                   if      --    if    they    are        lying        to    me


           Ill     tell       them          iYourre             lying          to    me           dont         need        to


      10   listen to          that
      11                            Now            if    you       want        to    talk    --    if     that        person

      12   wants       to    talk      about            how     tall        that      building           is    over        there

      13   we    may    sit       here      and         talk       for      hours         about    how        tall        that

      14   building          is     and       Ill            tolerate           that         We    can        sit     here       and


      15   talk        as    long      as     were             talking          and       hes     telling            me    the

      16   truth        because          he    can           see     that       buildings             tall      and             can


      17   see    that       buildings                  tall

      18                            But       if        he     starts          telling       me    that        buildings

      19   only    about          four      foot         high         Im        not       going    to     sit        here       and


      20   listen       to    him           So          as     long       as    we    can    sit      and      have


      21   conversation             and       we        mutually            agree         that    youre not trying

      22   to    bullshit         me     and        Im        not     going          to    bulishit           you         then    we


      23   will    have            conversation                    for      hours

      24                            Have       you           found       that        technique           of


      25   investigation               to     be        successful




                             CQPPERSTATE.-REtPORTINC                            SERvICE            ñILKE_NSBO18122


                                                                                                                          Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 32 of 239




                                                                                                                       39



                                 Its        not         technique                     have          --     thats

       thats         me

                                      mean        there       are    different                 techniques              you


       know         is    that       right

                                 Theres different                    techniques                     and     Im     asked

       this    all        the    time       about        well        what        schools             did     you       go    to


       for    interview              techniques               Did    you        go    to       --          have    never

       been    to        an    interview          school        because                   dont           have     problems

       talking           to people          and    people       dont            have       problems

  10   understanding                 me      They       dont have               problems             knowing           where

  11   Im     coming           from         Im     very       straightforward                               never

  12   say    never                   should       never       say       never            but            dont

  13   dont get angry                  at    someone

  14                             If    youre going              to       tell        me         lie         Im     going

  15   to    tell        you    its          lie         But    Im        not        going          to     get    angry       at


  16   you          Ive        handled            lot    of    high       profile              cases        where

  17   people        have       done      some     heinous          things           to    other           people

  18   adults        to       kids     but         never        ever                 and       thats when                    can


  19   honestly                  never       --          into       an    interview                 room     with
                          say                      go

  20   preconceived              thought          that    this       guy        or    this          girl     is    the

  21   biggest           asshole       there       ever       was        with        the       preconceived

  22   thought           that         dont        like    this       person               because                try    to


  23   just    deal        with       that    person          one    on    one            as         did     with

  24   Debra         and       not    interject          the    fact       of        what       she       did

  25                             And         did    not       interject              the       fact       myself        of




                          COPPEBSTATE             REPORTING          SERVICE
                                                                                                    KE_ASBoi8123


                                                                                                                 Exhibit 1A
               Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 33 of 239
-COPPERSTATE




                                                                                                                                40


                     what     she   did              did     not    say           Well          you        killed      your      kid
                     and    all     this      other       stuff         and       you     went    there            you    know

                     told     her   what            was    investigating

                                              But    its            its           her     job         Its        her     job

                     Its      her    feelings              Its      what          she     wants       to     do     to    tell        me


                     what     she   did       and    why     she    did       it          Dont necessarily mean

                     Im     going       to    understand           it        like          told       her        but     Im      not


                     going     to   condemn          her     for    it        not        like    Im        not     even    going

                     to    condemn       her       now

                10                            What               take        it     then         when        you    spoke        to


                11   Roger    Scott          you    basically           did       the     same    type        of    --


                12                            Exactly

                13                                  demeanor        and       so    forth

                14                            Exactly

                15                            What    do     you    think          it    was     that       caused        him     to


                16   change       his    story       now        from     what       it     had    been        previously              and


                17   all    along       up    to    that     point

                18                            Ill     tell      you      exactly          what        it    was            told

                19   him    that    he       wasnt        telling        the       truth        and    that            didnt

                20   believe        him        Other       officers           were       sitting           there       with      him

                21   listening          to    what    he     said        knowing          that        it    wasnt         the


                22   truth        and         wasnt        going        to    do    that

                23                            When         walked        in       with    Roger        and       heard     him        say


                24        couple    of       things       and   heard         him       generally                  over    the        --
                                                                                                            go


                25        stopped       him and            said         That        aint         the       truth           Just




                                                             KEPORTING
                                                                                   SERVICEIfjLKEjsBol8l24


                                                                                                                          Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 34 of 239




                                                                                                                      41


            like         told    Debra               And         wasnt        going       to    listen       to       him

            And


                                     Inaudible               you    told       Roger       that       --    did       you

            have    any       evidence          to    suggest       that       he    was       not    telling          the


            truth        or    was


                                     Factual          evidence           or    just       my    gut       feeling
12
                                     Factual          evidence

                                     No

                                     No         But       youre gut           feeling          was    that       --


       10                                 had         gut    feeling

       11                            --    that       he    wasnt        telling          the       truth

       12                            Definitely             wasnt        telling          the       truth

       13                            So    your       straightforward                 in            calm    --


       14                            Very       straightforward

       15                                  almost            monotonous             tone       of    voice        told

       16   him     Roger            your       story       is    not    the    truth
       17                                 wish       you    wouldnt           use    monotonous              though

       18   there       Ray     it    makes          me    feel    bad        you    know

       19                            Me    too            Monotonous                 should          say


       20                                 have       been    told       thats exactly                 right            My


       21   interviews          have       been             have    been       described             as    being             my


       22   voice       as    being       very       monotone           and    very       --    thats        true

       23   but    --


       24                            And    Im        not    condemning             you    for       that

       25                                  but       the    fact    of    the       matter          is       dont



                              CQPPERSTATE--EPORTINC                      SERVICE               1IWILKENSB0ISI25



                                                                                                                 Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 35 of 239




                                                                                                                              42



      change       my
                            --     no      matter          if    Im         talking          to    inaudible                  or


      talking          to     Styers                  and       when          talked          to    Styers               did       the


      same       thing             Styers          didnt          tell        me       the    truth                    knew       he


      wasnt        telling              me      the     truth                 wasnt           going          to    listen          to


      him    inaudible                     at     the      end    of     the       interview                 you       know

                                   He      didnt           --    he    didnt turn                  around          like       Debra


      did    and       like        Scott          did

                                   Not       all            not       all     people          do         And            dont           do


      it    for them             to     do      that              dont            --         mean       thats           just       --


 10        mean    thats              what        used      car       dealers           do        you    know           or    used


 11   car    salesmen              do           Well             dont         want       this           and       then       they

 12   expect       you        to      walk        away          and    then        youre going                    to    come

 13   back        or    hes           going        to      come       back

 14                                     dont          do    that             If    the       person          tells       me


 15   if    me    and       that        person          cannot         talk            and    hes        lying          to    me

 16   Im     not       going          to     listen         to    it         Im        going       to    leave               Thats

 17   the    end       of     it

 18                                     dont tell                     person           that       Im     going          to    not


 19   listen to             it     or      not     tolerate            it     to       get    her       to    tell       me


 20   things                 dont            do    that         for    that        reason               Im        telling          her


 21   for    the       honest           to      Gods truth                  this        is    whats           going          to


 22   happen            This          is     it         Im       going        to       sit    here       and       Im        going

 23   to    talk       to    you           but     Im       not       going        to    listen          to       lies        and


 24   Im     not       going          to     tolerate            her

 25                                And       in    her      instance               trying          to    feign          an




                        COPPERSTATE                   REPORTING              SERVICE



                                                                                                                        Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 36 of 239

                                                                                                                                            II




                                                                                                                                43



       emotion            that       --       to    try       to       get          little         bit        of    sympathy

       from         me    and       try       to    --       for       her         And       she       was     feigning          this


       emotion            to       try     to            to       try       to    buy       herself           some    time

       because

                                     Time          to    do       what

                                     To       think          --


                                     Okay

                                     --       what       is       she       going       to              next          And       when
                                                                                              say

       tell         these          people          this thats                     what            mean               dont        do    it


  10   to     try        to    get       them       to       admit          or    to    cop       or     to    confess            Im

  11   there         to       get    the        truth             the       confession                  Sure         thats        my


  12   job

  13                                 The        truth         comes          with       --    if            get     the    truth

  14   and     if        they       tell        me       Look                    honestly          did        not    do    this

  15   honestly               am    not       involved             in       this             And       if          honestly       feel


  16   thats             the       truth           thats           the       truth

  17                                      get       --
                                                                  go    there          to    get       the     truth            Thats

  18   what              deal       with           and       thats           why            have       no     problem       with

  19   sitting            there          and       listening                to    what       they       say          And         know

  20   some     officers                 do                  know       some       officers                 some     detectives

  22   go    over         there          to     get           confession                     To    get        this guilty

  22   bastard            so       they       can       do    him            Thats           not       me            go    in    there

  23   to    get     the           truth            When               go    into       an    interview              room         want

  24   the    truth                the    truth

  25                                 What          Im        gathering                 Im     gathering              that       while




                          .COPPERSTATE.REPORTING                                  SERVICE              -INC
                                                                                                       MILKENSBOI 8127


                                                                                                                          Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 37 of 239




                                                                                                                     44



      on    occasion          there       may    be    some        facts          that     you      already             know


      thereby       to    judge          whether       hes         telling           you      the     truth         or


      not     many       times       you       operate       from              gut      instinct           as      to


      whether       its        true       or    not

                               Many       times       you    have        to              wasnt         there

      That    person          knows        or    that       person           conspired                In     Debras

      case    she       knows       what       was    going        to    take        place                 dont

      know         So    whatever          facts       or    fingerprints                     whatever

      evidence            may       have        it    may    not        tell       the     entire          truth


 10   until       that    person                if    that        person          elects       to     tell         me

 11   then    well        know       the       truth    from her               perspective                   Not


 12   necessarily             the    entire          truth        but        from       her    perspective                    as


 13   she    knows       or    as    she       feels    the       truth           is

 14                            When       you    were       interviewing                 Scott         and         you


 15   told    him       that    he       wasnt        telling           you       the    truth         how         did    you

 16   know    that       what       he    said       afterwards              turned        out             was      in


 17   fact        the    truth           and    sufficient              so     that      you     had         you        and


 18   your    supervisor                 whatever           had     in       mind       that     you       were         going

 19   down    to    arrest          Debra

 20                            You       never       know    if     its           the    entire        truth             like


 21        said         minute       ago         Its        from their perspective                                  Its

 22   from what          that       person       feels        how        that        person         saw      it


 23   develop           and    how       that    person       kind           of    looked        at    it         did


 24   determine           well           yeah        this    is    the        truth            This        is     what        he


 25   said    and       this    is       what    shes        saying           and       thats how hes



                        GOP-PERSTATEREP0RTIPG                       SERVICE              11QtILKENssQ18128



                                                                                                                  Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 38 of 239




                                                                                                                    45


       interpreting           what        happened

                              And        from what           he    told       me             felt       he    was


       telling        me    the     truth       as    he     knew       it         Now           there       may    be


       some        factual    errors            but    there        will          be    factual             errors       in


       Debras         story          There          will     be    factual             errors          in    Jims

       story         as    there     will       be    in     Rogers           story              because       theyre

       all        looking    at     it    from         different              perspective

                              What        Im        getting        at        though              is    that    up    until


       he     said    that         Debra       was    not          suspect             at    all        was    she

  10                          No

  11                          And        you    knew       that     the       story          that       Roger       had


  12   been       giving      in     your       gut    at     least           was       just not             right

  13                          Was        not    the    truth

  14                          And        so    he    comes        off    with          another          story       that

  15   implicates           Debra        as    being         participant                    in    some

  16   conspiracy

  1/                          Right

  18                          Did        you    have         doubt           in    your          mind       that    what

  19   he    was     then    telling           you    was    the        truth

  20                          No          When       Scott        and         sat       down          and    talked

  21   ultimately           talked            after    we    got        stuff          out       of    the    way

  22   felt       that     Scott     was       telling       me     the       truth               And         judge

  23   it    --       judge          lot       by    whether             know          --    whether               feel


  24   that       that     person        is    believing           that       Im        telling             them    the


  25   truth        because              think       thats         when      you        can       really       --




                  -COPPERSTATEEPQRTINC                              SERVICE
                                                                                                 IiLKtNsBo1812o


                                                                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 39 of 239




                                                                                                                          46


       thats           when       you     can       really           judge    an       interview              when       that


       person          is    comfortable                  understanding                that       youre telling

       them       the       truth         and       not        until       then    will          they       feel


       comfortable                with     telling              you    the    truth

                                   And          think           weve        gotten          to    that       stage            He


       told       me    the       truth             He     understood                  was       telling       him       the


       truth            The       same     way       it        happened       with          Debra            She    tried          to


       lie         She       tried        to    feign           these       emotions              thinking          that       her


       yelling              her    hysterics                   would       drive       me    away           would    maybe

  10   cause       me       to    leave        the       room        for    her    to       calm       down        for    her


  11   to    be    thinking                But       it        didnt                             was    confronted

  12   with       that              handled               it         She    understood             that            handled

  13   it

  14                               And     when          she     understood             that            handled          it    she


  15   began       to       believe        me       and        was          and             think           felt    that

  16   was    going          to    tell        her       the     truth        was       going          to    deal    with


  17   her    on       the       truth     and       nothing           else            Then       she       felt    at    that


  18   point       comfortable                 to    tell        me    the    truth               And       thats        the


  19   basis       of       any    of     my    interviews                   Thats           how            deal    with

  20   them

  21                               In     reviewing              the       notes       that       you       have    in    your


  22   report          that       you    made        of        the    interview             with       Debra        is    there

  23   anything             that    you        have        noted       that       is    either          absent       or


  24   inaccurate

  25                               No          And             reviewed       that          supplemental             briefly




                            .COPPERSTATEREPQRTING                           SERVICE              LKE_NsBo1i13o


                                                                                                                    Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 40 of 239




                                                                                                                47



      before             came    over                hadnt        before           but               mean         had


      several        types       before          but       not    in    recent       history              not

      within             month       or    so        And    its              everythings              there          as


      remember           it

                    MR        RAY         Lets take             about         five-minute             break

      Im      about       to    bust

                    MR        SALADATE           Its        hot    in    here

                                               Recess       was    taken
                    MR        SALDATE           When       youre        talking          about       it     you

 10   know           get       excited          because            can       almost       picture          us


 11   having        this       conversation             with      Debra        you       know         Shes

 12   good     girl

 13   BY     MR     RAY

 14                                  wish      that         could        you       know        technology             was


 15   so     far    in    advance         where            could       get    inside          your    head       and


 16   visualize           it    just      as    you     have      visualized             it     because

 17   apologize          now         because         the    questions          that            ask    you


 18   clearly        are             Im     trying         to    grasp       for    your       vision       in    this


 19   situation

 20                             Well            try    my       best

 21                             Well      --


 22                                  hope      you     understood

 23                             Youve          done    well              appreciate             it         You


 24   never        before       in    your      life       ever    met       Debra       before       that

 25   occasion




        --               QOPPERSTATE            REPORTIUG          SERVICE



                                                                                                          Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 41 of 239




                                                                                                        48



                            Never

                            Or    Roger       Scott

                            Never

                            Or    Styers

                            Never

                            How    about          Mark    Milke

                            Never

                            After       Debra          gave    you       this    interview           have    you


      conducted        ny    additional                investigations             of    any    kind


 10   concerning       this       case

 11                         Certainly

 12                         okay

 13                              mean    --


 14                         can    you       outline          for    me    roughly

 15                              have    to       go    through          the    supplementals

 16   because     it             lot    of        you    know

 17                         Well        is    there       anything             that    you    have    done

 18   thats     not    contained             in    the    supplementais

 19                         That         have             that            have    not    yet

 20   supplemented

 21                         Yeah

 22                         Yes         Ive        interviewed             Ernie       Sweat

 23   phonetic

 24                         Okay

 25                           have       interviewed                --         should    have    brought




                  -COPPERSTATE               REP.TINCrSERVIcE                     ILatNssoi8132


                                                                                                     Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 42 of 239

                                                                                                                                     cc




                                                                                                                          49



            my    notebook       or      my    pad             This       isnt        my    notepad             And            --


            this    is    just           case           showing           people       that       Ive         interviewed
14
            Ive     done      search          warrants                     have       done       --    talked        to


            cant     say         talked            to     Mark       Milke            Talked          to   her mother

            think    that      may       be    in       here

                                    Her       natural           mother

                                    Yeah                  think          thats        in    here               may       have

            interviewed          with         her       inaudible                in    the       supplemental

            didnt switch              those               She       came    here                 talked        to    her

       10   talked       to   her     sister

       11                           Is    that          when        she    back       to     his       mother            was

       12   that    when      she     came         here        to    pick       up    the    car

       13                           Right            right

       14                           Okay

       15                                talked           to    Martin          Milkes           dad            talked          to


       16   Mr     Sadick                talked           to    all       the    inaudible                          talked

       17   to       what      was       her       name

       18                           Chris          Landry

       19                           Chris          Landry

       20                           Chris          Landry           is    who

       21                           The       girl        that       used       to    be    an    inmate        with

       22   Debra             talked          to     an    --            dont        remember the              other       girl

       23                           What       did        Chris Landry                have       to    tell     you

       24                           Well                havent                  the    supplemental                 is    still

       25   not    ready       and            dont have                  my notes          with       me      but




                           .eQPRERSTATE                 REPORTING           SERVICE
                                                                                                  iuLKE_NsBo1813


                                                                                                                    Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 43 of 239




                                                                                                                 50


      generally          she    just       told        me    that           that        she    talked       to


      Debra       about    the       incident               that    Debra         had    told    her      that        Jim

      Styers       had    concealed              some       letters         or     sent       some    letters          to


      his    sister                 have    since           got    those     letters

                               She    told        --    Debra       said     several           things       about

      you    to    her     to       Chris          Several          things         about       the


      investigation                  Who    did        the    investigation

                               Fowler

                               Fowler        Curt           Fowler         about        him

 10                            Was    that        interview          recorded

 11                            No

 12                            Okay

 13                            It    was    not        recorded             But     the       supplement          will


 14   be    forthcoming               Noel       doesnt            even     have        my    supplement

 15   Ive     been       really       busy

 16                            Weve        all     been       busy               understand

 17                                 know    it          And       were      all     busy        no    doubt

 18                                 think    theyre winning                      and     were        losing

 19                                 dont     have        my       notes     with        me so         you      know

 20                            Sure              dont have            the        interview           on   Swetner

 21                            No      Its         sitting                 now    that        interview          is


 22   sitting       on    my    desk         But         you       know      Ive         been    checking             to


 23   this    and    that       and    so    on

 24                            Is                             does    Chris Landry               suggest          --
                                     anything

25    well        Chris Landry              she        was    in    jail     for        something         or




                     CO.PPERSTATE                REPDRTIRC           SERVICE



                                                                                                          Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 44 of 239




                                                                                                             51



       other           presume

                              Yes

                              Was    she       looking       to    cut         deal

                              No

                              To    testify

                              Her    attorney          was    looking          to    cut         deal

                              Who    was       her    attorney

                              Dan    Roth

                              Did    Landry          say    that    my    client          admitted          this

  10   crime

  11                          She    said       that       your    client       --    howd           that       go
  12     want     to    make       sure         get    this       correct       because

  13   something        about       Landry       being       there       when       one    of    her       friends

  14   was     leaving       and    she    said       something          to    the    effect          that

  15   feel     like    that       day    when         knew       that    --    when            --    when

  16   Chris was        leaving          and         knew         was    never       going       to       see    him


  17   again      something          to    that       effect        and       made    some       other

  18   general        statements           too        but

  19                          Okay

  20                          --    youll have              the    supplemental             too           that

  21   comes     in    the    supplemental             that       was    applied

  22                         All     right

  23                         Thats         been       very    recent           so    thats           why    that

  24   supplemental           is    not    ready

  25                         Have        you   had     occasion          to    interview             or    speak




                       COPPE2TATEREPQRSIN.G                       SERVICE
                                                                                          LE_NsBo1813


                                                                                                      Exhibit 1A
                Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 45 of 239
-COPPERS-TATE




                                                                                                                               52



                       with    any    other    inmates              other       than        Chris       Landry           relating

                       to    either    Debra       or    Styers          or    Scott             It    is    my

                       understanding          there          was         guy    named           Wada        phonetic           and


                       guy    named    Johnson

                                          Yeah           right            Thats            --         dont        know    those


                       people         Never    have          talked       to    those           people

                                          Okay               Any    others

                                          No

                                          All       right            When       did        this


                  10                           know          the    names       that        you       mentioned

                  11                      Oh        do       you

                  12                           know          Levy    has       mentioned              those       names    and


                  13   asked    me

                  14                      Okay               When    did       the        information             concerning

                  15   insurance       come    up       in    the    course          of     your       investigation

                 16                       Now       were           way   behind           the        case         Tell    me   at


                 17    what    point      What          do    you    mean

                 18                       When          is    it     during          the        course       of    your

                 19    investigation          of    this       case        did       it     come       to    your       attention

                 20    that    there    was    maybe          an    insurance             policy        on    this       boy

                 21                       Prior          to    talking          with        Debra

                 22                       Okay               Who    gave       you    that           information

                 23                       Roger          Scott

                 24                       Roger          Scott

                 25                       As       indicated                   think            in    one    of    my




                                                              REPORTING          SERVICE               iKE_NSBo1813

                                                                                                                          Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 46 of 239




                                                                                                            53



            supplementals

                                 Was     any    effort       by    anyone       made       to   confirm         or


            disaffirm the          existence          of    insurance

                                 Yes

                                  Before       speaking       to       Debra

                                  Before

                                 Yes

                                 No      impossible               Its     on         Sunday

                                 All     right         And    Roger       told       you    that      the


       10   insurance       that    was    in    place       was         policy       that      Debra       had

       11                        Correct

       12                        Mark     has    went       off    on    this tangent            saying         that


       13   this    insurance       was    not       Debras        policy        hut       rather      was


       14   Grandfather          Sadicks        policy

       15                        Thats         what    he    said        yes
15

       16                        Wheres         Mark       coming       from    on    this

       17                           dont        know              dont        know    that      Mr     Sadick

       18   does    have    an   insurance           policy       on    the    kid     but           dont       know


       19   what       where       Marks        coming       from              wouldnt          be    the


       20   person    to    ask     because            wouldnt           know

       21                           dont        know       that    Marks        the    person         to    ask


       22   either         Did     in    your    conversations                with    Debra          either       as


       23   you    relate    them       here    or    otherwise           was    the       subject         of


       24   insurance       ever    mentioned          or    discussed

      25                         Yes      yes



                           COPPERSTATE..REPORTING                  SERSJICE
                                                                                     thLKE NSB018137


                                                                                                      Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 47 of 239

1%




                                                                                                                             54



                                    And    did           --    was    that       discussed             when

                                    In    my    supplemental                         And    she       denies          it

                                    Okay            Did        she    deny       the       existence             of


           insurance           or    deny       that           that       was    the       motive

                                    She    denies              the    existence             of    having          insurance

           on    him but        mentions             that        her       father          had    insurance                  She


           denies       that             that       was        not    her       motivation                 but    very

           possibly       could          have       been        the       motivation             for       Jim    Styers           and


           Roger       Scott

      10                            Okay            Did        you    participate                in    the       execution

      11   of    any    search       warrant              at    Styers          residence

      12                                 did    not

      13                            Have       you        looked          at    the    physical             evidence              in


      14   this    case

      15                                 have       looked           at    some

      16                            Theres                somewhere             in    there

      17                            Most       of    it        was    impounded             and       if    anything              Ive

      18   looked       at     would       be       pictures

      19                            What       about           this       --    apparently             theres

      20   notebook       or    something                 that       has       mention       of       cyanide               Did


      21   you    see   anything

      22                            No          dont            know       about       that

      23                            Okay

      24                            Im     sure           there       is         Its       mentioned              in       the


      25   report       but          dont           --          did       not    actually             see    that            And




                             COPPULRST1-EREPGRTING                             SERVICE            lóiILKENSBO1813B



                                                                                                                       Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 48 of 239




                                                                                                            55



       understand       you       want    to    see       the    property           so    youll

                             Yeah

                                   youll have              to    make    an    appointment

                             All    right

                             Because       its        going       to    take        from       the    time we


       get    there    to    the    time       you    look       at    everything              its        going

       to    take       its        going       to    take         day         Its        going       to    take

       six    hours    minimum           maybe the          entire       day

                             Fine

  10                         So    plan    for       that       time

  11                         Set    aside            day        then

  12                         Because            --         say    that       only    because               dont

  13   know    whats        totally       in    there                 mean    Ive        got    the


  14   reports        but         dont     know       how       its     packaged                 dont

  15   know

  16                         You    say    that       you       served         search          warrant       to


  17   get    letters       that    apparently            were        Debras        letters

  18                         Yes

  19                         Will    that      be     part       of    the    stuff       so   we     can


  20   see

  21                         Correct

  22                         All    right

  23                              supplied           or   will        supply    all       that

  24   information          as    soon    as    its       complete

  25                         And    apparently            there        was    some       problems




                      COPPERSTATE REPORTING                      SERVICE        TNC
                                                                                    MILKE        NSB018139



                                                                                                     Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 49 of 239




                                                                                                                   56


       involving         Mark          that       apparently                involved       you        also     that

      had    to    do    with          these       phone           conversations

                                       dont        know       what          that    means

                                       dont        either

                                       really       dont                     dont        know         Phone

      conversation                with       --



                                  Well        Mark           in     one      of    his    unsolicited

      arrivals          at    my       office           had        said      that    Saldate          jacked       him

      around            And       in    speaking             with      Mr Sadick                Mr      Sadick      says

 10   he    made         phone          call       to    you        and      had    Mark       jacked     around

 11                               That       is    not       true            Me    and    --    Mark     didnt

 12   necessarily             get       along       with          me         And    Mark          handled          him

 13   the    same       way            He    doesnt           really deal                very    well     with      the


 14   truth        so    we       cant        get       along               He    mentioned       something

 15   about       phone       calls           threats                I-fe    made         police       report            Is


 16   that    what       youre              talking          about

 17                               Yes

 18                               If    thats           --    if     thats          what        you    know

 19   dont know                        have       difficulty                knowing       what    Marks

 20   inaudible               --       He    made            police          report        and         think         gave

 21   you         copy       of    the       police          report          at    the    time    you     asked      for


 22   it

 23                               He    made            police         report        saying       that        Mr

 24   Sadick       had       threatened             him                called        --    when          received

 25   that    police          report                     from another                detective           in   another




                        COPPERSTATET                                        SERVICE
                                                                                               LKE1iB1814o

                                                                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 50 of 239




                                                                                                                                  57



       area     --         called             Mark    Milke               to    confirm             or        verify       this

       information

                                   Mark        Miilkes               dad       told       me    he       was        not    there

       told     Mark       Milkes              dad    that            --       what            wanted           to    talk       to     him


       about       and     that         if    understood                  theres           some          threats           and    stuff

       like     that          and       he     told       me         in    --    he       told       me         he    says        Hey

       please        keep      this           confidential                      but       to    be       honest           with    you

       Mr     Saldate              if        anybody       did            any    threatening                    it    was    Mark

       against        Mr       Sadipk                But       111    dont           want       Mark           to    know    that

  10   because        he      is    my        son         But              dont           want       Sadick           to    get        in


  11   trouble        either

  12                                    said         Fine                  Ill        call          Mr        Sadick

  13   told    Mr        Sadick              what         found            out            He    told          me     Mark    had

  14   reported          to    internal              affairs                   his    internal                affairs             They

  15   had    begun            complete              investigation                         and           of     course           they

  16   didnt         find     anything                    And         that       was       the       end        of    it         Mr

  17   Sadick        never         called           me                never          had       that       much        contact

  18   with    Mr        Sadick

  19                               You        never       ever

  20                               He        called       me

  21                               Thats            the    information                     he       gave        me


  22                               Thats            totally            untrue

  23                                         that    you       refused               to    have          it     recorded

  24   also

  25                               Thats            totally            untrue                  He                   have    never




              .T      -COPPERSTATBREPORTINC                                     SERVICE               1ki_NthO1a14tt

                                                                                                                           Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 51 of 239




                                                                                                             58



      had          conversation               with       Sadick    to    the    point       where           you


      know    --     the      only       time            ever    called    Mr        Sadick       was       to


      advise       him     of    something                      advised    him       about       his


      daughters            arrest              At    the    insistence          of    Debra            called

      him           have        never         had    --         have    never    even       seen       the       man

      face    to     face        so           wouldnt           know    what    he    looks       like

                                Are      you    aware       of    the    incident          involving             Mark

      out    in    San     Diego          what       the    circumstances             where       with       that

                                Im       aware       by    some    detective          calling          me


 10   because       he     got      my    name       from an       Enquirer          article       that          Mark

 11   had    in    his     pocket         when       he    was    arrested            And    this

 12   detective          told       me    that       he    had    arrested       Mark        was       taking

 13   him    to    some       hospital              because       sounded       to    him    like       he


 14   needed       some       help            And         says     you    want       to    let    me    know

 15   that    this       was     happening

 16                             From      my    understanding              as         understand             it

 17   from    what            heard           Mark       feels    that    Im     the       one    that       had

 18   him    arrested               Thats           totally       untrue              was    called          by


 19   this    detective                  He    got       my name       from the       article          he    was

 20   carrying        in      his     back      pocket            This    article          was    taken          from

 21   him    after       he     had      already          been    placed       under       arrest

 22                             What      was       he    arrested       for         Do    you    know

 23                             Briefly             as      remember       it        and         dont            to    be


 24   honest       with       you             didnt        really               dont        care       to


 25   remember           but     --      its        really       not    that    important          to       me        you




              .-      COPPERSTATE               $EgORTIN-C         SERVICE           INC..
                                                                                          MILKE_NS0018142


                                                                                                        Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 52 of 239




                                                                                                                    59



       know         but       something              about       him    having            weapon        and         dont

       know        if    it    was             gun    or         knife       or    sword        or          for    some

       reason             dont           recall            but    it    was         weapon              remember          it


       was          weapon

                                    The        night       before       they       took    it    away       from    him

       then    he        went           with     another          weapon           to    the    police

       department              to       get     it         And    he    was       irrational           as    far    as


       talking           about          his     baby       being       killed       by    his          by    somebody

       And    he        had    the       article           and    he    said       something         about

  10   whatever               you       know          Ultimately             he    got    arrested          because       he


  11   was    abusive              or    whatever

 12                                 And       then        during       that       time he       became       --    he

 13    acted        kind       of       weird        and    the       San    Diego       officers             guess

 14    uniformed              officers           as         understand             it     Im     not    totally

 15    sure         but       as         understood              it     became          concerned       about       his


 16    welfare           and       decided           to    take       him    to         hospital        rather          than


 17    to    jail

 18                                 And       after        they       decided       to    do    that    he    was

 19    looking           through          his        papers           found       this    article           and    10    and


 20    behold                 guess       it    was        true       what    he    was    talking          about

 21    found        my    name          and    decided           he    would       call    me because

 22    fairly            he    was       making           those       accusations          there       that

 23    was    --          had       apparently              called          over    there       to   get     him

 24    arrested               when            didnt         even       know       anything       about       it

 25                                 In    any        of    the    investigations                that    you       have




                         .COPPERSTATE                 REPORT-INC            SERVICE        i4ILKEINSB018143



                                                                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 53 of 239




                                                                                                                        60



      done    up       to    this        point           do       you    have       any    information

      connecting             Mark        Milke          to    Roger       Scott

                                   None

                                   None       whatsoever

                                   None

                                   In    any       of    the       conversations                you    had       with


      Mark        has       Mark        admitted             he    had    met       or    knew    Roger          Scott

                                        have       only       spoke       to       Mark    one    time           and


      probably          spent           --    with       one       or    two       other       guys        but    that

 10   wasnt        an       interview               that          was    just       --    and         dont        think       he


 11   ever    mentioned                 anything             about       Scott            He    knew       Jim         He


 12   knew    Scott         was         Jims friend                      He    knew        in    that       context           he


 13   knew    about          Scott             Never          knew       nothing          else

 14                            The           thing       that            found       interesting             was       in


 15   Detective                         think       its           Detective          DeMakas          phonetic

 16                            DeMakas              phonetic

 17                            Yeah                He    indicates             that       when        in    his

 18   supplement              he        indicates             that       when       he    went    to       talk    to


 19   Henry       Milke       he              Henry          refused          to    disclose          the    phone

 20   number       as    to    where           Mark          was    in    Texas

 21                            when           he    went          and    spoke       to    use        Milke       she       did


 22   the    same       thing                But    ultimately                      guess        use        dialed          the


 23   phone        gave       it        to    the       detective              he    spoke       to    Mark       and


 24   spoke       to    Mark       about           the       disappearance                 and    Mark       says       he


 25   had    no    reason          to        suspect          foul       play       against       Styers           but




                        COPPERSTATE                 REPORTING             SERVICE
                                                                                               PKEJisco18144


                                                                                                                  Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 54 of 239




                                                                                                                              61



            didnt           think       too       much    about           his       friend        Scott

                                        And       yet     apparently                   at    least       in    the       report

            is    silent          about       any      mention            about        foul       play    or    anything

            else            His    boy       hasnt        even           been       found     yet

                                        Well        police               you     know        are    always          thinking

            of    foul       play            And    that           could       be    an     alternative             to    him


            being       lost            In    regards              to    the     mother       and       father       not


            saying          anything          about       Mark            he     had         reputation             of    being

            involved          in       traffic         offenses                warrants            that       kind       of    stuff


       10   and       parents           you       know        they        know       their        son    and    they          may

       11   have       just       thought          that       the        police        were       laying            line       on


       12   then       just       so    they       could           find    out       where        her    son    was       so    they

       13   could       book       him       on        warrant            or     something          like       that

       14                               Thats          just         common           you     know         Thats           common
17
       15   with       parents          not       wanting          to     tell       the     police       where          their

       16   kids        at        especially             with             background              that    Mark       had        you


       17   know        not            violent         background                   but     more of            warrants             and


       18   that       kind       of    stuff          traffic            stop         traffic          kind    of       stuff

       19   you       know        and    so       on     the       OWls        and     that       kind    of    stuff

       20                               So    its        --     its        very        common             would          think

       21   that        you       know        youre           reading                little        bit    different             into


       22   it        but    from my          standpoint                 and     from my          experience             its        --


       23        --         would       read       into       it        that     its        just normal             for


       24   parent          not    to    want       to    divulge              where        the    kids       are    at

       25                               Lets        see       if          could        find       that




                            COPPERS.TATE                 REPO-RTING              SERVICE
                                                                                                    9hiLKENSBO18145


                                                                                                                     Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 55 of 239




                                                                                                                 62



                                Are       we    going       to    have       this    tape       typed

                                Yours                 dont        know       yet

                                Oh        crnon

                                You       want       it

                                No         But       if    you    were        Id     like       to    have             copy

       of    it

                                All       right

                                See             dont        tape       record        you       do     so

                                This       is    DeMakas           phonetic               report           and


  10   its           it       says        his    interview             with    Ilse       Milke        and       said

  11   in    this    conversation                with       Mark        said    he       had    been       in    Texas

  12   since       they       drove       there            He    knows       James       and    does       not    think

  13   he    would       be    involved          in       foul    play         He    said       he    does       have

 14    some       friend       that       he    does       not    trust        and       named       one    as


 15    Roger

 16                             calling          upon       your       experience          as         police

 17    officer           do    you    find       that       interesting             or    not

 18                                  dont             You       know     it    depends               And         wasnt

 19    there       that       night            But    as         look    at    it    now        and    its              lot


 20    easier       to    look       at    it    now        but         dont know              what    Mark      would

 21    say    and    why      he     would       say       things

 22                             You       know        he    doesnt           know        you    know        Roger

 23    that       good        He     knows       Styers            little           with       his    wife       and

 24    obviously              from that          statement              he    was    right       only       on   one


 25    point       and    wrong       on       two         So     hes        only    --    he    was       shooting




                    -.-C0FPERS2ATEREPORTINGSERVICE1                                       INC                     --

                                                                                          MILKE_NSBOI 8146


                                                                                                           Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 56 of 239




                                                                                                             63



       only    one        out    of    three        you    know         He    suspected           Scott

       doesnt        suspect           his    wife       exwife         Debra            and    didnt

       suspect       Jim          So          mean        hes     averaged          only        300     you


       know          So     obviously          not       very    good

                                 Well          dont        think       that         --     well        lets

       see      Landry            letters           anything       else       that             havent

                                 No     we    went       over    everything

                                 Because           you    know     Im        trying to           avoid       having

       to    call    you        back    in    on    some    of    the    supplements              that         may

  10   receive       and


  11                             Well        Im     trying to          avoid       that         too     since

  12   Im     busy    and        youre busy               but      think       weve            covered

  13   everything

  14                             If    there       is    something       that      you         feel    is


  15   necessary          to     cover        its        understood

  16                             Okay         Well        make    the    time       if     necessary

  17                             Well        you    know

  18                             Im     not    going       to    avoid       you   at      all         Well

  19   make    the    time             But         mean    Im     just       saying        well        just    have

  20   to    work    it     in    somehow

  21                             Is    there       anything        discounting                 what    Debra

  22   told    you    in        that    interview

  23                             Here    we    go       again

  24                                  know         But      have       got    to   do      it         Just    for


  25   the    sake    of        argument           forget       that    you    have        that




                          COPPERSTAE.-         REPORTING          SERVIcE
                                                                                     iLKtNSBO18147


                                                                                                       Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 57 of 239

fl




                                                                                                                      64



           information             and        forget       that       you    have       Roger          Styers

           information             is     there       any       physical          or    other          extraneous

           information         that           would       connect          Debra       to    this        that       Im     not


           aware       of

                                         dont        know       if         could       forget          those    --    that

           kind    of    stuff

                                         know        but       just       humor    me

                                   At     this       point           not    that            can    think       of

                                   Okay

      10                           Then        again           Im     not


      11                           In     other       words           to    phrase          it    another       way        if


      12   she    hadnt       admitted               and       Roger       hadnt        admitted              she


      13   wouldnt          have    been             suspect          even       yet

      14                                 couldnt           say       whether       she       wouldnt           have    been

      15     suspect           She        would       have       definitely             gotten          arrested

      16   because       --        dont         know                  cant        say       that       other    things

      17   wouldnt          have     come       out       of    there       somehow

      18                                 know       that       but        assuming          that        you    know

      19                           Assuming           that            know       whenever

      20                           ---    and       you    discount          Rogers              and    you    discount

      21   her    statement              is    there       anything          else       that       would       connect

      22   her    to    this

      23                           No         not    that            know    of    at       this       point

      24                           And        based       upon       your knowledge                of    this

      25   investigation                 she    remained             at    her    house          for      substantial




            .COPPERSTAflREP0RTING                                           SERVICE



                                                                                                                Exhibit 1A
                   Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 58 of 239
COPPBRSTATE




                                                                                                                                                        4_t




                                                                                                                                             65


                          portion       of    the       --    of     the        period          of    the    investigation

                          before       going       to    Florence                correct

                                                        dont        know         that

                                                   Okay

                                                        dont        know         how       long       she    stayed          there            It


                          was    my    opinion          --    it    was         my understanding                      that       she    stayed

                          just         very    short          time        before           she       went    to       Florence          and


                          was    --    and     in       fact         it        was    strange          that       she       decided          to    go


                          to    Florence                 mean       it         was    just             in    fact           we    had    to


                     10   take         police       officer               and        again       Im        not             Im     not     saying

                     11   that         totally          know       about         this       situation                 throughout             this

                     12   part    of    the    situation                  because                wasnt           totally          all    there

                     13        mean      got       in    in    the        last        part           but    we    had       to    take

                     14   woman       detective          there            pay        her    overtime             to    sit       her    at    that

                     15   apartment           because          we     knew           that             or    were       told       that       Chris

                     16   knew    his    phone          number        and        may       call       home
              18
                     17                            But       because            Debra           for    some       unknown          reason

                     18   decided       she    wanted          to     go        to    her       parents           house          rather       than

                     19   to    remain       there           wait     for            possible              call       from Chris              we


                     20   had    to    pay         female          detective               overtime          and       assign          her    to


                     21   that    house       so    she       could        remain           there          and    so       she    could

                     22   answer       the    call       of    Chris when                  he    called          and       said        Hey
                     23   mom     Im     over       here              Rather           than          Debra       staying          there

                     24                            So                     really           dont            from       my


                     25   understanding                      think        it    was        just            short       time            And




                                                                     RRPORTINC              SERVICE .INMILKENsBo1a149.



                                                                                                                                       Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 59 of 239




                                                                                  66


      may   be    wrong    but       know   that   we   went   to   extra   efforts    to


      insure      that   soniebody    would   be   --


                                       End    of   Side




 10


 11


 12


 13


 14


 15


 16


 17


 18


 19


 20


 21


 22


 23


 24


 25




                 -CDP.ERS.TATE        REPORTING     SERVICE         INlLKElsBo8cjo


                                                                               Exhibit 1A
              Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 60 of 239
COPPEJSTATE




                                                                                                      67



                     STATE    OF    ARIZONA
                                                         ss
                     COUNTY    OF    MARICOPA




                                              hereby    certify     that       the    foregoing   pages

                10   numbered         through      67   inclusive         is         correct   transcript

                11   from    the    record    of   proceedings       in    the       aboveentitled

                12   matter

                13


                14


                15


                16


                17


                18
                                                        ____         _________
                                                               Court Reporter                        Date
                19


                20


                21


                22


                23


                24


                25




                                                        REPORTiNG    SERVICE
                                                                                       IIiLKENsBo18151



                                                                                                  Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 61 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 62 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 63 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 64 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 65 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 66 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 67 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 68 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 69 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 70 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 71 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 72 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 73 of 239




                                                      izJ4
                             U/     f/t/ari


     An


                                                                                      Or

                                                                                                   .4




                                                  4_tt              tteV               tLy7
                                                               C.éi/Z.44-1     C.jY

                                                           T4i


                                                                                  tt

                                                                                            CL




            Cr                                                          A/t.Ca4ta



    nu4-                                                 vq\      ckc7444f
           4LO                                                           tit          n/i
     .k   .LYtd44 .c   t4



          2c     kC.IikiC    cY3                                 G-t44te

    CAv1                          .tqta     flU24
                                 .44       L/ne4M/n    es.e
               i7
      X4j4.Jd0-1 CJ.ç4

          ic



                                                                         MILKE NSBO199IO
                            -1   .n.str\    nfl   4c1jnanifl                JnN


                                                                                      Exhibit 1A
         Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 74 of 239




                                                                                                    RECE
                                               RULE    11.3   EXAMINATION

 JAME       JAMES       LYNN    STYERS        CR891263l

 DATES     OF    EVALUATION         March        26   and    27    1990

 REASON FOR       EVALUATION
                          To assess  intellectual    social emotional and
 behavioral  functioning pursuant   to the  question  of his competency to stand
 trial on charges   of Murder  Conspiracy to Commit Murder     Kidnapping and Child
 Abuse    To assess Mr  Styers state of mind at the time of his alleged
 commission of the offenses

 TESTS ADMINISTERED   BenderGestalt     Trail-Making Weohsler Memory $cale
 State-Trait Anger Expression In-ventory  STAXI Rotter Incomplete Sentences
 Blank-Adult Form

 RECORDS        REVIEWED         Various police  reports                   Court records             medical    file   in
 Madison Street Jail               materials from the VA                   Medical Center            received        513190
 and other documents

 PHONE  CONVERSATIONS  WITH   Chesley Goodman     Phoenix Veterans  Center John
 Gutierrez Phoenix Veterans Center James Campbell M.D            Psychiatrist  Jack
 Potts M.D.     Psychiatrist  Maricopa  County Correctional Health Servaces    John
 I-arrington        MDPsychiatrist  Mental  Hygiene Clinic   VA Medical Center
 Phoenix   Pat Christianson   Medical  Information Supervisor    VA Medical Center
 Phoenix   ted Radomski   M.D Psychiatrist Mental Hygiene Clinic VA Medical
 Center Phoenix

tACKGR0UND   INFORMATION   Mr Styers who is fortytwo years of age stated                                                      tha
 he  has been married twice  and is still  married to his second  wife though                                                 the
 were separated at the time of his arrest on Murder charges      When arrested                                                he
 was  living with Debra Milke  the biological  mother of the murdered child
 Christopher Milke    Mr Styers said that he served in the military in Viet
 Nam       He    remarked that           he first entered counseling/psychotherawy                             in    1971    the
 year when        he sustained           head injuries skull fracture    in the area                           of the left
 temple   in an accident    Mr Styers recalled that he began group                                             counseling  at
 the  Phoenix Veterans   Center in approximately 1984  at about the                                            same time he
 entered the PTSD   PostTraumatic Stress Disorder program at the                                               Phoenix VA
 Medical  Center   Pursuant to this Mr Styers was an inpatient     at                                            the VA
 hospital for some tour months     Off and on since around 1984 Mr                                             Stvers has re
 entered or reinvolved    himself in the latter program   As nearly                                            as      can
 determine         he    last  sought services from                  the      VA    on   11/7/89        He   denies    or    does
 not     recall    any     psychological/psychiatric                     treatment        as   an   adolescent

 Mr          fa is living
         Styers             His mother is recently  deceased    He has six
 siblings   one of whom passedaway about two rears ago      There were only two
 days between  his mothers and his brothers deaths      Mr-  Styers has three
 ohildren from his two marriages including   two from his first   marriage    He
 also fathered    child by   woman he was not married to     Mr Styers said that
 his first  wife did not want him to see their daughters

 Mr      Styers     jail       medical        file    notes   that       he   has    been      taking      lithium     His




                                                        ER        1852
                                                                                                    MILKE_NSBOI 9948


                                                                                                               Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 75 of 239




lithium level on 3/16/90   ten days before   met with him for the first   time
 as 1.21    Normal is from 0.60 to 1.40     12/7/89  diagnosis by the Phoenix   VA
 ospital lists P150 Post-Traumatic Stress Disorder         Inmate Recuest   Forms
completed  by Mr Styers on 2/10   2/23  and 2/27/90   reouested meetings with
Correctional          Health
                           Services  Psychiatrist Jack Potts M.D     for the purpose  of
counseling              Manicopa   County Health Services  Correctional  Health Services
report        dated 3/27/90   noted that Mr Styers was taking Atavan .2 mg        21
days            similar report dated 2/3/90     mentioned an order to discontinue
Lithium       and Navane   and to check  Mr $tyers lithium level in twelve to
fourteen days   Another Correctional  Health Services report dated 3/1/90
mentioned an order to discontinue   all meds and to check the lithium level ir
fifteen days     Maricopa Medical Center entry dated 12/2189    stated that Mr
Styers was treated at VAMC   Va Medical Center for PTSD Post-Traumatic
Stress Disorder apparently been on lithium and Navane     for about two
years. help with voices. presently alert oriented times four not suicidal
Impressionstable    Another Maricopa Medical Center entry  dated                     12/20/89
     that Mr Styers offered
states                        nomedical complajnts...states he                      hears
voices .sees things but otherwise fine .no distress
  12/21/89 Maricopa County Correctional  Health Services  Patient Health Exam and
Data Ease report mentions that Mr Styers sustained      head injury in l7i   as
well as injuries to his eye back    and ears as   result of an explosion in Viet
Nam    According  to this report  Mr Styers smoked marijuana but only in Viet
Nam    It  further mentions flat  affect    impaired hearing.   hioolar
disorder .PTSD       VA records  contained in Mr Styers    jail  medical file  note
  12/19/25   diagnosis of     PTSD        cyolothymio mood disorder. .passive-
dependent       and                personality traits .sizurelike
                       passiveaggressive                             ativity  that
as        illdefined      short   temper
                               with angry outbursts  and easY frustration   dreams
nightly of combat situations. .poor sleep and survivor guilt      In addition
had    memory problem which most likely relates to    head injury suffered while
in    the
       Marines on active duty in Vuma Arizona when he fell   oft  truck in
1971   The patient had recognizable stressors for PTSD including shooting
young boy in the head when the child went to their truok to shoot them   lettin
  buddy get killed when he            Mr
                                Styers had the enemy in his sights    .5 third
trauma was   bombing halt near the DMZ                  when     friend was killed    The patient
does not have welldefined  flashbacks                   although    he gets episodes of
perspiration ..he has easy            irritability          His symptoms started at least six
months after leaving Viet            Nam     He   had      suicide   attemPt overdose in 1971  ale
combined with intoxication            with   alcohol

     VA   Medical
             Center note dated 11/7/89   which apparently was Mr Styers last
visit there states that he was considering moving to Wyoming where he has
friends   In addition  the note stated that he has been irritable   and short
tempered   These things are getting worse    Sleeps three to four hours
night   Hears voices regularly    Doesnt pay attention   to it  Feels like
quitting       trying    anymore

     also
        note   VA Medical  Center Consultation Report    dated 6/30/89   apparently
in        results of the Weohsler Adult Intelligence
      which                                             ScaleRevised    edition are
presented    Mr Styers achieved     Full Scale        of StS-  10
                                                              which is in the middi
of the  low average    range of intelligence    His Full Scale 1.0     when  tested
6/10/85  was 57 while his Full Scale                10
                                             on 6/26/84  was 85    On all   of these




                                                   ER     1853

                                                                          MILKE_NSBOI 9949


                                                                                     Exhibit 1A
        Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 76 of 239



                                                                                                            -I




   tests there was virtually no difference     in scores  on the Verbal arid Performanct
    calcs  which measure verbal  inteliigencellanguage     ahslities    and nonverbal
--intel1igence/visual--motor skills     respectively      Mr Styers SCureS vn the
   4echsler Memory Scale   administered on the same dates        were eightyseven
   ninety-four and ninetysix respectively indicating             gradual although not
   dramatic decline in scores from 1984 to 1989        The first   score is somewhat
  belowaverage     while the second   two scores   1984 and 1985 are in the average
  range    The narrative generated by the 1989 evaluation      is partly as follows
  cognitive    functions   have remained essentially unchanged      Patients losses are
  generally mild and are mainly in the area of complex problemsolving and
  inefficiencies   in reflective   thought processes     Memory functions  are current
  unchanged    with the exception   of current  information and immediate recall which
  are mildly reduced    in.comoarison  to previous   testing   These  lower scores
  appear    anomolous    and   maybe    function       of   situational   factors

  Additional     materials received
                 VA                         by me on 5/8/90   state that Mr Styers
  as   of   9/25/85was sharing an apartment with           girlfriend    while married to
  his second wife             wishes to be with wife and children              had    suicide
  attempt overdose    in 1971     also combined with intoxication with alcohol        part
  cf  ischarge Summary dated 1/7/86                 was in artillery and motor transport
  while in the military           ewas   placed on Lithium because of his tendency       to
  talk  tangentially       also it is felt that most likely he has no seizure
  disorder    The patient      used medical services very frequently      in    dependent
  fashion        was       combat veteran      according to       PTSF Program Fsychiatric
  Assessment            fired repeatedly at         superior officer who gave    an order   he
  did not like    from        Clinical Record   Consultation   Sheet dated 1119/72
  expresses extreme antisocial fantasies and admits to having committed
  intisocial  acts in the past         Combined with his expressed    irritability   with
  others and his tendency       to act on impulse the possibility of further acting
  out benavior  cannot     he ruled out     from the same Consultation Sheet
  had as of 10/30/72         persistent headaches     due to head injury from Doctors
  Progress Notes              had    skull  series     ray on 8/4/83   which revealed     no
  evidence  of recent    or remote fracture        No pathology demonstrated      Dr
  LeGrand        has       service connected     Skull left     fracture    with General
  Contusions presently rated 60% disabling             He has in the past demonstrated
  psychological       inability   to   function    in   an    academic   or   skill    development
  situation  letter dated 10/15/76    prepared by   Dale Rush Counseling
  Psychologist       had   skull series    ray on 11/i/72   with no evidence                                     of
  deformity or of recent or old fractures   Or Cohen Cm had an EEG
  eleotroencephalogram   on 11/9/72   Dr  Urreas findings include    well
  developed  and symmetrical alPha rhythm of 11 cycles per
  seconds    .hyperventilation  failed to evoke abnormality   No lateral slowing
  epileptiform activity   was seen .Normal            had   EEG
                                                            brain scan on 11/3/72
  which showed no significant localized areas of increased   uptake        Likos                Dr
      had no seizures for two years between approximately i2/71   and i2/73
  was very depressea on or about 8/9/77    as his wife  left  him and tooK the
  children    This refers to his first wife      complains of nervousness    and
  headaches  as of 2/13/76      had an EEG on 8/16/77  which  was described  as
  normal       Dr
                Sachdev    Cs denied on or about 11/17/76    that he had any
  marital or family problems  Ct was judged not to have any organic brain
   dysfunction  statement contained   in Clinical Record                      Doctors        Progress Notes
   dated 12/17/76        reoorted   as of 9/7/77 episodes                      of     loss   of contact with




                                                  ER        1854
                                                                                 MILKENSBOI 9950

                                                                                               Exhibit 1A
       Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 77 of 239




the environment         was seen by Dr Berkley and     apparently has no residual
  rom head injury 1971   from Progress Notes dated 7/14/80           1w reoo-ted
.ore  frequent  seizure activity   as of about  9/1/83 Consultation                                         Sheet
had an EEG on 3/12/84    with no abnormalities noted          Sachdevb      at one  Dr                                           or
more Points in time gets frustrated quite easily and vents his anger at
whomever he perceives   as creating   obstacles  from Progress Notes date
uncertain    though after 11/77         suffered from Dependent    Personality
Traits at one time Progress Notes date uncertain             though after 11/77
aa    admitted to homicidal    ideation  wants to kill  Bill   George at VARD for
antagonizing            him        Progress Notes                   which appear   to   have       been   prepared    ca
7/1/85         bb        was      court     martialed         and    demoted to    E1    after being         AL4OL    for
forty-eight            days    Progress Notes
                                      apparently oremared ca    7/1/85        was                                cc
attached          to    an    artillery         unit   and
                                     nerformend many support  duties   while in
Vietnam Progress Notes      apparently prepared ca    7/1/85         displayed   in                 dd
  psychological evaluation  conducted   by Martha Kent Ph.D on or about 6/26/84
residual deficits. .compatible with an old head injury             losses in                  e.g
immediate attention span   sustained  concentration   incidental  and systematic
new learning        accordingcc to   7/2/85  Problem Oriented Initial   Assessment
and    Plans       form     suffered from Organic Brain Syndrome with                                mixed emotional
features           as    well as dependent personality traits   this                                cnm  also mentionec
anger  apparently related to his epileptic condition   tff    as of 7/10/85
would  like to learn to control his temper so not to hurt his three    kids as
per Social Work Service report        as contained       gg
                                                    in 9/3/85   Social Work
Service report   punched   wall this morning and he doesnt understand what
makes him do this                    hh
                          as mentioned   in   10/22/86    Progress Note        doesnt
want to be with people         as mentioned iiin    5/20/87    Progress Note
doesnt want to be around people             as mentioned in    Ui 11/12/27   Progress
 ote hears people talking to him         In bed or elsewhere     feels someone brush
him   Sees them as ghostly friends           as of 10/20/87     kK
                                                                Progress             wa                          Note
working on getting back together     with his wife           as of 1/25/88         11
                                                                               Progres
Note    was having  problems    Sees and hears ghostly things and they push on
him. .easily gets irritated          as of 5/12/88     mm
                                                      Progress                 was                  Nots
concerned about being upset by daughters crying         It  brings heck    crying of
kids from Viet Nam      Also speaks of blackouts                ascf 7/6/88          nn
Progress           Notes
                    was tired of hearing voices               as of 3/13/82         bc
Frogress           Notes             was   unable       to obtain work             pp    as   of    11   /o/ss   Progres
Nctes          feels          more      depressed        Mother has cancer              Isolating         more    qq        as
of    ca    6/89       Progress            Notes        was    ambIvalent about          meds        rr     ac   of   6/1 4/8
Progress           Noteswas referring                        to self as stupid
                                                          .tends to berate   self fo
failures           ss
                   as of 11/7/89   Progress                            Notes
                                                      hears voices regularly
itt   as of 12/13/89    Informational Rx Profile Brain disease due to trauma
accounted   for ten percent of his disability         as of 10/8/85  Clinicaluu
Reccrd    Master  Treatment                 Plan
                                      was to work on maritalfamiLi problems      vv
as of 10/8/85    report had difficulty having                  as of 9/20/85  fun       ww
Clinical Record PTSD Program Assessment Team Composite Report was seen
as    having           short       temper         xx    as mentioned in 9/19/85  PTSD Program SbciaI
Assessment              has       had    much    difficulty  with employment    In the past ten years
he    has   had    ten       jobs yy             as of 9/16/85   PTSD Program-Psychological
Assessment               appears        to have developed limited problem solving skills   or                                tc

have regressed after                  injury in the military                 zz
                                                                    as of 1/3/Be    Clinical
Pecord Progress        Notes               was displacing blame          as of     aaa
                                                                                 12/20/85
Progress           Notes             at times...will become angry and explode.. he is




                                                              ER      1855
                                                                                              MILKE_NSBOI 9951


                                                                                                            Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 78 of 239




                                                                                                                        5-




manifesting     resistiveness to                   techniques
                                                    as of 12/2/35         bbh
                                                                     Medical
ecord      Progress          Notes
                             was                   hearing
                                                 .asscciate.s  it  voices.
                                                                   with child he
.Kiljed in Vietnam    ccc as of 11/25/85   Progress               was reluctant   tC    Notes
 share in group   ddd as of 11/12/85    Medical Record Progress                 was                     Notes
 quoted as saying the following        changing how    Im
                                                       deal witht things and
think    its      harder       to   deal    with      anger   now because  talk about  it  or    stop                  anc
think          dont       just      blow         or    walk   away any more    In this same                  Note      it
was stated that Mr Styers was less                            anxious and manifesting    reduced
attention  seeking behavior      He is more able to listen to peers and staff
eec    as of 10/18/85   Progress             stated that sometimes he feels so
                                                       Notes
helpless that he just cant get any satisfaction or justification from
injustice    fff     as of 9/26/85  Medical Record     Progress         has made               Notes
several    sexual       innuendos          to   the    female      nurses

  report to Judge              DAngelo          from Jack       Potts      M.D      states    that    Mr     Styers
thought processes              were goal          directed      and     intact    on 2/3/90.         .not    suffering
from.        nercetual
           .any         disturbances. presently diagnosed     as suffering from
posttraumatic stress disorder and is receiving    both Lithium     mood
stabilizing medication  and Navane   an antipsychotic medication for treatment
of this disorder   These medications   at the present levels will  in no way
interfere with the defendants   competency. .he has insight into his problems
and   appears      to   be    exercising  good jucigement at the present
                                          relatively
time      he       does      aPnear  to be depressed
                                            secondary to his incarceration                                             he
dce have     rudimentary understanding  of his constitutional   rights as well as
the  necessary waiver of those rights if  he should  wish to enter     plea of
guilty    he understands the roles of the different   participants   in the
oroceedings  against  him   He feels he can assist his attcrney    in his cwr
 Jefense ..I do not believe that grounds   presently exist to cuesticn    the
defendants   competency to stand trial   assist his attorney    or enter      plea 01
guilty       It    would not be appropriate                   to    grant the motion for   more extensive
evaluation        Pursuant to Rule ii based                   on    the question of the defendants  preser
competency         .the      defendants          depression         is not abnrcmal and. .will not
 interfere     with      his    competency

Mr     Styers was        arrested       after      the   body      of Christopher Milke             the son    of   Debra
and    Mark  Milke       they        are divorced          was      found in the desert         in     North   Phoenix
Medical    examination              of the back of        the      victims       head    revealed    three     entry
gunshot    wounds

SEHAVIORAL  OESERVATION$   Mr Styers stream of thought was clear    His affec
generally  was slightly flat  He was alert and welloriented in all  spheres
Mr Styers did not appear particularly anxious   His gait and posture appeare
normal and there were no signs of invalidism or involuntary movements    His
 eye contact  was good    Mr $tyers was cooperative at all times        He was
 occasionally   assertive  but never aggressive   or difficult  to deal  with    Mr
 Styers frustration tolerance was fairly good allowing for the circumstances
 being incarcerated     etc   under which     saw him    His selfconfidence    was
 generally  fair  to poor   Concentration/attention   was good    Mr Styers clearl
 appeared to comprehend   my questions and statements


 CONVERSATIONS          WITH    VARIOUS         PROFESSIONALS




                                                         ER        1856
                                                                                            MILKE_NSB019952


                                                                                                       Exhibit 1A
         Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 79 of 239




       With Chesley Goodman                   of     the-   Phoeni      Veterans      Center  Mr Goodman stated
 nat    there were contacts                   with      Mr     Stvers      in    February April and September of
1989      mentioned
              He    that Mr Styers had completed      the PTSD program at the
Phoenix    Medical Center
               VA            He wa-s unable to describe   the severity of Mr
Styers PostTraumatic   Stress Disorder     and instead referred me to John
Gutierrez who ran    counseling  group in which Mr Styers was occasionally
involved

     With John Gutierrez of the Phoenix Veterans Center      Mr Gutierrez
commented as follows    My involvement with Mr Styers was in the past
was running     support                    rou
                              for some of our more CMI  chronically mentallx                                                      ill
clients...he  came five or six times.he didnt relate-to his own
issues. .1 cant substantiate    his PTSD   .its been   while since    saw
him. .the last was 4/5/89    .he was involved  in the Mental Hygiene ClinIc at                                                     the
VA      .1    dont        know      that      full      assessment         has       been   done    of   him
       With James Campbell                    M.D           Ps-ychiatrist            Dr     Campbell      remarked    that   he    die
not    recall working with                   Mr      Styers

       With        Jack       Potts M.D          DH Potts stated that in his opinion     Mr Styers
is    esentially               competent        Somewhat fragile      dont know his state of mind at
the    time        of    the    offense         He mentioned  that Mr Styers was in the general jail
population               and    was   only    in the Psych  Unit for two days

        With    John          Harrington          M.D        Dr   Harrington            with      whom   spoke on 4/17/90
 aid-    he    could          not   speak    to    me    without     the    approval         of    VA legal staff    As of
 /11/90             had       not   heard    back       from   him

      With Pat Christianson    Ms Christianson who is Medical Information
Supervisor at the Phoenix VA Medical Center        stated that Mr Sters had not
been seen at the Center since ll/7/89       except  for an allergy shot and that                                                        he
saw Dr Radomski    at that  time   She said that Mr Styers was increasingly
irritable   on 11/7/89     shorttemper       Ms Christianson said that she would
have   Dr Radomskl cull me     As of 5/1/90     had not heard from him

        With       Ted    Radomski          M.D         Psychiatrist            VA    Medical Center Phoenix   Dr
Radomski            who       has   been    treating         Mr   Styers        at    the VA for   number of years
stated        that       he    last   saw Mr Styers on 11/7/89    Dr Radomski remarks included
the     following              My    opinion is that he is competent to stand trial. .11ve
discussed           it    with      other people mental health professionals   et      and they                al
feel     theway    same               He was always about the same emotionally
psychologically.                       Did you see him as suffering from bipolar disorder
that     was       not    my    working diagnosis.  it the actual diagnosis was cyclothymic
disorder. Co                   Did Mr Styers serve  in combat in Vietnam    Id have to do
little        better          review  of Mr Styers records.. it was my understanding that
he  was in combat. .we dont verify these things..        Do ou feel he has
generally been truthful with you during the time you have worked  with                                                   him
Its very difficult  to know.      What was his state of mind on or about
i2/2/89    Thats difficult  to say because     saw him last in November  1989




                                                                        1857
                                                                                                         MILKE_NSBOI 9953


                                                                                                                     Exhibit 1A
       Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 80 of 239




TEST    RESULTS

        Bender-Gestalt

Mr     Styers made        three      errors on this test of visualmotor perception and
coordination          This      is    moderately belowaverage  for his age  His visual                             recall
was    average     for his      age

       TrailMaking

Trails           68     seconds        no    errors     Cutoff       between    39    and    60    seconds

irails            154    seconds        no    errors        Cutoff    between    91    and    92    seconds

Overall     Mr         Styers               on TrailMaking
                                  performance                 in terms                        of    time   taken
suggested       the     possibility          of
                                        neurological dysfunction     To                       some    degree     his
performance       may     simply reflect    slowpaced  working style

       Wechsler        Memory   Scale

Information    points
Orientation    points
Mental Control    points
Memory Passages 12 points
Digits Total    points
Visual Reproduction   10 points
Associate Learning     1/2 points

Raw Score   68  1/2  points
Age Correction     60 points
Total Score  88  1/2 points

Memory    Quctient         87

Mr  Styers Memory Quotient of eightyseven           is moderately     37
                                                                  belowaverage
and was the same score he achieved   on 6/30/89 at the  Phoenix VA Mcdi cal Center
His areas of relative strength  involved  orientation   mental control                                          e.g
being able to recite the alphabet  aloud auditory shortterm memory and
visual recall   Mr Styers weakest areas concerned fund of information/long
term     memory        auditory      immediate        recall    and   new     learning

       State-Trait        Anger      Expression        Inventory      STAXI

Mr     Styers      STAXI profile revealed elevated soores percentiles of seventyfivc
or    higher      on Soales 5Ang   97th percentile   AX/Out 77th percentile    and
AX/EX   86th       percentile    This suggests that he was experiencing relatively
intense  feelings          of    anger        most    likely   situationally-determined                    In   addition
his soores suggest              that    he    tends    to   express   his    anger    in    terms    of    behavior
towards persons or              objects

       Rotter     Incomplete         Sentences        BlankAdult      Form




                                                        ER     1858
                                                                                            MILKE_NSBOI 9954-


                                                                                                          Exhibit 1A
       Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 81 of 239




   be following  themes were present in Mr Styers  responses  on this
rcjective/personality     assessment instrument       his happiest times are when
  he i.e with his family      his family other than one visit  by his wife  had
  not visited him at the jail   as of 3/27/90      regrets pickingup   Roger Scott
  on 12/2/89   Cd would like to relax and get some sleep Ce says his attorney
 has   got my life   in his hands .and he dont     tell  me anything        irritated
 by  large crowds          concern that the Court prooeedings he is involved with
 will  drag on for some time           if was on  desert island and could pick but
 one person to live with him there would choose        Debra Milke   Shes the most
 pleasant  person     can think of right                now
                                                     What about your wife       Well
 laughs no        Id stay with Debbie .my wife and          had some problems.                               we
 cant stay with each other in the mother inlaws house .weve been separated
 due to     that   .when     get out  well get    place. .1 dont want to leave the
 family but      might go to Pennsylvania or elsewhere        by myself Ci his
 nerves  get shaky   at  times often for no apparent    reason    ii people sometimes
 bother  or irritate    home so he gets away from them          says his mind is
 mess right      now.    .all    cloggedup      with everything thats going on    Cant get
 anything    figuredout                  marriage      is good thing to have  with the right
 people       Cm is happy         when   he    around eole     want to be around

 RESULTS    OF   CLINIC4AL      INTERVIEWS

    initially   explained the reason for my visit    to Mr    Styers and informed him
 that nothing    he said would   be confidential   that    would be preparing    report
 cursuant    to my appointment   to conduct    Rule 11 evaluation    and so on   He
  pueared to fully comprehend my cuestions and statements          and signed   release
     information   form allowing me to gather information about him from any
 source      In addition   Mr Styers signed      form related to my providing the
 Court with      report based   on my evaluation of him     During the early portion   of
 cur discussion Mr Styers stated that he could not         live with his mother inlaw
 that he could not take     living there and that he and his wife could not afford
 their own home           Therefore       his   wife    lived   with   her    mother      and   he   lived   in   his
 own place  along     with Debra
                              Milke her son Christopher and his daughter Wendi
 aged                         onehalf years
           apprcximately two and                  When asked why Mrs. Milke lived
 with him Mr   Styers responded   as follows   She needed    house to live in and
 had an extra bedroom      invited her                  in
                                                  Why couldnt  your wife live with
 cu if Debra Milke could and did         have other kids too      fifteen  fourteen
 and eleven  yearold too    Wasnt room in the apartment for          .0 There             us
 wasnt   room for your wife but Debra Milke and her                          son     could live there   There
 was room for them Well    there was room for Debra                          and     her son   Four of us
 could live there. .the two kids Debra and                      i.           Wh      couldnt your wife move
 inwith you prior to Debra               and her son moving          in            the apartment  was too
 small for Karen his wife                and the three kids          too.    .0      It   had   to   be      package
 deal Youd have to take                  your wife Plus the          three    older       children        Yes
 Mr    Styers    and
                  then discussed   his history of counseling   his head injury anc
 so   on   see     under
                 above    Background    Information    He  also told me that he wa
 not guilty of the crimes he has been    charged with and that he is competent
 enough to stand trial       then asked Mr Styers what     if any pressures or
 stresses he was experiencing at or just before the time of the 12/2/89    murder
 with which he is charged    He  replied that the pressures were no more than




                                                       ER   1859

                                                                                      MILKE_NSBOI 9955


                                                                                                     Exhibit 1A
       Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 82 of 239




normal. .just         making it   through the day      Getting done with things
 hristopher        and    and Debbie and Wendi     were all going to some Christmas things
hat     day          guess thats pressure        dont knoc.         Do you recall your mood
during      the   few days preceding     the shooting   incident Wasnt nothing wrong with
my mood             was happy          Your stress level during the few days before the
incident           Nothing     know of as far as        know       You didnt  feel under an
partioular        stress just before the shooting         No   Only after     found out it
happened. .1  felt lost after heard about the shooting.        How clear were
your thought processes before  in the days just before  the shooting  incident
as far as    know they were as clear as ever       Do you have  an ideas
regarding who shot Christopher Yeah Roger                              Scott
       asked Mr Styers why he felt
     then                          Mr Scott had                            shot    Christopher          HIs   reply
is as follows  He had the gun and he was behind                           me      He   was   standing    there
and he had the gun    heard shots     figured he                           was shooting at something
e.g           can               didnt        know    had
                                                    he          gun with him     thought   it the gun
was    in   the   car             asked      him what he      was shooting at   Then    found out he
Christopher             was     dead.            How did      you find out he was dead    Roger  said so
     dont    know      what     it    was    he   said          What
                                            did you do after Roger told you
Christopher         was   dead               dont    know
                                        just kind of went blank    Then Roger
said lets go to Metro Center and tell    them he Christopher   was
kidnapped           .o
                How long did you stay              dont know    blank
                                                                 Quite   while
Co Did it last an hour Two hours      day Ten minutes      dont know       was
in   daze    remember talking to the police     Thats what bothers me
What bothers           you
                      shouldve just told them the police    what  really
happened          instead       of    going
                                along with the story that somebody    took  kidnaooed
Lim Christopher .a             made me change
                                       cop      my mind ..I was going to say somethinç
 tel the truth but                     the
                               cop jumped all   over me and so Mr    Styers decided  not
to reveal    the          truth    What was your reaction when you found out from
Roger that Christopher was dead         My mind went blank       remembered the kids ir
Viet Nam      killed      had     whole bunch  of jumbledup thoughts. .what    would
tell  Debbie        Milke  Ci Wh would Roger shoot Christopher            dont know
Im beginning to think that maybe Mark Milke had something tc do with it
     Why would Mark Milke     want his son dead     Marks been on so many drugs that
hes not all there. .he made threats to Debbie ciuite           few times. like if
cant have him Christopher you wont have                                him..
                                                              Co Have you heard him
make these threats       Ive heard them       Co What was the purpose of your going
out  to the desert   with Christopher that                       day
                                                     To go see the gliders         How
many shots were there        dont know     Didnt they say it was three           Did
you hear all three shots        dont know         What did you hear after you hearc
the shots      turned  around and yelled to Roger     They Roger and Christopher
were   ways away     They werent   following me like    thought  they were       How
far away from you were they when the shots were fired          dont know     Maybe
ten feet        When  you turned around after the shots were    fired what did you
see     saw Roger    but    didnt see Christopher         Where  was Christopher
guess he was laying there          You said perhaps Mark Milke   arranged the
killing           Yes.. Roger          needed       money

During the second   clinical                      interview    conducted  en 3/27/90 asked Mr                 Styers
how Debra Milke felt    about                     her   son   Christopher   Mr Styers
                                                                                    replied as
follows   tShe loved  him                            Was there anything she didnt like about                  him
typical       little      boy        things       hed get in trouble. .he wouldnt listen at




                                                         ER    1860
                                                                                       MILKE    NSB019956


                                                                                                  Exhibit 1A
         Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 83 of 239




 times     break his toys       Was she concerned                                       about     how Christopher would groL
      other  than normal motherly concerns   She                                       didnt      want tim to grow up like
-is dad           Mark           How        did
                                      Debbie express that to        Shed say      hoo he    you
 doesnt  grow            up like          Mark
                                       Mark took him Christopher to drug parties
 How strongly                    feel that Christopher would grow up like Mark
                         did Debbie                                               she
 made sure we            did all could
                                  we    to prevent that...e.g tell him drugs was
 bad               If Christopher had grown   up like Mark what would Debbie have done
   dont          know  Believe  shed still    love                         him
   then asked Mr Styers if    he had heard anything   about Debbie admitting    to
 taking part in Christophers     killing    Here was his reply              If  you                       No
 heard that   what would your response           wouldnt believe      be   The                                it
 policeman said she confessed      But she was under stress and all    confused
 Do you know if  Debbie had life   insurance on Christopher       Yeah at work
 Everybody  usually does at work..        Has anyone ever accused   you of being
 heavy       drinker No   Am    contradicting  anything    said in there       Styers                                 Mr
 file          Does Roger Scott  have any memory problems          dont think so
      Do you know if  Debbie ever considered giving       custody of Christopher
 No..      Any reasons why she would consider giving     ur custody of Christopher
 No        What was your mood    state of mind stress level the day of the
 shooting  incident  and the day before       was in    good mood    Stress level
 was o.k       Getting ready for Christmas         Were you clearheaded at the
 time        Yeah                   How
                                   was your               Post-Traumatic               Stress     Disorder affecting  you at
 that time          if    at    all Same as               always           It    was    there           Had ou any visual
 or auditory            hallucinations  the               day   of    the       shooting          No    But    see things
 about      every       day         And    hear    em     all   the    time

 SSUES       CONCERNING             COMPETENTY       TO    STAND      TRIAL

 After  having   interviewed Mr Styers on two oocasions  including the use of
 questions   from MoGary    et al 1971 which are specifically fooued on
 assessment of       persons oompetenoy to stand trial  after having reviewed fil
 material spoken to various mental health professionals who have worked with
 him after reviewing documents and reports and after analyzing the results of
 psychological            tests            administered          to   him          have    arrived       at   the   following
 opinions

       find      that Mr Styers is competent  to stand                                    trial     at   this time to
 understand      the nature of the prooeedings against                                    him      and   to assist his     oounse
 in   the    preparation of his defense

            do    not    find        in    the    event    that       Mr        Sters
                                                                                    chooses to plead guilty that
 mental illness has substantially impaired his ability                                     to make   competent
 decision concerning waiver of rights contained in the                                     Statement of Rights  or
 to have           rational           as    well    as    factual          understanding   of the consequences of
 entering           plea       of    guilty

         probable mental condition of Mr Styers at the time of the offense
       The
 appears to be that  he was suffering from PostTraumatic  Stress Disorder
 PTSD        note that Mr Styers informed me that his mood stress level
 thought processes  and the like were ncrmal   at the time of the offense
 cannot state with certainty how much if at all  Mr Styers PTSD affected his




                                                            ER        1861
                                                                                                         MILKE_NSBOI 9957


                                                                                                                     Exhibit 1A
        Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 84 of 239




  ood    stress      level clarity of thinking    etc on or around 12/2/Ba     nor the
...-eiationship      between his PTSD and the alleged offense-     have little   or no
 information        to indicate that Mr Styers was not of sound   mind did not know
 what   he   was    doing   at   the   time of                 offenses   12/2/89
                                                 .tJa\alleed




 Mark        Berman     Ph
 Ma ii       i990

 1702 East Highland suite               211
 Phoenix Arizona 85016
 602 2302537




                                                 ER   1862
                                                                             MILKE_NSBOI 9958


                                                                                    Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 85 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 86 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 87 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 88 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 89 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 90 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 91 of 239




                                                              Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 92 of 239




                                                                           Video
                                                                           News
                                                                           10




                                                                           Channel




                                                              Exhibit 1A
 Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 93 of 239




               IN   THE    SUPERIOR       COURT    OF    THE    STATE   OF ARIZONA

                          IN AND    FOR    THE    COUNTY       OF   MARICOPA



STATE   OF   ARIZONA

               Plaintiff

        vs                                          CR    8912631

DEBRA   JEAN    MILKE

               Defendant




                                     Phoenix           Arizona
                                          June    30     1990




                              TRABSCRIPT          Of PROCEEDINGS



                          Interview       of Sandra        Pickinpaugh


PPEARANCE3

               Mr     Kenneth Ray II
               Attorney for the Defendant

               Mr   Noel     Levy
               Deputy     County Attorney

               Mr   Azinando       Saldate
               Examiner




                      COPPERSTATE   REPORTING SERVICE                    INC
                                    East Thomas Road
                                   1836
                               Phoenix Arizona 85016
                                          602 2662601
                             Roxanna      Neier          Transcriber




                                                                                                         RPR   CRR
                                                                                         Sommer 3reene




                                                                                     MILKENSBOI 8686


                                                                                            Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 94 of 239




                               INTERVIEW        OF   SANDRA      PICKINPAUGH




                       MR     SALDATE         The     date    is    630-90         The    time is

          1207   about   your time         right           And     Im    Armando    Saldate      and

          Im     detective      with the        Phoenix       Police      Department             met

          you   once

                       MS     PICKINPAUGE             Right         Inaudible

                       MR     SALDATE            met you         later    on      Didnt you          come

          in with   your mother       inaudible

10                     MS     PICKINPAtJGE            Right

Ii                     MR     SALDATE         You     met me       and   wanted    to    talk   to   me
12                     MS     PICKINPAUGH             Inaudible           right    after the

13        funeral

14                     MR     SALDATE         Yeah         Row     do you   spell       your last

15        name   Sandra

16                     P-i-c-Jc-i-n-p-a-u-g-h

17                     P-a-u-g-h

18                     Uh-huh

19                     What    is   your date         of   birth

20                     8966
21                     Your    address     is    755


22                     Riverview      Drive          Number

23                     And the      phone number           here    is
24                     Area code      3070759164

25                     Thank    you      Is     there      where    your husband         works




                                                                                    MILKENSBOI 8687


                                                                                                Exhibit 1A
 Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 95 of 239




                      Urn-bairn         Yeah      he    got       inaudible                His brothers

       live    here        One    lives       here     and one          lives       in Rock       Springs

       And be was here            on    vacation        and got          offered            job    over in

       Rock    Springs

                       Inaudible

                      Well        the    first       job     that       he    got    was

       refrigeration technician                        He    got    offered            job    here       for

       local    refrigeration            company        as         technician          then       they    laid

       him off       in February and             inaudible               he just got          accepted          for

10       job    at   Chevron            Hes      going       to    be         control       operator for

11     Chevron       Chemical

12                    Thats        here       too

13                    Its        in Rock       Springs

14                    Rock       Springs

15                    Yeah         Its        really          nice       little       community to             live

16     in      Its         smaller community                 than Rock          Springs           Its     just

17     inaudible             It         just         little        bit       cleaner       than   Rock

18     Springs        Rock       Springs has           all    the       malls       and the       K-Marts and

19     the    grocery      stores       but    its      only 11 miles up the highway

20                    Yeah         So    its     really not              that bad          huh

21                    No         And    inaudible

22                    When       was    the    last     time you talked                to    your sister

23                    My    sons birthday                   November          11th

24                    November          11th    of

25                     89



                                                                                             MILKE_NSBOI 8688


                                                                                                         Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 96 of 239




                         Did       she       call        you
                         trm-hmm

                         What       did she              have    to    say

                         Well           she    called           to    wish Jason                  happy        birthday

          and also to tell               me    about           the    results          of    the        hearing

          guess    Mark had filed                   some       kind    of papers             to        try    and    get

          joint    custody         of    Christopher and she                        had just attended                      the


          hearing      that    previous              week            And was        really happy                   because

          the    judge   denied          him joint              custody       and she just was                       really

10        happy    about      it         Because           he    didnt        get       any       part        of    the

11        custody

12                       Since          then       have        you    talked to             her

13                            send her money                    once         month but                   just put          it    in


14          manila envelope                  and just address                 it       to    her at           the    jail

15        dont     write      anything              in    it         The    first       time             sent       her mail

16          wrote      her         note       saying that                   wanted          --    if     it    was

17        convenient         for    her to have                 somebody change                   her address               to

18        forward      her address             to    the        jail         And       inaudible

19                       Why       are       you     inaudible               mail

20                       Well           at    the    time        the       Debby       was       arrested there

21        were    packages         from Germany and                    Switzerland                in route           to    her

22        inaudible           and       they were              valuable       packages                        just went          in


23        and    had   the    mail curved                 over       here    so    we       would get              the


24        packages           Because          of overseas              rate       my    grandparents                 would

25        have    to   pay    to    have       it        shipped       back       to    them             It    would       cost




                                                                                                              MILKE_NSBOI 8689


                                                                                                                           Exhibit 1A
 Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 97 of 239




       two    to    three       hundred dollars to                ship    it    back

                          Oh     really

                          Yeah            mean every          Christmas they            send       you know

         humongous             package      and    it    cost       lot    of    postage

                          How    is   your mom doing

                          My    mom shes feeling better                          Shes       getting

       better            Shes      inaudible             and shes         got    other problems              to

       deal    with        you    know         in her own         personal       life

                          Her    marriage

10                        Well        inaudible             its    just    that            its     typical

ll     typical          inaudible               They     just     finished building                 brand

12     new    house       and    theyre landsoapers                  you       know        The    typical

13     things           landscapers         are    trying to        squeeze       extra money out                 of

14     them        contractors           are    trying to         squeeze       extra money so            shes

15     busy with that                 You      know      thats      got    her all         --


16                        Mo    problem        with the marriage

17                        No      Its       just you know            --


18                        Shes           real nice          lady    seemed      to    be         real   nice

19     lady

20                        She    is       Yeah        she    is     Unfortunately                 really

21     never       --   never     was     real close         to    her so we         just       started

22     becoming          friends         Id     say     about     three    years      ago

23                             dont      really know         your dad at          all

24                        My dads              character

25                             dont      know     him at     all         They   had         chance      to   --




                                                                                            MILKE_NSBOI 8690


                                                                                                        Exhibit 1A
 Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 98 of 239




      other detectives                had         chance          to    talk to him before                         got

      there

                         Yeah              think       hes talked              to        the    defense           hes
      talked       to    the    prosecution                 hes        talked       to     --


                         Well     he              security guard or                            prison       guard

                         Right

                         You    know        he    knows          all    the              hes been around and

      has    had         chance       to    be    interviewed             before                Then    they       had

      him      remember          he    was       telling me on the phone                          that       he    was

10    investigated             because       Mark          said he       threatened              his    life

      Stuff    like       that         And            called       him --                called       the    DOC        his

12    employment               Marks        dad       --    see    we    got    --       initially           we    got

13    police       report       saying that                Mark    said that                     called          down

14    there    to       see what       was       going       on    because          it     wasnt        really

15    report            should handle             but       it    was    given       to me        because

16     inaudible

17                      And       called          down       there to talk to Mark                          to    see

18    what    the       heck    was    that       all       about         And Marks               dad said he

19    wasnt        there but          let    me tell             you    something                If    anybody          was

20    threatening          anybody          it    was      Mark        threatening your dad                        you

21    know         So    thats        when            called       DOC    inaudible

22                       Theyd bein              at    odds       with    each       other        --    typical

23    think    any       father       would       probably             react     not           even    talking

24    about    the      murder              mean           My sister is                   very attractive

25    person            Shes     very       intelligent                and my parents                 had         lot    of




                                                                                                      MILKE_NSBOI 8691


                                                                                                                   Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 99 of 239

ft




           aspirations              for       her        you know                lot    of plans          for    her      you

           know      and       Debby          did real well                until       my mom up and left

           After that              for       some       reason       Debby       had this vendetta                   against

            inaudible

                               Your mother

                               Inaudible                       She        well          think       inaudible             was

           more so than                 my    dad            After the          divorce       my dad just kind                 of

            stays        you       know           in the       background                   Inaudible           we    knew

           where     he       was       at    and we          knew    where       he    was    at         My dad never

     10    made     any       attempt             to    push her after the                   divorce       because        he

     11    wanted        us    to       find       out       for    ourselves           you    know        the       things

     12    that     happened                  we       were    so    young             was    10     Debby       was    12     and

     13     so he    never          pursued             us    kids         He    never       forced       us    to    come     and

     14    visit          we       would          call       him and say           you       know    --


     15                        Who       were          you    living       with

     16                        Our mother                     And    he    --    its        just been          that way

     17    through the              years               He    was    always       in    the    background               He


     18    always        lets       us       know       that he       loves       his       kids    and    that      hes
     19    there     but       hes           not       going to pursue             us         You    know        he doesnt

     20    want     to    get       --       he    never       wanted       to    interfere          with anything

     21    you    know             And       when Debby             brought      Mark home for the                    first


     22    time     it    really             jus crushed both my parents actually because

     23     --      guess          if    they          expected       anybody          it    would    be       me they

     24     expected          to    bring          some       inaudible            guy home          because            was

     25    always        the       rebellious                one     you    know              was    very very




                                                                                                          MILKE_NSBOI 8692


                                                                                                                       Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 100 of 239




      independent             and Debby           was    very      very       conformed to what                people

      told her to             do     she would          do        You    know        she       would    --    there

      was    no    love       lost between              Mark      and my       dad         My dad treated

      him like            son-inlaw                was    decent         to    him              cant     ever

      remember            time        inaudible              odds       with    each       other         But    by

      the    same token              every       time    Debby      would       call       my dad       and    say

      well        Marks        drinking           again      and they          just        inaudible           again

      or Mark       inaudible                my dad       would         just    hey        you       made your bed

      now    you    got       to     lie    in    it     you      know         Im     here       for you       if    you

10    need me but             dont         expect       me to bail            you    out         Every       time


11    Mark    went       to    prison Debby              would      be    on    the       phone       asking    my

12    dad    for    this           that     and    the    other and my dad said                        no       cant

13    do    that         To         lot     of people              guess       that       would       seem    cruel

14    But    that       was        just the       way     my dad was            and       he    was    very    up

15    front       about       it    all     the    way    through         the       years we          were    growing

16    up      He    said       Im      your father                 Im     responsible                for you    until

17    youre        18    but       after     that       its       none    of my business                       cant

18    form an       opinion                 just accept            and        you    knol        if    you need me

19    for anything             Im      here       but        will       not    bail you out

20    financially                    will        not    inaudible                   And    he         just that

21    way

22                       We    both know Mark                is    probably          not       the    best    person

23    there       ever    was         you    know         He      has    tried to come                across    that

24    way    now          mean         you       know     he      was    father of the                year before

25    and    all    of         sudden        its        inaudible




                                                                                                     MILKE_NSBOI 8693


                                                                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 101 of 239




                       Inaudible

                       We    know       that         The    situation              --    we    should be going

      to court        pretty soon on             --         would        say it          could be              we

      were     inaudible            the       17th    of    July             However               would     say     its

      probably        going to be             continued          till        mid September                  first


      weeks     in    September               Its     going to be                 some       time     before        it


      goes     to    court

                       Debras           going to probably                    be    the       first     one    they

      are     going    to    put    on         And    so    shes going                  to    be the first               one


10    to    come     up      Ill        be    very    honest        with          you         The     attorneys

11    going     to    seek    the       death penalty                   Whether          you       agree     with        it

12    or       agree with          it          have    nothing           to       say whether                agree        or

13    disagree               just prepare             inaudible

14                     Do    you    agree       with       the    death           penalty

15                     Do         agree with          it    in    general           terms or --


16                     Just       general       terms

17                     Oh yes                 agree        inaudible

18                    Now lets               bring it       out          little          more         What     do        you

19    think     about       the    situation          with       Debra

20                    What        happened

21                     Right

22                     Its        really       hard    for me           to    say because             theres             so


23    many     theories       floating          around and so many                           you     know     its
24     just    such          you    know        no    planning               you    know           nobody     first

25     saw anything          per    se          mean




                                                                                                     IVIILKE_NSBOI 8694



                                                                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 102 of 239




                                                                                                                        10


                       Okay            There       was     no planning               on your       part to be

      able    to     accept          something       like this

                       Well--

                       But       there       was    plenty          on    her    part

                       Sure            But    none       it          there       were       no    clues       or

       signs         You    have       to    understand              Jim and            were       very        very

      very     close       friends                 mean        he    was       at my house             every    day

      Even     after       we    moved       here         think               talked    to       Jim at       least

      three     times            week         Even       after       living          here         And         didnt

10    even    get     any       signs       from    him              mean        nothing          at    all    which

ii     is   very very unlike                 Jim              mean        you    can    pretty          much    coax

12    anything        out       of    Jim you know                  and         --


13                     He       didnt know           at       that       time    to    even       try to       coax

14    anything        out       of    him

15                     Well           no    but    still        you       know        you    could       always

16    tell    when     something             is    just       not    right       especially             with         good

17     friend         You       can    tell       when    something             is    just       not


18     inaudible

19                     What          was    Debbys position with Jim

20                     Well                inaudible                 She       was    never       as    close      to

21    him because           my       sister didnt              have any          friends               The    only

22    time     she    ever       called people                was    when       she needed             something

23    and     shes     always          been       that    way            She    does    not      have        friends

24     Shes     never       had friends                  You    know           Im     talking          about    like


25    my     girlfriend          Dee        Ive know her                 13    years and         we     talk    to




                                                                                                  MILKE_NSBOI 8695


                                                                                                                Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 103 of 239




                                                                                                                     11

      each    other        you    know             mean not         in lieu          of friends       but        you

      know     we    just

                      Debby       has    never       had any         true friends to her name

      Its     just people             that    shes        acquainted            with    that       when    she

      needed     something            then    she    calls         them    up    inaudible                you

      know     and Jim was             one    of those             people        Jim knew          both    of us

      from living          in    --    Debby       and         used to      live       together       in


      complex       and         would work          nights           Debby       worked       days    and we

      would    take       turns       taking       care       of   the    kids        both together                  So


10    she    knew    Jim in       that       sense                 mean    she       never    spent       any

11    time    with him          or     you    know             mean       every once          in      while

12    shed     go    out    with       Jim and      me when          wed        go    out    dancing       or

13    drinking       or    something

14                    It    was       really weird             Debby      pretty much          inaudible

15         didnt     even       hear    from Debby             until      she    wanted       something

16    And    wed     go months          at         time

17                    Okay            This    is    the       impression              got      Correct          me

18    if    Im   wrong      because          like         said           didnt know           Debby       before

19    this           didnt        know       Jim before            this              didnt know Roger

20    before     this            Ive talked              to    some people           that     knew    Debra

21    They    referred to her as very materialistic

22                    She       was

23                    Would you believe                   --


24                    Oh yes             Yes        Very materialistic                       very very

25    selfish        selfseeking               selfcentered                     Very very vain




                                                                                              MILKE_NSBOI 8696


                                                                                                           Exhibit 1A
 Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 104 of 239




                                                                                                                             12


      Conceited                    mean        just     greatly conceited                     about       herself

      There        was       nothing       she       doubted          about       herself          as    far    as

      outward           things       like        her appearance                  or things          that       she wanted

      or pursued              she    got          She      knew       it    early

                             How    about             you    know          some    people          are very          good at

       --    if         could       sit    here       and    say that             door       is    red         You    and me

      can     both       see that          thats             white          door         But       if      want       it    to

      be     red       Ill        make    it     red        If         want       to    set       my mind that             that

      door        is    red        its     red

10                           If    Debby       was    to    set       her mind on             something          that

11    wasnt            really       the    truth           would       she do          that         Was    she that


12    type        of    person            Other than             convincing             other people                       mean

13     could       she       convince          you    that        you       know        she may          not    look       good

14    that        night       when       she    went       out         You       could       have       seen    it

15     somebody else                inaudible

16                           But    to    tell       her that          --


17                           To    tell    her that          would be             impossible because                   she


18    thought           she       looked       inaudible

19                           Thats             good     example              When       we   would        go    out    she


20    always           did her hair up                and had               lot    of eye make-up                and

21    would        casually          say        you know              thats             little          bit much       Debby

22    and     shed say               oh        youre        just       jealous          because          you    dont

23    have        my blue          eyes    or you          cant        get       away    with       this       like


24     can              mean               could not             --    anything          that       you    tried to
                                    you

25    tell        her she would                probably          take       it    with            grain    of    salt       and




                                                                                                         MILKE_NSBOI 8697


                                                                                                                       Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 105 of 239




                                                                                                                                   13


       just    amaze          you by          sitting there                and    listening to                you            Do

      you     know       what            mean         You would             try       to offer her                      or


       somebody          might have             tried --             she would          use       it    --    how       do    you

       explain          it         She would          use       it         The    only       time she             would       come

                                         --    when                                                she
      to     you when          she                        you    felt           you    know                       probably

       had enough                  You    know        she needs                  friend and then                   shell

      turn and           use       it    against          you         You       know        the    only       time she

      would        break       down       was    when       she       wanted          something          or             or

      wanted        something             changed               You    know       what            mean            Like       she

10    would        --


11                           And    that         when       you       thought          that       maybe       she       was

12     finally          --


13                           She    was       going for the bettor                           She       was    finally

14                 to    better herself                   and    all       it    was    --    actually with                   me
       going

15     all    it    was       was         ploy to          take       Christopher for                        couple       days

16     which       turned          out    to    be         couple          months            You       know       what

17    mean          She       would       come       to    me and say                 you    know        Im        so

18     scared            Mark       has       threatened             me and this             and that             and now

19     hes     in       jail            Should            go through             with the          divorce               And

20    mean     we       would       all       coach       her        you    know        wed        all       say        yes
21     stay    out       of    his       life         Well           do whatever             we    can       to    help       you
22    bingo         she       scored            point

23                           Friends          would       lend her money                and say here                    you

24     know        we    would take             her to                drive       her around                  Shed

25     borrow my car                          would       keep       her kid and then                   two       weeks




                                                                                                         MILKE_NSBOI 8698


                                                                                                                         Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 106 of 239




                                                                                                                         14

      later    nothing          would       be    done         She    would          have    spent       the


      money        you    know         Usually          my car would             be         total       mess when

      she brought          it    back       and she       would       never          come    visit

      Christopher

                         You    know        she would          just be          gone    for       two    weeks       and

      pop up with               new    boyfriend               See    what            mean         Thats           the


      only    time       you    would       ever    see her          inaudible               to    her

      advantage                 dont        think       Ive     ever       seen       her want          literally

      honest       in    saying that             shed had enough                        really          thought

10    this    last       time    she    went       to    Colorado          to    stay       with       Dorothy

11    She    was    very       sincere            Her    boyfriend          had given             her money          and

12    she    lied to       him         She       told    him she       just          needed       it    for    the

13    divorce       and    then       she    took       off    on    him

14                         helped       her pack          and stored some of her stuff                               and

15    everybody          just pitched             in to       help    her because             we       all    felt       so

16    sorry    for       her      And then          when       she    got       up    there       she    did

17    nothing      but     hand her kid             over       to    Dorothy          and then          she had

18    boyfriend two             days    later       and spent               lot       of time over             there

19    And    she    was    stuck       with       Christopher          --       Dorothy       was            You

20    know     its        always       the       same   thing               dont think                 once

21    Debby        been honest              with anybody             when       she    needed help

22    dont     think       she honestly             reached          out    for       help         It    was

23    always       for    another       reason

24                       Inaudible

25                       Inaudible




                                                                                              IVIILKE_NSBOI               8699



                                                                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 107 of 239




                                                                                                                      15


                         Not    recently              briefly               Ive    got    the       police       report

      of    the    neglect          in    Colorado               Inaudible              talk    to    her         Shes

      living where             now

                         Shes        in       Henderson          inaudible                She       just    went    to

      work    for    that brand                new    hotel          that want       up             dont

      remeniber      the       name       of    it         Brand new          hotel      they       just put       up
      casino       hotel

                         Mirage

                         Thats           probably          it

10                       In    Las       Vegas

11                       Yeah

12                       And    Im        not       saying       this       because           know    you    and

13    Ive talked to                 you       several       times           And         could       sit    here    and

14    look    at    you       and         know       this       is    difficult         for    you    saying

15    things       but    if    somebody             else       was    to    listen --         or    somebody

16    else     inaudible                 that       Im     on    the       opposite      side         They would

17    say    well        Sandy       must really                hate       her sister

18                       Inaudible

19                       Thats           not    true       though

20                       No     its           not    true

21                       Both talking                 at    once

22                            know       it    and         say that          only       you    know          know

23    you    dont               know          its     difficult             for   you    to    even       have    this

24    interview               When       you    start talking                about      your sister              things

25    you have       to       say but          we    have       to    be    honest




                                                                                                    MILKtNSBOI 8700


                                                                                                                 Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 108 of 239




                                                                                                                         16

                         Debra       has    gone       through          the    psychological                tests

       inaudible              to    see     of course              if    she       was    --


                         Unstable

                         Unstable

                         Debbys more              sane       than       anybody          you    know         Debby       is


           highly       intelligent person

                         Oh          know              agree            She    told me that             night       we

      had    that       interview            One       of    her points to                get    across       to    me

      was         hope    people          dont think              Im     crazy       because          Im not
10                       Shes        not         Theres           not         thing       wrong       with that

it    girl              think       --    like         said       its        just been          an    act    for    so

12    many       years that          shes        just perfected                it         And    shes

13    master            She    is         master            You    talk to anybody                   whos known

14    Debby       from this          high    all       the    way       to    her age          now    and they

15    will       tell    you the          same    thing            Anybody          that       has    ever    passed

16    in    Debbys        past will          tell       you            Its very           difficult          --    Ive
17    know       her since

18                       Master          of deception              master of             --


19                       Yeah        master of deception                      to    shes             master of

20    manipulation                  Thats        probably          foremost more than                   anything

21    else         Debra       has         way with people                     She    puts       on    this       facade

22    that       makes    people          feel    so    sorry for her that                      they    are       going

23    to    do    just about             anything            And             mean        right down          to    --


24    couldnt           even       put      limit       on    what       they       would       do    for    her

25    Because       she       just puts          on this          --         dont     know       how    to explain




                                                                                                 MILKE_NSBOI 8701


                                                                                                                  Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 109 of 239




                                                                                                                           17

      it     Its        an    act         Its             --
                                                                you    know       my dad is          the hardest

      person       in    the       world        Ill        tell       you       You     want       something          from

      my dad you better                    you       know        just      to   look        at my    dad --          When

           know         have       to    ask    for something               my dad          just makes          me

      shake       inside       my own boots                    you    know        And       my sister       even


      managed       to       get    past       him         Which       in my mind            is    just

      incredible               My mother             is    easy         My mothers                cake     always

      has    been cake             for both          of    us    kids

                         Lets           keep    this       --    stay      on   this        subject       for

10    minute about             she       has    this       thing      about       getting          people       to    do

11    anything          for    her         This       is       what         you know              after

12    interviewed             Scott             interviewed             Jim            interviewed          your

13    sister                 interviewed             probably         virtually             --


14                       Everybody

15                       Inaudible               you know             me          --    you know         basically

16    what    happened                  Basically          --


17                            just know          that          they   plotted this thing                         the

18                 is    they       plotted          this       --
      theory

19                       Debra          tells    me --          and   Ill       tell        you what      Debra

20    told    me         Debra          tells    me --          told me that            night         Im        trying

21    to           it    in         different             --    Ernie Sweat            --          know     Ernie
            put                                                                             you

22    Sweat

23                            met the          man    once

24                       Let       me    explain                was        very    clear         minded person

25                       Oh yeah




                                                                                                    MILKE_NSBOI 8702


                                                                                                                 Exhibit 1A
 Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 110 of 239




                                                                                                                           18

                          He    liked       Debby           for other         reasons             He    liked    Debby

       because          Debby    was            nice        girl        Debby       was       very       good

       looking          girl    to    take       on    dates            Him and Debby              were having

       sexual       relations               But       he was       also dating              other girls

                          Right

                          Debby       had it          in    her mind          --


                          That       it    was       something          different

                          There       was       something          serious          and

                          Well        the       phone       call       on    the    11th     when       she    called

10     on    Jasons           birthday          she    told       me that          Ernie had proposed                 to

11     her and          that    they       were       going       to    get married just                 as    soon    as

12     she    could       make       arrangements                with          excuse        me         They    were

13     going       to    get    married          as    soon as          Ernie       spent          little       bit

14     more time with                Christopher             and got               little     bit       better

15     adjusted          to    Christopher

16                        Which       was       understandable                to    me at that           time

17     because          inaudible too                      you    know         Yeah         but    she    had told

18     me    all    that         And       Jim had called                   me three        days       later and

19     told me that             Debby       was       hallucinating                  Which        was    normal

20     Debby       --    like    you were             talking          about       the   red door              Debby

21     sees    what       she    wants          to    see         Debby       hears      what      she   wants        to

22     bear

23                        Let    me       write       that       down       because          think       its       very

24     good point               And       Ill        tell    you       in      minute        why

25                        Inaudible




                                                                                                       MILKE_NSBOI 8703


                                                                                                                  Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 111 of 239




                                                                                                                   19

                      And then           three    days       later who         called          you
                       Jim cLtd

                       Did you          tell    him about          this

                       Well             had made       the    comment                said       Debby       had

       sounded       really       well         This    was    the    first      time            had actually

       heard    her happy          in      year            And that           was    glad the

       relationship          with       Ernie was          going well         and he       said where             did

       you    hear    that         And         said    she    told       me     And he          said    well

       Ernie    and    she    had been back                and forth for the               last       couple

10     weeks         You    know        bickering          back    and    forth over                    guess

11     she    proposed       an    ultimatum to             him and       he didnt             like    that

12     Which    was    normal            Debby    inaudible               quite      normal            And

13     that      what       they    were bickering                about        She       gave    him an

14     ultimatum            She    says        you know           either we         do    it    this    way       or

15     we    dont     see    each       other anymore               You    know          and      think

16     Ernie    really       liked       Debby         lot    but    she      puts       men in that

17     position       to    where       they    dont        have         choice

18                     So    he    said that          they were bickering                  about       it

19     Which    kind of made me wonder                      but then       again          if    youve dealt

20     with    her for       so    many    years       you    figure       well --

21                     Jim said that             Debra       was    hallucinating               now

22                     Well        it    didnt        come    out    exactly             you    know        shes

23     hallucinating               When    he    had       told me that         they       were       having

24     problems            said well           thats typical              Debby          always       seeing

25     things    they       way    she    wants       to    see    them       And he said well




                                                                                               MILKE_NSBOI 8704


                                                                                                         Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 112 of 239




                                                                                                                           20


      yeah         He    knew       about          Debby            character         just      from experience

      Like         said       just       from me             talking      to    him         Whenever          she would


      put    on    over       on    me        you       know        Jim was who            Id     go    to and       say

      well        she    did it          again               One    of these         days    Im        going to

      learn        you    know            So       Jim knew           Debbys character                  from       me     you

      know        he    knew       what       he    was       in    for        As      matter of fact                the


      night       that    --       while       him and Debby                were                             the    truck
                                                                                      loading          up

      Jim got          really       quiet               He    got     really        scared         He       said he

      didnt        want       him to          leave          and       asked        him why        and he          said


10    because            know       what       your sister              is          Your    sister is          just

11    going       to    come       and    hound me             and use         me      He    knew       it         And    he

12    was    petrified             of    it

13                       And            said        Jim        tell    her      no         Just    tell       her you

14    dont        want    the       responsibility of taking                           care       of Christopher

15    That       you    dont        want       her living with you                     and         think       they

16    lived       here         week       and       he       called         Guess      what            See     that       was

17    him         Jim could             not    say       no    to    anybody                mean        Jim just

18    does       numerous          things          for       people         Hes       just that             kind    of

19    person       inaudible                       He    would       call    me     and     say    Ill        be over

20    in    10    minutes           Im        right          around    the      corner       from you          and show

21    up two       hours       later               You       know      It      was because          he       saw         lady

22    on the       highway          with      her car               you know          or somebody needed


23    ride       somewhere               Jim just             did not have            the    ability                he    did

24    not    have       the    strength             to       stand    up for himself                    Did not          have


25    the    ability          to    say       you        know        Im     not     going     to    take       this




                                                                                                       MILKE_NSBOI 8705


                                                                                                                    Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 113 of 239




                                                                                                                                  21

       He    would       always          just    crumble       and    saywefl                   Ill        get    over        it
       He    did         lot    of       things    for      me       Theres                lot        of    things           he

       did for me that                     really       didnt        expect            But        he       did        you

       know        with no questions                   asked

                          Did       you    ask    him about          --    did you          ask        him if              they

       inaudible               going       to    get    married

                          No        because            knew    better            It    was        typical             of     the

       same       game         It    was         typical       game        you know                   Debby       --        like

            said    she             this    was    grapevine          stuff                 guess           inaudible

10     talking       about          it    in passing               That    kind       of    stuff                just kind

11     of by-passed             because            know       Debby         To me          it     was      nothing

12     worth       pursuing          because            knew       inaudible

13                        What       do    you think          the    relationship                 evolved             into

14          can    see    you       saying       taking       advantage          of    her             Ive read

15     letters       to    Debra            Letters         that     have       been       supplied              by    his

16     attorney

17                        Just       in    recent       months

18                        Just       recently          since       hes been           in    jail            And        --

19                        Beep and              tape    went       dead about          three-quarters

20     through       side

21                Side

22                        Debras           trying to pursue                --    her theory                is         of

23     course       she    didn            do    anything                 didn         know           nothing          had

24     happened            Jims           theory       is     of    course        and             can      see        it    in

25     the    letters          arid        can    see    it    in         lot    of things                  He         of




                                                                                                      MILKENSBOI 8706


                                                                                                                       Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 114 of 239




                                                                                                                                      22


      course        gave       me    the       theory         it     wasnt           he    that           did       it         It   was


      Roger       Scott       that       did       it      You       know             didnt know                     he    was      the

      one    that       did it       either               However             hes         doing           this       and       shes

      asking       him --

                         So    shes writing him back

                         Yeah            Let       me explain             the    letters                 and youll see

      what    these       letters             are       about           We    dont         have           all       the

      letters            Some       of    the       letters             you     know           they                 of    course


      they    told the          attorneys               they       destroyed or whatever                                   The


10    letters       we    do    have          start with             the      fact        that           she    didnt know

11    what    was       going       on         Please         let       me    know        what           happened

12    need to know             what       happened              Jim           And     Jim is             responding to

13    her as       if    she    didnt know what                         was     happening                      In    reading

14    these       letters       you       can       see    it      is         setup             Theyre               setting

15    people       up    to    believe             in all       that         kind     of       --


16                       Jim --          we    have       the      letters           inaudible                           Jim did

17    do    the    shooting               He            youve           got     to   be        real        strong               You

18    have    to    love       somebody                 lot     to      do what           he    did                  mean

19    dont        know    if    its           mind control                or if       she       has       that           strong       of

20         inaudible            but       she has          really controlled                             Jim

21                       Oh yeah                   Thats        not       surprising                     Jim is          very

22    easily       controlled

23                       And then             to    pursue         after he          does           it     --       to   pursue

24    it    and    to    come       back       and think             the      lie    up         you       know            to


25    officers          and stuff             like      that         to      continue           to       pursue           it




                                                                                                           IVIILKE_NSBOI 8707



                                                                                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 115 of 239




                                                                                                                                   23

                          And then             once       they       inaudible                   back        And thats

       why    --    and       people          wonder         well         Roger       Scott        confessed                 Debra

       confessed          but       Jim       didnt             Okay            Jim told          me          dont know

       what    happened                  He    has      since        in    letters           confessed            somewhat

       However          but        you    look       at      both ends           of    the        scale      where       Jim

       stayed       in the          middle and               you     know       why    Roger        Scotts

       confessing                  Because         it     really wasnt                 his       idea         He       was


       going       to    do    it       for    something             else         Do    it        for   money

                          Right

10                        So       it    wasnt          his idea           to    begin with                  Hes not

11     really involved                   in the         --    involved           --    how do               put    it
12                        Hes           not    knee       deep in          it

13                        No            Not    seriously involved                      in        the    you know              hes

14     legally in             it         Hes going              to   be prosecuted                 just       like       the


15     rest    of       them            But    hes        not      emotionally              involved          in what             was


16     happening

17                        Right

18                        Okay            Inaudible                  hes involved                      He


19     participated                     Hes         participant                 in all       this            Then       he    got

20     at    the    other          end        he   got       Debra        inaudible                But       now       she


21     handled          inaudible                    She      has          reason       to       try    to        of    course

22          did it       for other             reasons                 didnt           want       him to grow                up

23     like    Mark            In       other      words           shes         doing       it          shes           trying

24     to    explain her actions                        because        as       she    grew up          and as          youre

25     explaining her to                      me   and that               know        her        she         trying to




                                                                                                            IVIILKE_NSBOI 8708



                                                                                                                        Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 116 of 239




                                                                                                                        24


      manipulate what                happened          and    make       it    better       than       what


      happened          because       she       knows    shes        in       trouble            Jim was          the


      only    one       that    inaudible               that       night            The    only       reason       he

      didnt        do    it    was    is    he    wasnt        actually wrong                     He    probably

      was    the    only       person

                         You    know       he    was    mostly involved                     He    had someone

      to    save         He    didnt know              that    Debra          was    going       to    talk       later

      on     Debra        was       gone         Debra       was    in Florence                 you    know       when

      we    talked to          him

10                       That       would       just make          me thing          all    the       more    the


11    fact    that       she    was    running          out    on    him        just me          knowing          Jim

12                       Inaudible               Jim    didnt        know       if    she       was    going      to

13     inaudible                He    would never              ever

14                       But what          did he do when he                   found       out    she       did


15    admit         Inaudible

16                       She    inaudible                    She    was       already in jail                  He


17    didnt know

18                       So    he    just figured             Im     already

19                       We     of    course           did not       ever       talk       to    him again

20    Once    we    inaudible               we    couldnt           go    back       and talk          to    him

21                       Right

22                       So    we    couldnt           ever    approach             him and say              look

23    this    is    it         This    is       what    happened               She    has       admitted

24     Inaudible                Inaudible

25                       $755         month




                                                                                                  MILKE_NSBOI 8709


                                                                                                                  Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 117 of 239




                                                                                                                       25

                               dont        inaudible              all


                          Oh hes dead                 sic
                          Is he       dead

                          Oh          dont know                  Im     asking

                          Sherry Masini               --    do    you know          who    Sharon       Masini      is
                          No

                          Shes        written his            checks            Inaudible                    dont

       know        But       any way        Jim            she    doesnt           even    understand              She


        inaudible                She       doesnt          understand the                fact    that      she   had

10     once        month        deposited         money          --     inaudible               Every      letter

11     that    Debby         writes        to   him always            ends     up    with please            send me

12     some    noney

13                             know    this      is    hard for you                and    its        hard for me

14     to   even     ask       but

15                        Right

16                        Youknow-
17                        Re    says that         inaudible                  makes       her the      least bit

18     guilty      to     ask    anybody         for money or anything                         and   Im     sure Jim

19     sends    it      to     her

20                        Re    does        And he          sends       it    to    her         Re   sends    her

21     money         He      sends     her writing material                          He    feels      so    good

22     because       she writes            to    him

23                        Sure

24                        And    in one         of the       letters          --         say    shes

25     probably         --     one    of   the    letters we             dont        have       shes       telling




                                                                                                 MILKE_NSBOI 8710


                                                                                                             Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 118 of 239




                                                                                                                                   26

      him         couple          of    things          like       inaudible               --    when we          get    out


      of    here       --    when            get       out    here       we    could be          together

      inaudible

                            And    see       thats           not          thats           just    it         Debby       has


      no    intention                   she       has    none             if    she walks             on    this    shes

      going       to    be    gone          and    shes        inaudible

                            She    tells          him also          in    one       of    the    letters           well

      you    know           how    shes           going       to    be out of state                   and    everything

      else    and       then       ultimately                she    asks       him for money                and    then       at


10    the    very       last       --       at    the    very       last       when       she    asks       him for

11    money       she       says        oh        Jim maybe when you                       get    out       you    can    meet

12    me where          Im at               you    know

13                          But

14                          Both        talking          at    once
15                          Exactly               That         exactly          what       Im     talking          about

16    This    is       how    Debby          gets       what       she    wants            You    know

17     inaudible              letter             and tells          him        by    the       way     can    you       send


18    me    some       money            Thats           Debby       true to the                letter         And       the


19    thing       that            dont           understand          about          it    is    why    Jim of           all


20    people           fell       for this because                   Jim        of       all    people        has       seen


21    her go through                   so    many       relationships                where       the pattern             would

22    be    the    exact          same            And    its        funny       because          then       hed     call       me

23    and    say        you       know           how    can    men       be    that       stupid            And    Id     say

24    well        you tell             me Jim youre                           man         You    know         We    see       it


25     inaudible              it       happens          to    him




                                                                                                           MILKE_NSBOI 8711



                                                                                                                         Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 119 of 239




                                                                                                                         27


                         Yeah        but    it    happened           to    him because            its          lot

      easier       to    look       on the       outside          and say how could                these guys

      take       that    slit       but    then    all       of       sudden       --


                         Suddenly          its     focused           on    him

                         --     its       only    her       and    him       All    of         sudden         he


      started           like    he    said        the       gestures         everything            else       and

      then       you    forget       about       things        inaudible                And       Im     sure


      inaudible               maybe you          can    tell       me      Like     you      said the


      gestures          and     things      that       she     did    inaudible                   But    it    would

10    not        surprise      me if       she    would        get    up    accidently             you know

11    quickly          run    out    of her bedroom                or something           like      that

12    inaudible               or be       something          --


13                       Inaudible                You       know      and needed          --      not    needed          --


14         dont        even    know       Debby    but            never    would but           my husband            has

35         fit    because            come    out       in    my PJs and          my Pjs are             not

16    nighties           you     know       mine are          the     Garfield big T-shirts                         you

17    know       and to me            figured          Im      covered             dont care              as       long

18    as    its        not    see-through                    dont care              Thats         not     Debby

19    No
20                       Ill        give    you    an       example

21                       Debby        inaudible              in    her bra and her panties                         and

22    meets company              always           But       see    from my point             of view          thats

23    natural           you    know        and    like            said we     always         did consider

24    Jim such               close    friend that             he     never    looked         at   us    in that

25    respect           you    know          woman           you know        this       is     inaudible




                                                                                                  MILKE_NSBOI 8712


                                                                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 120 of 239




                                                                                                                  28


      friends        theyre my buddies                now        somebody else             would       come       in

      the    house    and of course          not        Debby      and         would       cover       up but

      like        said      Jim would       stay      the    night          in my house          and    Id
      come    out    in    the    morning in my Garfield pajamas                            you    know       and

      it    was   normal     inaudible           when       he    comes       through       because          he

      doesnt        understand       that

                      But    its     the    way we       were      raised           you    know         So

      whether       Debby    uses    it    or not           really          couldnt        say because

      youre talking              about    Jim      If    youre talking                about       somebody

10    else    and    she    did that       yeah       Id     put       it    past    her           really

      would         But    youre talking           about         Jim and       youve        got    to


12    realize       that    Jim has always            meant       to    us    just    like         father

13    actually            surrogate       father        We       never       thought       about    it

14                    Jim was       always       over

15                    Yeah

16                    Let    me give       you an       example              And you       inaudible

17    you    know    inaudible            interview         Debby       and me had done

18    something       when we       were    talking

19                    Oh yeah

20                    Let    me    give    you   an     example              When         went    into    the

21    room    inaudible

22                    Whos that             My   sister          doesnt have                 mean        the


23    only    aunt    we    have    is


24                    Maybe       inaudible

25                    My stepmother




                                                                                           MILKE_NSBOI 8713


                                                                                                        Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 121 of 239




                                                                                                                   29

                       Yeah         She    have         sister or something

                       Stepsister           yeah        Karen

                       Okay         Im     not    sure

                       Theyre        the    same       age         Debby    and Karen

                       She    was    with    her at          the police          station

                       When    she    got    arrested

                       When    she    was    taken       to the Florence                police         station

       inaudible

                       Oh       know       who    you    mean         Youre talking                   about

10     Jan      Jans          family       friend            She    worked       for    Ilfl     out       at    DOC

11     Yeah     shes          detective          too

12                     And      approached             her and she was             sitting            down       and

13     she    started    --    and         told her all             about    it         And           told her

14     what   happened        and     inaudible                She    started          yelling             yelling

13     and    acting    --    trying to          cry    but    she    didnt        have no tears

16     She    didnt     cry    once         Anyway           were sitting              there               when

17     interview       someone             not    here       because       its     very         open       and

18     stuff      And    Im     not       trying to          get    anything       out         of you       that

19     you    know     like    when       youre interviewing                      suspect         or someone

20     --    or somebody       inaudible               may not       give    you       all      the


21     information       but    either way               try to       get    very       close         to


22     person     you    know         Im         for    the    most part                very      good

23     listener         So      like       to get       very       close    to      person                 So    Im
24     sitting    right       here        theres        no    table    between          us        Were

25     sitting    there       and    she         crying       or trying to             cry       not       crying




                                                                                               MILKENSBOI 8714


                                                                                                            Exhibit 1A
 Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 122 of 239




                                                                                                                         30

            told her             Debby        Im     not       going to tolerate                that            Im     not


       going      to    tolerate             that         Im        here to       get    the    truth            Thats

       usually         what            --    in any       of       my interviews          that         do       Im     just

       there      to    get       the       truth         Im        not

                             Both       talking          at    once
                            You       know    with       Debby       how         went    in    there       and

       usually         do    this           because       Ive been working                    homicide          for


       long      time                 try    not    to    even       think       of Chris            Chris       is    not

       between         us         If    you    were       Debby           Chris    is    not    between         us
10     case      is    between          us    inaudible               and         went    and       found       him

11     So         mean           Im     not               dont try           to    get    emotionally

12     involved         in       that       point         So me       and her talking                and    Im
13     telling her               Im     not    going          to    tolerate       that         Shes        not       going

14     to   do    it         She       --    dress       looked       very nice               She    wraps      the

15     front      of her blouse                and       she       pulls    it    upto        her    eyes       she

16     didnt          have       no    tears        to    wipe       her tears          away    but    she      didnt

17     have      any

18                           Inaudible

19                          Yeah            Which    quickly          exposed       her       noise        on   tape

20     couldnt          get       what       was    said                  didnt     really          pay that much

21     attention            to               knew        you       see     my job        in my position


22     knew      what       she       was    dOing       to    me           knew what          she    --


23     inaudible                      But    see     Im        there for information                       okay        And

24     shes       like       trying to             see    if


25                          Its working




                                                                                                     MILKE_NSBOI 8715


                                                                                                                  Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 123 of 239




                                                                                                                             31


                           Its working                 If    hes looking                  at    my breasts          then

             may be able           to    talk myself out                  of this               Okay         So    thats

       what     Im        telling       you         Thats         the     type       of manipulation                she

       does          She    loves       that         And          understand              that         When       you

       tell     me that            totally          understand            you
                           The    thing       is    its      so     natural          with       her      You       know

       you     can       pretty    much       tell     inaudible                being honest             with       you

       Debby        is    very    hard to          really         judge       because          shes     so    good      at


       it     and    it    comes    to     naturally              for    her              dont know           if    its

10     the    blonde        hair that           people       when they               you       know     they       look

11     and     say       Im   coming       up on            blonde              got       to    make    these       kind

12     of     exceptions            You       know           dont know               if    its     that       way       or

13     shes         just    so    natural          about     it     that       its        very     very       hard to

14     tell     and         mean           like      to     sit     and       observe          people    and

15     Debbys            always    just       fascinated            with       me
16                            used to         just     --    during           high    school            used to         sit


17     back     and       admire    this        girl      and     think        boy    Im        so glad       shes my

18     sister you             know       inaudible                misunderstand

19                         Guess     she      was    doing        it     to    you    too

20                         And    then     it      kind     of    shakes        me because                   Ive

21     known        her --       Ive known           the     truth all           my life          about       what

22     Debby        did when            was         kid          was     awed by          it      When            got   to

23     be       teenager             was      jealous        of     it    because               didnt possess

24     the     same       çualities                 wasnt         on     the    wrestling teams

25      inaudible                   wasnt            real    popular                  was         very




                                                                                                  MILKENSB018716


                                                                                                                   Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 124 of 239




                                                                                                                           32


      integrated          person              used to           be very          jealous          of    Debby            And

      then    after       we    were     separated             when         went       to    school


       inaudible                 started      hearing           things          left    and right from

      people       Id     know     since      graduation              that were             telling          me      you

      know         Because            figured       --          guess            started          becoming          the


      same    way     in my own          sense      as        far as manipulating people                            but

      just was        never      any     good at         it            got       caught       every          damn


      time            got      caught         And        so    it   always        used       to    tick       me     off

      and then            got     over    this      when            had Jason                started          spending

10    time    with       Debby    because        we      had our pregnancies                       in     common

11    The    first       time    we    had talked in years

12                       Debby    and         had never             been very           close             Wed       go

13    months       and    years       without       talking           to    each       other            The     only

14    time was            mutual       need         Because                get    all       elated           you    know

15    My    sister finally             wants     to      pursue            relationship                 with       me
16    And    Id      fall      for it     every       time            Im     23    and            still       fell       for

17    it      You     know            told    inaudible                God       forbid if          she       called

18    because        Id     probably         accept           the   charges        and       talk       to    her just

19    out    of     you     know          dont know what                   it     is    with       me         But    its

20    just been             bad habit where               Debbys           concerned                Every          time


21    she    would       knock    on my       door             knew   what        she was          there        for

22    knew    it    but         wanted     to    do      everything                could                  thought

23    maybe    if         tried to help her or did something                                      for her          she


24    would    grow to          appreciate          it        for   once         you    know        reciprocate

25    instead       of    take    advantage               And          did this             for    --     and        had




                                                                                                   MILKE_NSBOI 8717


                                                                                                                   Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 125 of 239




                                                                                                                            33


      pressure          from my parents                too         Every          time Debby             and         were

      at    odds    with       each       other my dad would                      get    on    the       phone       and

      say    youre        the       strong       one        youre        the       more mature             one            You

      need to       take       the    first       approach              your       sister needs                you

      heard this          for       so many       years

                         It    was    fine              knew       my dad wanted                for       us    to    be

      close       and my mom wanted                us       to    be    close       and so               would       do


      this    all       the    time              knew       that       inaudible               you know              and

       inaudible              about       myself            When       Christopher             caine           didnt

10    care    what       she    was       there    for            If    she       needed       to    get       my nephew

11    out    of    the    picture          for         little          while        to    give       him some kind

12    of    stability          or decency          or       show       him some kind                of    love


13     inaudible               She    could       give       him to me any time she wanted

14    to you know                   And    Id     say       just       forget       inaudible                  just       give


15    me the       kid         Ill        see    you    when            see       you         You    know           because

16    children          are    --    children          to    me have          always          been         real


17    special       thing       to    me         Thats

18                       You    already          told       me         You    said that             inaudible

19    kind    of    funny       how       youre getting these                       phone       calls          in


20    November            Hes telling              me       in    October          hes trying              to       split

21    up      He    was       trying       inaudible

22                       He    was    applying          to       outside          companies              He     did tell

23    me    that

24                       He    didnt move                   Ultimately he                didnt           leave

25    Split       the    relationship             up    and then             --




                                                                                                     MILKE_NSBOI 8718


                                                                                                                    Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 126 of 239




                                                                                                                               34

                         Thats        where       the       ultimatum          came       in            When       she    got

      offered       the    job       --      think          it    was    Colorado             --    inaudible

      offered       him the          job    and that               where       the       ultimatum came                   in

      because       he    sat    her down             and told her that                   he       was    going       to

      take    either       or         He    was       definitely          not       going to             stay       here

      And    she    got    all       upset       and started             bawling          saying

       inaudible           and youre              gone            And    that       made him fell                   good

       Inaudible           decent          man        you    know         And       she       said       well        youre

      going    to    take       me    with       you         Which       put    him on                   you       know     he

10    was    really       up    front       with       her       from the       start

11                       Inaudible               he    told me that             during             that       period of

12    time    she    told him that                she       was    going       to    go       to    school            And

13    she    was    going       to    get    herself               career           go    and try             to    find

14    career       for    herself            And she             was    going       to    give          Christopher

15    to her dad          and    mom         And then             Ernie    says that                didnt work

16    out    because       her dad and mom says there                               aint           no    way         Her

17    dad    and    stepmom          Inaudible

18                       Right

19                       And    your dad and mom said there                               aint           no    way    so

20    Ernie    says       that       didnt work              out         So then          he       knew that               So

21    then    she   mentioned              you    --    you       were    going          to    take       him

22                       Oh yeah            we    got            call    in September                   from       him

23    Again        with my parents                and       Im     not    defending                them by any

24    means         My dad           yeah        Im     the       same    way       Im         not       cleaning          up

25    your    messes            My dad       inaudible                   See    now           Debby       and         tn




                                                                                                    MILKE_NSBOI 8719


                                                                                                                     Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 127 of 239




                                                                                                                           35

      blood        sisters but             my dad --              this is       his    third marriage

      He       got            son by       his       first        marriage       and then          my mother got

      us     too   and then with Maureen                           hes     got    three       kids            And so

      he       got            lot    of    different              grandchildren             but his blood

      grandchildren                 are    Jason       and Christopher                      And    he    was    not

      prejudiced about                    anybody            about       none    of    his grandkids                 you

      know          He    loved       them       all    equally             And       to    him    --
                                                                                                         you    could

       just tell         by     his property                       mean     his whole             back    yard is

       for the       grandkids              you       know          Hes     got       the    swingset               Hes

10    52-year-old              man        you    know             His    whole    back       yard is          full    of

11    toys     and       things            He    loves        his       grandchildren             and    he    loves


12    anything           he    can    do    for       them          At    Christmastime he                just

13     spoils       the hell          out       of    them          But    theyre           not    his    to raise

14    He     raised his kids

15                        Did       you know          about        her    asking       --


16                        Oh yes                Oh yes

17                       When        did    you       find        that    out

18                       When        she    called           us    wanted       more money               She    says

19    Dads being               an    asshole          and     he    doesnt understand                    and you

20    understand              because       youve           been        through       it      Its        true         My

21     dad --      my parents              inaudible

22                       What        did    he       understand             Why       did she       want       to    get

23     rid    of    Christopher

24                        She       told    me it       was        because       she       just    couldnt

25    handle        him        It    was    the       same        excuse         She       couldnt       handle




                                                                                                    MILKE_NSB01 8720


                                                                                                                    Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 128 of 239




                                                                                                                            36

      him         Christopher was                        very    high       strung little              boy        He    was

      very    very       hard to take                care       of         But

                         Inaudible

                         Normal               Yes

                         Because          if       you    dont        get     no    love    you    go    out      and

      seek    it

                         That       kid was          --


                         Do    we    agree          on    that              mean     --


                         Yeah            My theory             why    he    was     that    way    was    yes          you

10    know        he was       seeking             attention          and he        knew    the    only      way       to

11    get    attention             was    to       act    up    and that           would    stir       Debby      up
12    And    negative          attention was                   better than           no    attention         at    all

13    And    inaudible               thinking             in         childs         term     you know              You

14    know when               would       have       him the          first        couple    days       would      be
15    mean        inaudible               he       was    not    beyond          choking     because         he    was

16    just so
                    --    didnt           want       to    listen             Didnt        want    to    learn

17    Didnt        want       to    follow rules                 you know             And    Jasons          just       the

18    opposite            Jason          is         very       inaudible              very       low    key       you

19    know         Entertains             himself               Christophers               just the       opposite

20    Had    to    be    attended             to    constantly             But      after         couple       days         he

21    would       calm    down       and       be    just       like       Jason      you    know         It      was

22    just that          way         Sh        called          and    just       said that        she    couldnt

23    handle       him         She       didnt           have    --    Debby        never    had patience               not

24    only    with       her son              but    Debby       just       didnt         have    patience

25    period




                                                                                                   MILKE_NSBOI 8721


                                                                                                                  Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 129 of 239




                                                                                                                            37

                           She    didnt have time                         Christopher interfered                       with

       her schedule                   Christopher interfered                      with her personal

       life          Christopher interfered                         with    her    social       life             Which

       now     thinking          about       it      couldnt              see why       because           she    had       so


       many people           to       take    care       of    him         She    was    able    to        do    more

       things               used to be very                   jealous       of her because                      was

       stuck     home       with mine                    couldnt           go    out           couldnt            do


       things        but    she       could

                           Did she          tell    you that             he was    interfering with                    her

10     social        business

11                         Yes         Oh     yes          She      told us       back    when we           were

12     still     in Phoenix             that he was                  problem with her and Ernies

13     relationship                   And    that    if       she    could       just    find             solution

14     she     and   Ernie could              be together

15                         When       did she       tell       you       that

16                         Oh     gosh              would        say --           would    say       it    was        July

17     like    the     28th           the    27th    or       28th         It    was    that    week             The

18     last weekend              in    July         We    were       sitting       on the       stoop           waiting

19     for     Ernie       and his brother                to     come      and we were talking                    about

20     it            asked       her you know                  how her relationship                   with        Ernie

21     was     going       and she          inaudible               at   that     time         She    was        looking

22     to    move    out     of       Ilsäs trailer                 because       Ilsa     for whatever

23     reason         lisa       drinking          or whatever              setting the trailer                       on

24     fire      what       have       you

25                         She    was       frustrated           with      her new       job    because           she




                                                                                                IVIILKE_NSBOI 8722



                                                                                                                 Exhibit 1A
 Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 130 of 239




                                                                                                                     38

       wasnt making             right then          what        she    wanted       to        And her and

       Ernie       were    having      problems                And the       problems         were


       apparently          from what         she told           me were         Christopher               And to

       me what            got   out    of    that        conversation            was    that        inaudible

       This    is       your new      life       and just        get    in that         truck       and       go
       Dont worry           about      Christopher                   Dont worry             about       Debbys

       problems            Which      is    what    she        was    trying to         do         Exactly         what

       she    was       trying to      do

                          She   tried to          get    you     to    take      Chris

10                        Exactly           It    was     --    yeah       it    was    strictly               ploy

11     And         knew    it   and         11    tell     you       inaudible               Christopher was

                                                    --
12     just like          my own       he    was                mean     youre with                     child      for


13     so    long       and spend      so    much       time with        him      its        very       hard not

14     to    get    attached          You    know        the     boys are only               five       weeks

15     apart       and then      look       so much        alike       its       very       very

16     devastating              It    was    very hard                  just kept            sitting          back

17          just kept       thinking         well       hurry up and pull up here                         so        can


18     leave       because           knew    if         sat     there any longer                  Id     say    okay

19     You    know         Because         that    was    me          Im     just      as    dumb              cant

20     say    no    to    anybody      either

21                        But   if    at    that    time        she    had      told me       she       and

22     Ernie       --    like        said         didnt take            too      much       out    of    it


23     because          she and Ernie            were    always        having       problems             typical

24     It    was    typical      for       her     you     know         If      something          was    not

25     going       right    with      her it       was          major catastrophe




                                                                                                  MILKE_NSBOI 8723


                                                                                                                Exhibit 1A
     Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 131 of 239

t4




                                                                                                                                    39

                              In    September          she       says    that       she       was    having          problems

           about    the       --    he    was    interfering             in her          social          life       and her

           work and her boyfriend

                              Really her problem                   was    Ernie at that                   time and

           asked    her --          she    said       --    it    kind    of       worked       out            She    said

           that    she       and    Ernie --          Ernie       had gotten             offered               job

           believe       it    was       in Colorado             but      cant swear                 to    it         She


           said    she       wanted       to    go    with       him           told her             to    go    for       it    and

           she    says       well        Im     just worried about                      Christopher because

     10    Mark    was       out    --         think       in prison          at    that       time --          well           he


     11    left    and she          was    having               hard    time            She    said that             she       had

     12    sat    down       with Mark          and that          Mark    said that             no        he    couldnt

     13    go    with my dad but                he    could       go    with       me         And    so they          were

     14    having       problems          at    that       time         Mark       --    Debby       got            peace

     15    bond    on    him and               dont        know    what       else            But    that       was

     16    nothing       unusual          either            They       were    always          fighting             too

     17                       So when          you    said       that Ernie             was    going       to       get

     18    another       job       --    inaudible               but    Chris       couldnt              go
     19                       Ernie had asked                   her to    go            She    didnt           say    that

     20    She    said that             Ernie    had asked her to                   go    but       that       he    was       real

     21    hesitant          about       taking       Christopher                  And         asked       her             said

     22    are    you    sure       its        Ernie       or    you      Hes           looking          for another


     23    way    out         And then          she    got       mad and she hung                   up on me and

     24    called       me         week    later       apologized             and       said Mark          kidnapped

     25    Christopher and that                      she    didnt        feel       Christopher was                   safe




                                                                                                         MILKE_NSBOI 8724


                                                                                                                          Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 132 of 239




                                                                                                                 40


      anymore

                     When was          this

                       week       later

                     Compared to the killing                        when was       this

                     Right            Oh     yeah       it    was      week       later         It    was    in


      September            week       later           And her mom was             on    the    other phone

      and   she    lives    in    inaudible              Now    shes making              up    stuff

      told her again                  said       look          said        you    know        until    you

      and   Ernie    work    this       out      Ill     tell       you what       well do             Ill

10    sit   down    and try       to    discuss         it    with    him         And    she    instantly

11    was   happy      Okay            Ron    and        sat    down       and    discussed it             and

12    called      her back       and         said      mom will       be    there       --      dont even

13    remember when my mom was here                             she    inaudible               September

14      said      mom will       be    there      in    September            If    mom is       willing to

15    pay   for his plane             fare    out      here    when    she       comes       then    Ron    and

16      would be      willing to             keep      Christopher for no longer than

17    two   months    until       she      got    her slit          together

18                   Two    months         inaudible            Im     getting          ahead of

19    myself

20                   Beep        sounded         --    nothing       further       on    tape
21


22


23


24


25




                                                                                             IVIILKE_NSBOI 8725



                                                                                                       Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 133 of 239




                                                                                          41


      STATE    OT    ARIZONA

      COUNTY    OF    NARICOPA




                           hereby   certify       that   the   foregoing   pages   numbered

        through       41    inclusive        is     correct     transcript   from the

10    record    of    proceedings       in    the   above-entitled     matter

11


12




                              _____________
16                            Transcriber                                      Date

17

18

19

20

21

22


23


24

25




                                                                             MILKENSBOI 8726


                                                                                      Exhibit 1A
  Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 134 of 239

                                                                                                         $L




                             KENNETH RAY            II P.C
                                    ATTORNEY AT LAW
                                    45 WEST JEFFERSON
                                          Snm 810
                                  PHOENIX ARIZONA 85003
                                      602    253-3875




September     17   1990




ACKNOWLEDGMENT      OF DELIVERY   OF INTERVIEW   TAPE   DATE/PICKENPAUGH       OF 6/20/90



The  undersigned hereby acknowledges that he/she  delivered            tape   recording of an
interview   conducted between Det Armando Salciate and Sandra          Pickenpaugh    to   Kenneth
Ray   II
           and/p   his re resentative    Investigator   Kirk Fowler   on September   17     1990
at         CTOJ


                                                 At




                                                                              MILKE_NSBOI 8727


                                                                                            Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 135 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 136 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 137 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 138 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 139 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 140 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 141 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 142 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 143 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 144 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 145 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 146 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 147 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 148 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 149 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 150 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 151 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 152 of 239




                                                               Exhibit 1A
Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 153 of 239




                                                               Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 154 of 239



Armando    Saiciate                        Interview    of      Armando Saldate                December        21      2009




                            REPORTERS      TRANSCRIPT    OF   PROCEEDINGS

                                INTERVIEW     OF   ARMANDO    SALDATE




                                         Phoenix     Arizona
                                        December 21 2009
                                             1000 a.m




      REPORTED        BY



      BARBARA          STOCKFORD        CRR/RMR/CCP

      Certified       Court     Reporter

      Certificate          No   50463




      PREPARED        FOR




          ASCII/COPY




                                                                                             DATE______
                                                                                             Sommer Greene
                                                                                                             APR CAR




Oriffin      Associates                                 602.264.2230              pgriffin@griffinreporters.com


                                                                                          MILKE_NSB004651



                                                                                                             Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 155 of 239



Armando   Saldate              Interview   of    Armando Saldate                December   21      2009



                                                                                            Page

                                            INDEX
          EXAMINATION                                                               PAGE


          By    Mr   Kimerer

          By    Ms   Nguyen                                                         56



          By    Ms   voepel                                                         60



          By    Ms   Nguyen                                                         63



          By    Mr   Kimerer                                                        76




 10


 11



 12



 13



 14



 15



  16




  17


  18



  19




  20



  21



  22


  23



  24



  25




Griffin        Associates                  602.264.2230            pgriffin@griffinreportecs.com


                                                                           MI   LKE_NSB004652




                                                                                           Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 156 of 239



Armando   Saldate                     Interview   of         Armando   Saldate                  December   21     2009



                                                                                                           Page

                                     INTERVIEW         OF    ARMANDO     SALDATE

          was   held    on    December       21    2009        commencing         at    1002     a.m       at

          the   Law    Offices       of    KIMERER           DERRICK      P.C          221   East

          Indianola      Avenue           Phoenix       Arizona        85012      before      BARBARA

          STOCKFORD            Certified Court               Reporter     in     the    State    of

          Arizona



          COUNSEL      APPEARING


                 KIMERER            DERRICK P.C
 10
                 BY      Michael          Kimerer             Esq
                         Amy          Nguyen Esq
 11
                 221    East       Indianola  Avenue
                 Phoenix           Arizona   85012
 12



 13
                 JONES        SKELTON         HOCHULI          PLC
                 BY   Lori Voepel  Esq
 14              2901  North Central Avenue
                 Suite       800
 15
                 Phoenix           Arizona    85012

 16


                 OFFICE OF THE ATTORNEY                     GENERAL
 17              STATE OF ARIZONA
                 By      Julie    Done Esq
 18                      Kent    Cattani Esq
                         Assistant Attorneys General
 19
                     Criminal Appeals  Section
                 1275West Washington
 20
                 Phoenix Arizona   85007

 21


 22


 23


 24


 25




Griffin    Associates                             602.264.2230                   pgriffin@griffinreporters.com


                                                                                             MILKE    NSB004653




                                                                                                        Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 157 of 239



Armando    Saldate                           Interview    of         Arxnando    Saldate                     Decenber    21     2009



                                                                                                                         Page

                                         INTERVIEW             OF    ARMANDO          SALDATE




                                                EXAMINATION
          BY    MR     KIMERER

                                 Good    morning           Constable             Saldate           You

          understand             why    youre here this morning                                  understand

                                 Yes

                                 Whats        your understanding                      of   why    youre here

                                 Youre going to give                       me         big Christmas gift

          or something                 right
 11
                                 It    depends       on what          you       want
 12
                                 No      Im        here    in       the    interview         of Debra

 13
          Milke              was         case       agent

 14
                                 And         understand             you    are       the   case    agent          and

 15
          this     happened            back    when
 16
                                      long    time    ago            1988       or    so
 17
                                 Okay         Do    you    remember the                year exactly           when

 18
          it     happened
 19
                                      want    to    say    88         yeah
 20                                      have
                                 Now                you    had       an    opportunity            to   review

 21
          any     of   your prior testimony                         or any       of your         reports
 22
          before       coming          here    today
 23                              She    did give          me    this notebook                and       Ive
 24       reviewed          it    briefly                 had         real busy weekend                      We

 25       have         grandchild             who    lives          with    us        so         and   Christmas


Griffin        Associates                                 602.264.2230                     pgriffin@griffinreporters.com


                                                                                                         ILKE_NSB004654




                                                                                                                        Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 158 of 239



Armando   Saldate                           Interview    of         Armando     Saldate                       December     21     2009



                                                                                                                           Page

          is     coming          So         did review             some    of    it     yes

                             Exactly what                did you          review

                                  think            got      to     No
                             And       what      is    No

                                  know       you      have          book       in front       of     you
          Would      you    tell       me    what      items        that       you    reviewed          in    that

          book

                             Let       me    see              reviewed          No.2       No            No
          and most            well               would        say               half of       No
 10
                             Okay            And when            you     are    referring to             numbers

          youre referring to                          book       that     was    given      to you           by    the

 12
          Attorney          Generals          office          to    review

 13
                             Yes            No         would be           voluntariness              hearing

 14
          9/10     of   99            Number           is     voluntariness             hearing          of       9/11

 15       of     90         Im    sorry            90            Not     99           got     to     put      my

 16
          glasses       on        Transcript             of      defense        counsels           interview

 17
          of Detective            Saldate          6/26/90               Thats        about     it
 18
                             Did       you     review         your trial             testimony
 19
                             No             havent          got     to    that       yet
 20                                   that               of the          book    that
                             Is               part                                         youre         looking

 21
          at
 22                          Thats           part      of the          book      yeah
 23                          But you          have       not       read that          or reviewed             that

 24
                             No        not     really

 25
                             Okay            Now       based        upon       the    review       of    the



Griffin        Associates                                602.264.2230                      pgriffin@griffinreporters.com


                                                                                                        MILKE_NSB004655




                                                                                                                         Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 159 of 239



          Saldate                        Interview     of      Armando    Saldate                   December   21     2009
Armando



                                                                                                               Page


          materials       that                have     reviewed          is    there    anything      that
                                    you

          refreshed       your recollection                   of    something         you   hadnt

          testified       previously                 anything       different

                             No      Everything             seemed to          be   there           had

          either     testified           to     it     been    interviewed            about    it

          Almost       everything          is    in    there

                             Okay          So    you    have       not   had    any    independent

          recollection            of anything           that       youve       ever    testified       to

          before

 10                          In    fact         Ive           it    refreshed         my memory

          because       its       been          long    time you know

  12                         timhum             In    terms of the            question        Ill     ask

  13
          you       did you       actually           remember anything              different        than

  14      whats        already      in     there

  15
                             No     no        no
  16                         Theres no new evidence                        or anything         like

  17      that

  18                         No
  19                         No    statements           of Debra          Milke     that    you

  20       remembered

  21                         No
  22
                                   or anything              like    that
  23
                             Any    statements              that    you    made     since     then    that

  24
           are   not    in   the    materials           that       you    reviewed

  25                         That    Ive         made       since    then


Griffin      Associates                                602.264.2230                   pgriffiri@griffinreporte-s.com


                                                                                               MILKE_NSB004656




                                                                                                               Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 160 of 239



Armando   Saldate                        Interview        of      Armando Saldate                             December    21     2009



                                                                                                                          Page

                            Not         since       then        but    any    statements

                            No      no
                                   that        you    can       recall back             at    the      time you

          were doing        your         investigation

                            No      no

                            Let     me        ask    you         little      bit        about       the

          investigation                 As          understand          it        you    were       off      duty

          when    you     first     got        called          about    this        is       that      correct

                            That         is    correct

 10
                            Can     you        describe          exactly          what       happened         then

          How    did you     get        called        in       this    case
 12
                                  dont         really know             how         got       called           The

 13
          supervisor        is            got         case        and         think          that      prior to

 14
          that      it    had been              missing person                case           so   we    would

 15       have    never     got     called           initially          since            was      working

 16
          homicide         but     it    was        not    until       the    next       morning
 17
          think      that    homicide               got    involved          in    it         And      then    its

          up to     the    supervisor who                                    in
 18
                                                           he    calls             to    do the         case        you

 19
          know       It    usually            goes    by        you    know        who       is   busy        who    is

 20       not    busy      you     know         stuff          like    that        you       know       so

 21                         So     you        got    called       in
 22
                                  got     called          in
 23                         Who     was        it    that       called       you        do you         remember

 24
                            Sergeant            Ontiveros

 25                         What        did he        tell       you    when       he    first         called       you



Griffin     Associates                                    602.264.2230                       pgriffin@griffinreporters.com


                                                                                                        MILKE_NSB004657



                                                                                                                      Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 161 of 239



Armando   Saldate                           Interview        of         Armando     Saldate                       December   21     2009




                                                                                                                             Page


          in     if    you       recall

                                      dont        recall               Obviously           to   come        in

                                 Um-hum

                                      to     do          case             was       used    to getting             calls


          two      three         times            week       in    the    middle        of the        night        or on

          weekends          when            was    off            We    all    were     doing         that        you

          know         So             since             live      real close                was       getting

          lot    more

                                 Do    you    remember what                   was    the      first     thing          you

 10       did when          you       got    involved

 11
                                 Well        it        would      have     been      meeting          the

 12
          sergeant           of       course

 13                              Yes

 14                              Because           he wouldnt                have    told me          what       was

  15
          happening          on       the    phone             So        would       have       met    the

  16
          sergeant          at    the       office           and       he would        have      told me

  17      exactly           or as       far as           he knew             what    was      going     on       and

  18
          what        he wanted         me        to    do
  19                             Do    you        remember what               he    told you          when       you

  20       first      met    with       him
  21                             Other       than              he      had    cases     they      were       working

  22
           and     wanted        me    to    help        him
  23
                                 Do    you        remember what               the    case       was    about

  24
                                 Not    right           off the         bat            dont       think          he told

  25
          me     right      off       the    bat               think                 dont        really recall



Griffin        Associates                                    602.264.2230                       pgriffin@griffinreporters.com


                                                                                                                 ILKE_NSB004658




                                                                                                                             Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 162 of 239



Armando   Sa.date                        Interview    of        Armando Saldate                           December    21     2009



                                                                                                                      Page

          Bob     Mills was         in and      out        too     during the           time we         were

          talking            He    may have      said       some       things            dont really

          remember exactly               what    happened          in that          period     of    time

                              According         to    the       information           Ive     seen        you

          got     involved         with the      interrogation                 of Roger       Scott          Do

          you     remember         that

                              Yes

                              Okay         And how         long    after you           got    involved           in


          the     case      did you      get    involved          in    his     interrogation

 10
                                   was   probably          there              shoot          cant       even

 11
          estimate          the    time because            its     been        so   long     but     it     was

 12            while before              got    involved          in    it    because          was      being

          told what          was    going      on and       being       briefed        about       something

 14
          about             they were       trying to verify                   something       about

 15       friend       of    his     and    that      they were             trying to        get

 16
                   they had         called      some       teacher          or some     principal           at

 17
          high     school          and   they were          trying to           get      yearbook           for

 18
               certain       year because            one    of the          guys    said something

 19
          about       he    had met       somebody         or          and     described       him as

 20
          being            former    school      mate       or something              like    that          So

 21
          anyway             dont        know    its        hard       to     estimate       now     but

 22
          of               couldnt        really estimate                       mean     you       know      but

 23       it    was    some

 24                           Several       hours

 25
                              No     no     no        It    wasnt            several    hours        but      it




Griffin        Associates                             602.264.2230                     pgriffin@griffinreporters.com


                                                                                                   MI   LKE_NSB004659



                                                                                                                   Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 163 of 239



Armando   Saldate                       Interview      of         Armando      Saldete                      December     21    2009




                                                                                                                        Page   10



          was     you     know           would       say no        more than           an hour

          afterwards

                             After       that    you        got    involved

                             Yeah

                             And you          were    involved           in           believe          the


          interrogation            of    Scott        is     that       right

                             Yes        the    interview           of    Scott

                             And    during       that        interrogation                 you    got       Scott

          to    admit     that     he    was    involved           in    this         as      understand

 10       it
 11                          Thats        correct

 12
                             But    you       didnt         receive         any     information             during

  13      that      interrogation             about     Debbie          Milke         did    you
  14
                             No          did    not

  15                         And    up    until        that       point        in   time      you      had no

  16      information         about       Debra        Milke       being        involved          in   this      at


          all
  18                         No
  19                         You    did know           she    was        the    mother       of    the       child

  20
          that      was     missing
  21
                             No           didnt         even        know       that      then

  22                         You    didnt         know       at     that       time
  23
                                 dont         think          did
  24
                             Okay        but     you    went        in    basically          without              lot

  25       of    information        when       you     interviewed              Roger       Scott           is   that



Griffin        Associates                              602.264.2230                        pgriffin@griffinreporters.com


                                                                                                       MI   LKE_NSB004660




                                                                                                                        Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 164 of 239



Armando   Saldate                         Interview    of         Armando Sa.date                         December     21    2009



                                                                                                                      Page   11


          right

                              With       just the          information          that        was    given       to

          me    during the          briefing          and    stuff       like    that         and by          Bob

          Mills          And by that            time          knew       that        you     know        what

          had     been      reported           that    they       had lost             child       and    stuff

          like     that

                             And     then       following          that       particular

          interrogation             where       you    received          an    admission from Roger

          Scott       you    went        with    Scott       to    go    to the        scene       of    the

 10
          crime       is    that     right            Do    you    recall       that
 11
                             Yes          He    showed       us    where       the    body        was    at
 12
                             When        you    say    he     showed          us       who    else       went

 13
          with     you
 14                          Bob     Mills

 15                           So    that       the    three       of you       that     went       to    the

 16
          crime      scene

 17
                              Yes        thats correct

 18                          And     when       was    it    that       you    first        heard       any

 19
          information          about       Debra       Milkes involvement                     in    this

 20       case

 21                           It    was    en    route       to there            We     had to          stop    for

 22
          gas      too        So    it    was    en    route       to that       location           that       he

 23       mentioned          that    it    was             Debra    was       involved

 24                           And he       didnt           give    you         lot     of    information

 25       about     her      involvement              but    just       indicated           she    was



Griffin        Associates                              602.264.2230                     pgriffin@griffinreporters.com


                                                                                                        MILKE_NSB004661



                                                                                                                    Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 165 of 239



Armando   Saldate                        Interview        of     Armando Saldate                           December   21     2009



                                                                                                                      Page   12



          involved          is    that        right

                                Thats         correct

                                Because       there       was         subsequent           interrogation

          where     he gave           you     more information              is    that        right

                                There       was          subsequent       interrogation               of him


          by Bob Mills later                     where     he was       interviewed           by    Bob     Mills

          and    gave     him all           the     information          that    he    knew        and     stuff

          yes

                                And that          was          that        that       happened           after


          you    went      in     had       an     interview       with    Debra       Milke          is    that

 ii       correct

 12                             Did    that        afterwards

  13                            Um-hum

  14
                                  dont           know            think    in          it     probably

  15
          happened         at    the    same        time

  16
                                Okay
  17
                                  may have           been      heading     to          to Florence              in


  18      the    helicopter            by     then

  19
                                Now           saw    in    all    the    transcripts            that       it

  20       seemed     like       you    had        some    trepidation          about        taking

  21
          helicopter            ride

  22                              dont           like     helicopter       rides                was

  23      Marine          but         still        dont        like   helicopter            rides

  24
                                Okay          So    really the          only information                 you    had

  25      when      you    went       to go        and    interview       Debra       Milke        was     what



Griffin     Associates                                    602.264.2230                     pgriffin@griffinreporters.com


                                                                                                    MI    LKE_NSB004662




                                                                                                                      Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 166 of 239



Armando   Saldate                            Interview    of         Armando Saldate                                 December      21    2009



                                                                                                                                  Page   13


          you    had    heard          from Roger           Scott         in the          car    on       the       way to

          the    crime       scene

                                 Yes

                                 Okay         And while             you    were       getting             --    how       much

          time    after          you    went       to    the    crime       scene          transpired before

          you    went       to    talk       to Debra          Milke        do       you       know

                                 Well        we    waited       there maybe                20        30    minutes

          something          like       that       we    were       there            We    were       waiting             for

          other     officers             you       know        to    secure          the       scene       and       stuff

 10
          like    that
 11
                                 Urn-hum

 12
                                 Probably drove                back         And       then            understood

 13
          was    driving          to Florence                  Unbeknownst                to    me             was

 14
          flying       to    Florence               So    it    was       taking          some       time maybe
 15
          another       45       minutes maybe                 you    know                 guess          they       had to

 16
          get    the    helicopter                and    stuff       like       that            They       didnt
 17
          tell    me    about          the    helicopter             until            was       almost there

 18
                                 Approximately             from the             time you             first          got

 19
          assigned          to    the    case       until       the       time you             get    on the

 20                               how much          time                        in
          helicopter                                           goes by                terms of             your

 21       involvement             in the          investigation

 22
                                 Boy          dont remember                      It       was    getting             dark

 23       then              would       say       anywhere          between          four to          six hours

 24
          maybe
 25
                                 Okay         And who          made       the    decision             to       go



Griffin     Associates                                    602.264.2230                          pgriffin@griffinreporters.com


                                                                                                               MILKE_NSB004663



                                                                                                                                 Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 167 of 239



Armando    Saldate                         Interview      of         Armando        Sa.date                       December    21    2009



                                                                                                                             Page   14


          interview        Debra          Milke

                               That       was    Sergeant            Ontiveros

                               Why    did he         make       the       decision                  Was   that     based

          upon   what      you       had told him based                        upon       your talking             to

          Scott

                               Talking          to    Scott          yes

                               Exactly what               did he          tell          you    to    do
                               He    told me         to    go       down       there          and    interview

          her    and      that       he was          sending         some          other       officers          down

 10       there

 11
                               Okay            And you         didnt know                 at    that      point     you

 12
          were   going         to    be    riding the               helicopter                 though
 13
                               No              may have         denied             to    go there                 dont
 14
          know

 15
                               These       communications                     you       had with          him at    that

 16
          time were they basically by telephone                                               or were       you

 17
          seeing     him in          person
 18
                               We    called          him on telephone                           think             not

 19
          telephone            but    by       radio           We    had       radio            This      was     before

 20
          everybody        had            cell phone                 By radio                  We    talked       to him

 21
          by   radio       and       then       we   would          go    on       our private             channel

 22       and talk        to    him there             but                so    we       didnt        talk to       him

 23
          on the     phone            Then       when      we       got       to    there           he       he

 24       started      telling            me    were       going                   Youre            going    to    go
 25       down   to Florence                    Youre going to interview                                  her      and



Griffin      Associates                                   602.264.2230                          pgriffin@griffinreporters.com


                                                                                                            MI   LKE_NSB004664



                                                                                                                             Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 168 of 239



Armando   Sa.date                          Interview       of         Armando   Saldate                    December    21    2009



                                                                                                                      Page   15


          hes      going       to    send       some       other       officers        up    there        you

          know       and      so


                               Why    did       --    what       was    the     reason       for    sending

          other      officers         there          ahead       of    time      do    you    know

                                    think       that       he    thought        we    werent

          wasnt         done       with    the       interview          with     Roger       Scott         He

          still      wanted         to be       debriefed             on that        situation          And     so

          we    were     going       to    be               was       going     to    debrief him about

          what     had       happened           what       had    occurred

 10
                               So    we               mean        he             guess       thats       what

          the     reason       was         Im        not    totally          sure          But he    said he

 12
          wanted              that    he    found          out    that       Debra     was    in Florence

 13
          or    something           like    that           and    was    going        to    send    other

 14       officers           there    to    contact

 15
                               Did    the       thought          come    up      should       we    have    Debra

 16
          come     here       to be       interviewed                 or was     it    always           plan    to

 17
          go    there to           interview          her
 18
                                    dont        think             if    there        was      plan       there

 19
          was           it    was    Sergeant             Ontiveros           plan            was    just

 20
          doing      what           was    told to          do
 21                            You    were       just       doing       what     you       were    told to      do
 22
          And     you    were       told to          go    there       and    interview           her
 23                            Interview             her

 24                            And    you       were       interviewing              her    then    certainly

 25
          as       suspect           is    that       correct



Griffin        Associates                                  602.2642230                      pgriffin@gtiffirreporters.com


                                                                                                     MI    LKE_NSB004665



                                                                                                                     Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 169 of 239



Armando   Saldate                         Interview         of         Armando   Saldate                   December     21    2009




                                                                                                                       Paqe   16


                              Sure               believed              she    was       suspect        now

                             Did he            tell    you        in    that     conversation           that     you

          should       record          that     particular interview

                              He       said      if    you        can        tape     record      it

                              Now         did he        say       you     should      take         tape

          recorder        and do          it
                              No          He    just        says        if     you    can     tape      record

          it           said       okay

                              Now         was    there           any    reason why          you    couldnt

 10
          tape      record        it     at    that     time

 11                                   didnt      have             tape       recorder

 12                              You     personally              didnt         have        tape    recorder

 13
                                      personally            did not          have       tape      recorder

  14                             It    would have            been              you    could    have      gotten

  15
          one     from the            police      department                 though
  16
                                 Probably
  17
                                 And     you    could        have       gotten          tape      recorder

  18      when      you     arrived down               there       somewhere

  19
                                 Probably
  20                             You     chose        not    to    do        that

  21                                   chose    to     ask her           first       whether      she    would

  22
           allow me         to    tape        record        it         Since     she    said      no     there

  23       was    no   need       to     ask     for    one

  24                             You     didnt         go    into        the     interrogation           room

  25
           with        tape       recorder


Griffin        Associates                                   602.264.2230                    pgriffin@griffinreporters.com


                                                                                                        MILKE_NSB004666



                                                                                                                       Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 170 of 239



Armando   Saldate                          Interview    of         Armando     Saldate                      December     21    2009



                                                                                                                        Page   17


                               No

                               And    you       hadnt asked anybody                      for      tape

          recorder        before          that        had    you
                               No

                               And    if    you       were       flying in the            helicopter             to

          Florence        to    interview             her        did you       decide       at   that       time

          to    arrest her           when       you    got       there

                               No         The    helicopter             pilot            decide       to    arrest

          her        dont           know         But the          helicopter            pilots were

 10
          playing       little        jokes       with       me        because       they      knew         didnt

          like being           on the       thing            So    they were            playing       back       and

 12
          forth     about       being       lost        and       we    dont       know     where      were
 13
          going      and       stuff       like       that         And         said       Guys         be

 14
          serious
 15
                                    saw    in some          of your prior testimony                         you

 16       indicated        that           on your way             to    Florence          you    had decided

 17
          you    were     going       to    arrest          Debra

 18
                               That       may    be     but                  you   know        that    was

 19
          long    time     ago may have                 been           you    know       true         But    you

 20
          know      now    as         look       back       at    it     the       only thing              can

 21       remember is           those       guys      messing with                 me
 22                            In    the    helicopter

 23                            In    the    helicopter                  But    actually          that       was

 24
          high    point        for me       at    that       point            Thats the          only thing

 25
               recall     at    this point              you       know


Griffin    Associates                                   602.264.2230                      pgriffin@griffinreporters.com


                                                                                                      MILKE_NSB004667



                                                                                                                       Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 171 of 239



Armando Saldate                           Interview       of         Armando      Saldate                     December       21     2009



                                                                                                                             Page    18


                              But     you      dont         dispute             that   you   had       decided         to

          arrest her before                 you      got       to    Florence

                               If    thats          what       it        says    in the      report       no

                              And     when      you       got       there         do   you    remember


          exactly       what        you    did when            you        got    off   the    helicopter

                              May     have      kissed          the        ground      or something

          dont know                 No         dont                       got    out   and    was      directed


          by    some           some       sheriffs             deputy           there       and        kind       of

          followed           him

 10
                               Okay
 11                                 think      that       was              thats about            it    when

 12       first      got      out    of the          helicopter

 13                            And when             you   got       there         where      did you         --    did

 14
          you     immediately             go    to the         police           department        at    Florence

 15                            We    landed          there          at    the    police      department            at

 16       Florence

 17
                               Okay
 18
                               And our                the      sheriffs            department           at

 19
          Florence             Not    the       police         department               And we         Landed

 20
          there         and         think       that                yeah          think      so          think

 21
          we      you    know        we    were       outside             the    police      department                and

 22            was   following            this       deputy               He    took   me    to where

  23       needed       to    go
  24
                               Okay            And where             did you       go
  25                                went       to    go   see        Debra       Milke


Griffin        Associates                                  602.264.2230                      pgriffiri@griffinreporte               s.com


                                                                                                        Ml LKE_N5B004668




                                                                                                                             Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 172 of 239



Armando   Saldate                         Interview        of      Armando     Saldate                       December     21    2009




                                                                                                                         Page   19


                              Okay         And       kind        of describe             exactly       what

          transpired          then    to    the       best        of    your memory today

                                   walked       in    to        interview          her     and       she    was    in

               room           dont        know       what        kind    of    room it          was        but    she

          was    in                  and         was       directed           there
                             room                                                         by the       deputy
          And there          was    Debra        another           woman       there            Later       found

          out    it    was    her aunt           and       we           very       nice        cordial

          told her who               was        and    the        lady       said               told       her     If
          you    could       step    out             She        did     and    we    started          the

 10
          interview

 11
                              And    so    you       went       inside        of the       interview             room
 12
          Do    you    remember the             size of          the     room            Was    it    as    large
 13
          as    this    one    here

 14
                                   wouldnt           describe           it    as    an    interview          room

 15            would    it    describe          it    as         large        room             dont         think

 16
          you would          ever    use    the       phrase           interview           room             They
 17
          probably       put       her there          so         could        be    there            May    not

 18       have    had    interview          rooms               Other        than    that       room and          the

 19
          hallways       to    get    to that          room              never       went       into       the

 20       sheriffs           office

 21                           Before       you       went       into     the       room        did you       talk

 22
          to    anybody       about       her    or anything                 like    that

 23                           No           dont think                    did         No
 24                           Did you       --

 25                           The                    knew                think       he
                                     deputy                                                may have          asked



Griffin    Associates                                  602.264.2230                        pgriffin@griffinreporters.com


                                                                                                       MILKE_NSB004669



                                                                                                                        Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 173 of 239



Armando   Saldate                          Interview     of           Armando    Saldate                     December    21     2009




                                                                                                                         Page   20



          me      you   know          Youre         here         to    do the      interview              or


          something          like      that

                               And          said       Yes
                               Thats         why         just         followed      him or something

          We     may have       had        some    conversation                 of why           was   there

          who          was     and     stuff       like       that        or him acknowledging                   who

                was    or something              to that         effect

                               Okay          So    then       you      went      inside      the

          interrogation               room        asked       the      other      woman      to    leave

 10
                               Yes          As    soon      as         found      out      who    Debra      was

          you      know

 12
                               Okay          Now       do you          remember how people                   were

 13
          sitting         in    that       room        Do     you      remember the              physical

  14
          layout        of the        room        where people              were     located

  15
                                No     no                        read the         past      interview          where

  16
           it    described           the    room but                  really            where          described

  17      the      room but                just               dont independently                       recall

  18
          you      know        you    know        what      was       in the      room or what            was      not

  19       in    the    room other than                what             read      you      know

  20                            So     in    other       words           what     you      know    about       the

  21
           room is        really limited to                   what       youve       testified          to

  22       before

  23                            Thats        correct

  24                            You    dont        have       any       independent

  25       recollection



Griffin         Associates                               602.264.2230                       pgriffin@griffinreportes.com


                                                                                                        MI   LKE_NSB004670




                                                                                                                         Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 174 of 239



Armando   Saldate                            Interview       of      Armando Saldate                          December    21    2009



                                                                                                                         Page   21

                                 No

                                       of         desk       being       there    or how        many chairs

          or what          was    on the          walls       or anything          like        that

                                 No     no              do    not

                                 Okay            Now    what       was    the    first     thing       that     you

          said to          Debra       Milke       when       you    went       into     that    room

                                   probably             just       introduced          myself and           told

          her who            was       and       stuff

                                 And what          did you          tell    her          Did you       tell     her

 10
          that       you    were            detective             from the       police        department          of

 11
          Phoenix

 12
                                 Yes        of    course                 introduced        myself
 13
          showed       her my badge                    my commission             card      and       told her

 14
          who         was        and    thats           about       it
 15
                                 Now        according          to    the    statements           Ive        seen
 16       then       you    took            chair            She    was    sitting        in         chair      and

 17
          you    pulled            chair          up    in    front       of her       to talk        to    her
 18
                                 Absolutely              yes
 19
                                 And    so       you    were       only inches           from    her
 20                              Yes

 21
                                 And    at       that   point        in    time

 22                                would          say that          we    were    probably                 would

 23                  six to eight                inches       from the                     but       then
          say                                                                   knees
 24       would       bend                         and when
                                 forward                                  was    talking        to    her     yes
 25
          so    we    were       close


Griffin    Associates                                        602.264.2230                  pgriffin@griffinreporters.com


                                                                                                       MILKE_NSB004671



                                                                                                                        Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 175 of 239



Armando   Saldate                        Interview    of     Armando      Saldate                     December   21     2009




                                                                                                                 Page   22


                                  think      you     said you       looked      her     eye     to    eye

          looked     her     in    the       eyes

                             That      was     what        did

                             And       thats        generally       your practice              in


          interrogation                correct

                             Usually           yes

                             And       its     your practice            generally         to    try to

          get     close     to         person       when   you     talk    to     them

                             Yes

 10
                             And       you    got    close to       her         And when        you    did

 11
          that       is   that     when       you    told her that          her     son       had been

 12       shot      and   that     you       were    going    to      arrest her         for being

 13       involved        in the        murder       of her      son
 14
                             It    was       during that         period      of     time yes
  15                         So    while you          were    close to          her      was    that     the

  16
          first      thing       you    told her after you                introduced           yourself

  17                                         dont really remember                         dont

  18
          remember

  19                         Was       there    anything         else     you     would       have    told

  20      her
  21
                                  would       have    told her why                was    there

  22
          would      have    told her that             kind      of    stuff      and probably

  23
          would      have    been         you   know          specifically                dont
  24
           remember what           exactly            said       but         now         dont         but

  25      would      have    told her that                 was     there     for        you    know      the



Griffin     Associates                                602.264.2230                  pgriffiTi@griffinreportes.cnm


                                                                                                     ILKE_NSB004672




                                                                                                                 Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 176 of 239



Armando   Saldate                         Interview     of         Armando      Saldate                          December   21     2009



                                                                                                                            Page   23


          investigation             of her       son         and       would          have       told her that

          her    son    was    probably                what        happened           to    her       son    and

          stuff        yeah

                              And you       told her that                  you       were     going         to

          arrest       her     and    that       she    was        involved

                                   did tell       her        she    was      arrested             yeah

                              So    that    was       first        thing        that       you    told her

          basically

                                   hate    to                hate     to     say      first       thing           but
 10
          you   know           mean        thats               in     this       period          of    time           yes
 11
                              So    within       the    first         60     seconds             thats
 12
          probably       what       you    told       her
 13
                              Okay
 14
                              Okay
 15
                              Within            couple        minutes or something                          like

 16
          that      were       sitting          there        and    stuff            yeah
 17                           And how       did       she     react        to    you       when       you    told

 18
          her   that

 19                           She               would        say      you       know             read in the

 20
          testimony           the    past       testimony           that        it    was             that       it

 21
          was          that    her    last       defense           attorney           kept       saying

 22
          excited        hysterical             and    stuff          but            can    independently

 23
          recall       she    never       was    hysterical                  She      was     never

 24
          really             maybe    excited                little        bit        but     never

 25
          hysterical


Griffin    Associates                                  602.264.2230                         pgriffin@griffinreporters.com


                                                                                                        MILKE_NSB004673




                                                                                                                        Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 177 of 239



Armando   Saldate                         Interview       of         Armando      Sa.date                            December    21     2Q09



                                                                                                                                 Page   24


                               She    was           she        was          it        just              it     seemed

          like     she    was       not     confused            but    she       was        excited                and    she


          said      What             What           And        she    said other                  things           that

          you    know        that           couldnt            understand              what        she       was

          saying         but           and    she       started        to    cry             so


                               And     that       was     within       the       first            two    minutes

          were      talking          about

                               Several        minutes            yes

                               And     so    if    you     say       she              if     she    wasnt                  was

 10
          she    obviously           distraught            about       what           you     told       her             Was

 11       she    upset       about        what     you     told       her
 12                                 dont      know               would       never            use

 13
          distraught                   To    me      she       was    nervous                excited              maybe

 14
          you     know         It    was      yeah              would                 maybe             nervous

 15
          excitement             and      then      she    said all              of          sudden               What
 16       What            That      came     out          And then          she            started           to

  17      think       that     was     the        time when          she    started               to    cry         but    she

  18      was     saying other              things         too              dont know                   what        she    was

  19
          saying

  20                           Now     at    that       point        in    time you                in        your own

  21
          mind were          convinced             that    she       was    involved               in        the    death

  22
          of    her     son
  23                                wasnt          convinced                totally               convinced              that

  24      she     was     involved           but          had    interviewed                  Scott           and    knew

  25      what      had     happened         during the              day    of them               taking           him to



Griffin        Associates                                 602.264.2230                            pgriffin@griffinreporters.com


                                                                                                                  MILKE_NSB004674




                                                                                                                                 Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 178 of 239



Armando   Sa.date                         Interview        of      Armando Saldate                           December      21    2009



                                                                                                                          Page   25


          Metrocenter              and    knew       that        the    mother       had             had     you

          know      had dressed            the       kid         whatever           readied          the    kid    for

          them    to pick          the    kid       up    or something               and       stuff       like

          that      so


                              You    told her             she     was    under       arrest

                              Yeah             was       pretty certain

                              You    were       certain

                              Yeah             was       certain

                              Was    it    right          after        she    said        What             What
 10
          that    you    decided          to    read her her                 rights
 11
                              It    was    shortly              after    that            She    started

 12
          crying       and    stuff       or moaning                         wouldnt           say    moaning
 13
          but    you     know       kind       of    saying things                  you    know            She    had

 14       her head       down       and                    and     started
                                           stuff                                    to    cry        but         could

 15
          see    she     wasnt       crying          any        tears

 16
                              So    we               said         Well            wait         minute             You

 17
          know      Get yourself together                                Whatever               And         told

 18
          her     Im         here    to    get       the        truth    from       you         and    stuff

 19
          like    that

 20                          And     you       told her           you    wouldnt           tolerate          tears
 21
                              No     no         Well              dont think              thats why she
 22       didnt        cry         But    no             didnt         say         wouldnt           tolerate

 23       tears              said        Im         not    going        to    tolerate          you    crying
 24       and    stuff              said        Were             going       to    get    the    truth            and

 25
          stuff     like      that


Griffin     Associates                                    602.264.2230                     pgriffin@griffinreporters.com


                                                                                                       MI   LKE_NSB004675



                                                                                                                         Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 179 of 239



Armando Saldate                         Interview      of         Armando Saldate                           December   21     2009



                                                                                                                       Page   26


                              And    tears       are          if       theyre natural                      mean

          theyre going to come out whether                                      tolerate          them      or

          not     but       its     just          wouldnt              tolerate        her crying             and

          her basically             acting       the    way        she    was    acting          because

          was    there       to   get     the    truth and             talk     to    her

                              Obviously           if    you       had     to make          the    statement

          that    you       wouldnt        tolerate          her behavior                  at    that      point

          she    was    acting       up    or doing          something           which          you   felt       was


          going    to       interfere with             your interrogation                        is   that

 10
          right
 11                           She    was    crying               You     know        she    was       you     know

 12
          going    through          the    motions          of crying                And        yeah
 13
          wanted       to    talk    to    her         You       cant         hardly       talk to

 14
          person       when       theyre going through those motions
 15
                              So     in    your opinion                  at    that    point          in   time

 16       based    upon       your observations                     was       that          that       that      was

 17       not    really happening                 she       was     making       all       that       up
 18                                think    it    was       an     emotion       that       wasnt          really

 19
          genuine
 20
                              Okay         And that          was       your opinion

 21
                              Sure        absolutely
  22
                              And    that       was    right        within       seconds          basically

  23
          after you          told her that             she       had     been          you       accused         her

  24      of being          involved       in    the    murder of              her    son       and    said she

  25
          was    under       arrest


Griffin     Associates                                 602.264.2230                        pgriffi@griffinreportes.com


                                                                                                        MILKE_NSB004676




                                                                                                                       Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 180 of 239



Armando   Saldate                         Interview    of       Armando        Saldate                       December     21    2009



                                                                                                                         Page   27


                               Well       youre portraying                     it    as    seconds          and

          minutes        and    stuff           Id     rather        not       do that          because

          really     cant           say whether          it    was         couple          minutes or

          because         you       know       when         told her                wouldnt              tolerate

          that           dont        think      she    stopped           immediately                      mean    one

          second     she       stopped            mean          So         dont want to say

          seconds               dont want to put                         time line             on    it    because

            dont         really recall                you     know         Its        more          of      general

          time period that                we    worked        on     you       know
 10
                               Yeah            think     you    were probably                   there       for

          about           from all          the    other       things          Ive        seen

 12
          approximately              30   minutes        was    the      length           of    the

 13
          interrogation
 14
                               Something          like      that         yeah
 15
                               So    this      would     be    at    the       very       early part             of

 16
          that      is    that       correct

 17
                               Right        correct

 18
                               So    were probably              within               short period                of

 19
          time      for    sure
 20                                 short period of             time                 wouldnt              want    to

 21
          say   seconds         or one         minute       or two       minutes               but         would

 22
          say       short       time        yes
 23                            But    certainly          less than             three       minutes

 24                                 couldnt        say      that

 25
                               Okay         But anyway              so    it    took       her       sometime



Griffin    Associates                                  602.264.2230                        pgriffin@griffinreporters.com


                                                                                                          MILKE_NSB004677



                                                                                                                        Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 181 of 239



Armando   Sa.date                        Interview       of        Armando      Saldate                       December   21     2009



                                                                                                                         Paqe   28


          then    to      kind    of    calm       down

                               Well      yeah                 mean           told her to

          wouldnt          tolerate          that         Id        say    some       time to       calm       down

          Again        youre putting                     timetable           on   it    that

          dont         totally        recall            time that               believe            put    on    it

          Nor     do             think       it    was    more of                     just generally               me

          getting out            the    statement             her understanding                    the

          statement         that            had    made        and       then     her       you    know        doing

          what      she    had to       do         And    then       we    started           you    know           the

 10
          interview

 11
                                Okay         And    well           you    kept    urging her             to    stop

  12
          though          and    say        you    know              want       the    truth              wont

  13
          tolerate         this       behavior

  14
                                Again       urging            is    not    my     word        Thats           yours

  15      In    regard to              told her definitely                         would      not    tolerate

  16
          her     crying         that       was    my               was    there       to    get    the       truth

  17
               wasnt       there       to    listen       to       her cry        or listen to

  18
          anything         else         And       Ive     been            detective          with    some

  19
          experience             knew       that        its    very       difficult          to    have       an

  20       interview           with    someone          who    is    crying          and    going    through

  21
          this      emotion           that        shes     trying to            either             you    know
  22
           shes        feigning        or just           you       know        whatever            But

  23
          wanted         her to             to             wanted         to    get    her attention

  24      wanted         her to       know        why      was      there              wanted       her to

  25       look     me    in    the    eye         We    were       going       to     talk


Griffin        Associates                                 602.264.2230                      pqriffii@qriffinreporters.com


                                                                                                         MI   LKENSB004678



                                                                                                                         Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 182 of 239



Armando   Saldate                      Interview   of         Armando    Saldate                       December    21    2009



                                                                                                                  Page   29


                           Okay         And this         was      when    you      were      like       you

          said probably           within

                           Six to       twelve      inches

                                 twelve       inches         of   her

                           Six to       twelve      inches         of    her

                           Did you       put    your hands              on her       knees    and       touch

          her at    that    point

                           No          dont think             so
                           But    you    did    sit      right      in    front       of   her
 10
                           Yes           was    sitting           right       in   front     of    her
 11
                           And    you    pulled         your chair            right    in front          of

 12
          her   chair

 13
                           Right       directly         in    front      of    her

                           And    her    back            think      at    that       point        was    up

          to the    wall     correct

 16
                           Dont        know

 17
                           Dont        know     okay
 18
                           Dont        know
 19
                           Thats        when    you      said             wont        tolerate

 20       tears         want      you    to    calm      down           or whatever

 21                          said          wont         tolerate         her       crying         There

 22
          was   never   tears              wont         tolerate         her       crying         We

 23       needed    to talk       about       stuff      like      that        you    know

 24                        Was    it    after      she       calmed      down      that    you     read

 25       her her    rights


Griffin    Associates                              602.264.2230                      pgriffin@griffinrepnrters.com


                                                                                              MILKE_NSB004679



                                                                                                                Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 183 of 239



Armando Saldate                           Interview     of      Armando     Sa.date                    December    21     2009



                                                                                                                  Pacre   30


                              Yeah

                              And    describe           exactly       how    you    did     that       if   you

          would



                              If    you     remember

                              Well         weve        gone   through        this     so    many times

            remember pulling out                       my card      that          had      the    rights

          card         and      read       her    her rights from the                 card       and   asked

          her     if    she   understood

 10                           And     she    said        Yeah             like    that      but      she    was

 11       still        kind   of      you    know        doing      the     emotional          thing

 12                           And     so         said        No            need    your      answer
 13                           She     said        Yes           Verbally          said       yes
 14                           And that           was    to    the   question          to     Do      you

 15       understand          your     rights
 16                            Do     you    understand             your    rights             Yes

 17
                              And     then       after she          said    yes then did you
 18        start       asking       her questions             about       what    happened

 19                            It    was    shortly          thereafter               presume          yeah
 20          would       tell       her that            wanted       the    truth        and     thats

 21
          what          wanted        was    there       for        and    stuff      like     that         And

  22       thats what                would       be    doing        you    know       And me

  23
           explaining         why     or how            was    going       to    conduct       the

  24       interview          because       it    was    my interview

  25
                               How    did you          explain       you    were      going      to    conduct



Griffin     Associates                                  602.264.2230                   pgriffin@griffinreporteis.com


                                                                                                  MI   LKE_NSB004680




                                                                                                                  Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 184 of 239



Armando   Sa.date                         Interview    of         rmando Sa.date                            December     21    2009



                                                                                                                        Page   31


          the     interview         at    that       point

                                   believe                                  told her          that         was

          just          you       know          was    there          to    get    the    truth           and

          was     going      to    ask her       to tell          me       the    truth              didnt

          want     her to minimize               or to          not    say       anything       about

          herself because                it    might        you       know               wanted       her       just

          to    tell    me    the       truth

                              Um-hum

                              Because            was       there       just to          get    the    truth

 10
          from     her       and basically             that       was       it           mean        you    know

          may have          had    some       other    confrontation                    but    that       was

 12
          my thrust          was    to    get          to       sit    there       in    front       of    her
 13
          interview          her        and    get    the       truth of          what    exactly

 14
          happened            And       she    could       have       very       easily told me             that

 15
          she     had   nothing          involved          in    it         That       may not       have       been

 16       the     truth             may not          have       felt       it    was    the    truth            But

 17
          she     could      have       said    that        but       she       didnt          So

 18
                              Now        before       you       started telling                her how          you

 19
          were     going      to    do    this        had you          said anything                else    to    her

 20
          before        that

 21
                              Again             may    have                 dont know

 22
                              Well        is    it    at    that       point

 23
                              Specific          to

 24
                              Well        specifically                 you       just    got    finished

 25
          reading her             her    rights


Griffin        Associates                              602.264.2230                       pgriffin@griffinreporters.com


                                                                                                      MI    LKE_NSB004681



                                                                                                                       Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 185 of 239



Armando Saldate                             Interview     of            Armando Sa.date                          December    21     2009



                                                                                                                             Page   32


                                Yeah

                                And you        told me             that      she     understands            her


          rights           or she       just       nodded          at    first          right

                                Um-hum

                                And     you    said           You        have      to     articulate          this

          and    you       have      to verbally              say       it
                                And     she    said           Yes            is    that       right

                                Yes

                                Did     you    have       to       prod her          to    say    yes
 10                                   had to       ask    her           because         she   was      nodding         her

 11
          head        and            had to    ask       her       to
 12
                                Right

 13                                    need    you       to    either          say      yes       or    no
 14                             And the        question                 Do     you      understand           rights

          is    that       on   your        standard Miranda                   rights         card

  16
                                      believe       it    is
  17
                                 Okay         Now    after you                told her         that      then       you

  18      said       you    started          explaining             to her         your approach

  19                             Yeah         That       would          be    what         would       do     yes
  20                            Now         when    was       it    in       the   interview           that      you

  21      told her          did       she    want    this          recorded          or    not         That      would

  22
          have       been       before       you    started             telling         her you        were      going

  23      to    do    it        is    that    right
  24                             Yeah         It    was       sometime             either       that    --    again

  25       either      during          our    initial          conversation                or          but



Griffin        Associates                                 602.264.2230                          pgriffinMgriffinreporte             s.com


                                                                                                            MI   LKE_NSB004682



                                                                                                                             Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 186 of 239



Armando   Saldate                    Interview       of         Arinando       Saldate                       December    21    2009



                                                                                                                        Page   33


          definitely        before       her    rights were                   read to       her

                            You    asked       her before                her    rights were             read

                            Whether       she    wanted             it    recorded          or    not

                            You    asked       her before                that

                            Im     pretty       sure            did

                            Now    youve        never          testified             to    that       before

          about     that    time         You    always          said it             was    after you          read

          the    rights

                                 dont     know
 10
                            What    made       you

 11
                            Again        this    has       been               long    time
 12
                            Yeah

 13
                            So       would       say           if    it       says that          in    the

 14
          report        of course         thats           what                thats the report

 15
          wrote     back    then           mean           since          then        Ive              you    know

 16
          been       long    time
 17
                            Well     your testimony                      in    your       reports       indicate

          that    right     after you          read her             rights           you    asked       her if

 19       she    wanted     to tape       record          it        and       she    said she          did    not

 20
          want    to tape        record    it
 21                         Then    its        probably             true
 22
                            So    that    would       be       probably             true    at    that       time
 23
                            Yes
 24
                            Did    she    ask    you                when       you    asked       her       about

 25
          the    tape    recorder         did she          say to             you           want       an



Griffin     Associates                               602.264.2230                          pgriffin@griffinreporters.com


                                                                                                       MILKE_NSB004683



                                                                                                                     Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 187 of 239



Armando   Saldate                     Interview     of         Armando    Saldate                      December   21     2009



                                                                                                                  Page   34


          attorney
                            No

                            You    dont       remember          that

                            No        She    never       said    that

                            Okay        Do    you       ever    remember her              asking

          during the        whole      course       of the        interrogation              whether

          she    asked    for an       attorney          or    not

                            She    never      asked       for an attorney

                            Was    there      some       point     where       she    did    finally

 10       ask    for an     attorney

 ii
                            She    asked            later       on       on   our way       back        she

 12
          started     talking         about    her       dad      about       her family and

 13       stuff       And         think      she    mentioned            that       you    know        she

          wanted     to   call     her dad         to    tell     him about          it     and    then

          something       to    the    effect       about       whether        he    would    get       her

 16
          an attorney                 dont     know
 17                         And    going      back       to your         interrogation            of

 18
          Debbie      you      were    the    only one          in the        room with       her       at

 19       that    time

 20
                            Thats       right

 21                         And    kind      of describe           Debbie       as    you    recall

 22       her       About      what    size was          she       Small            Large         Do    you
 23
          remember

 24
                                walked       out    with       her       so     would       say    five

 25
          foot    four    maybe


Griffin     Associates                              602.264.2230                     pgriffin@griffinreporteis.com


                                                                                              MILKE_NSB004684



                                                                                                                  Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 188 of 239



Armando   Saldate                            Interview   of         Armando     Saldate                     December     21    2009



                                                                                                                        Page   35


                                 Okay

                                 130     140     pounds        maybe            Brownish        hair        you

          know         Thats           about     it
                                 And    how     large were           you       back    then

                                 Probably        same       size          am    now

                                 Okay

                                 You    know

                                 And how       much      is    that

                                   weigh       about        220     and    five       nine       Used       to be

 10
          five     ten      in    the    Marine        Corps         but       for some        reason
 11
          shrunk            Im     five       nine     and          half per my           last physical

 12
          anyway
 13
                                 While       youre       sitting          there       looking     at    her
 14
          staring at             her    eyes        youve         read her her            rights        you       ask

 15       if    she    understands             her     rights         you       never     did ask       her       if

 16
          she     waived         her    rights         did     you
 17
                                 Specifically            those       words        no
 18
                                 And when        you     say      specifically                  do you       feel

 19
          you     asked     her        about     waiver        of her          rights at        any    time

 20
                                   never       specifically               asked       her that        question
 21
                                 Okay         And     did     you    take       notes     at    that    point

 22       in    time     of what         she     was     telling          to    you
 23
                                 Absolutely

 24                              And    do    you     use         legal        tablet     or do       you    have

 25




Griffin        Associates                                602.264.2230                     pgriffin@griffinreporters.com


                                                                                                      MILKE_NSB004685



                                                                                                                       Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 189 of 239



Armando    Sa.date                     Interview    of      Armando        Saldate                      December     21    2009



                                                                                                                    Pace   36


                                legal

                                legal tablet               You    were       taking       notes         at

          that   point     in    time

                           Nodding
                           And as            understand          it        all    those       notes      were

          destroyed

                           Yes

                           And       when    you    wrote       your       supplemental            report

          do   you    destroy        them    right       after you          write      the     report
 10
                                would       use    the    notes       to    make       sure my

 11
          supplementary          report           which    was    not       typed by          me    of

 12
          course          you    have       to make       sure    they       correspond            with

 13
          your notes       because            typist       is    typing          these          this

 14       conversation          that          or this       interview             that    youre
 15
          having         And         tape    recorded       it    and        of       course       they

 16
          type   it      and    then    we    get    it    back        and       so      have      to

 17
          review      my notes        to make       sure    it    corresponds             to the

 18
          typing      of the     secretary
 19
                           And       then    you    throw       the    notes          away
 20
                           Then         throw       the    notes       away
 21
                           Is    that       your standard procedure                      in

 22
          practically          all    cases
 23
                           All       cases         Almost       all    cases           can     say           Hard

 24       to   say    every     case    or all       cases

 25                       Most        of the       time


Griffin     Associates                              602.264.2230                      pgriffin@griffinreporteis.com


                                                                                                   ILKE_NSB004686



                                                                                                                    Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 190 of 239



Armando   Saldate                       Interview     of        Armando Saldate                          December    21    2009



                                                                                                                    Page   37


                            Most       of    the    time yeah

                            Most       of the       time         So    you    never       specifically

          asked     her    if    she    waived       her    rights

                            No         That       wasnt          question          that       we   asked

          either          That    wasnt             question          that         dont think             any

          detective        in that          period of       time or even                now    asks

          specifically            Do        you    waive    your       rights            but

                            Did you          have    her    sign       any    type       of waiver

          form       Did you       have       any    forms       to waive          rights
 10
                            No     we       didnt     have       any       forms

 11
                            You    say       back     then             Is    the    Phoenix

 12
          understand        you    have       taught       at    the       police       academy         for

 13
          while      is    that    correct

 14
                            Yep
 15
                            Did you          teach    about       Miranda          and    how      to   give

 16
          rights     and    things          like    that    there
 17
                            No
 18
                            You    werent           involved          in    that

 19
                            No
 20
                            What       did you       teach       at    the    academy
 21
                            Robbery          investigation                 dead    body

 22
          investigations               stuff       that    patrolmen          would       get      involved

 23
          in
 24
                            Now        you    say people          didnt           ask    about      waiving

 25
          their     rights       back       then      Did you          know       that    was      required



Griffin    Associates                                602.264.2230                       pgriffin@griffinreporters.com


                                                                                                   MILKE_NSB004687



                                                                                                                Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 191 of 239



Armando   Saldate                            Interview    of        Armando   Saldate                   December    21     2009



                                                                                                                    Page   38



          to    ask   if    someone           waived       their rights or to                ascertain         if


          someone      waived       their           right

                             Did             know     that

                             Um-huxn

                             No              didnt know              that

                             Okay

                                  dont believe                 it     was    true    at    that    time

                             You        dont        think      people        had to       waive    their


          rights
 10                               think               well            think    its        very    clear

          upon      reading       the        rights        that         person       who    says      they

 12       understand         their           rights which             have    been      read     to them

 13       from the          card        if     they       start to      talk     and      continue       to

  14      talk      with    you         they      have     made       that    decision         upon

  15
          themselves              and    theyve           waived       their     rights

  16
                              Now        after you             got    finished       reading her

  17
          rights and          she       said        she   understood          her    rights        you    then

  18
          proceeded          to    ask       her questions

  19                          Yes

  20                          And       asked        about      what    her    involvement             was
  21                          Yes

  22                          And       what        the    extent      of her       involvement          was
  23                          Yes

  24                          And       if     she    started         going    sideways          on you       or

  25
          something           you       said         Look             wont     tolerate          any    other



Griffin        Associates                                  602.264.2230                   pgriffin@griffinreportexs.com


                                                                                                   MI   LKE_NSB004688



                                                                                                                    Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 192 of 239



Armando   Saldate                       Interview                  Armando        Saldate
                                                        of                                                   December   21     2009




                                                                                                                        Page   39


          type of       behavior                  want       the    truth          from      you       is    that

          right

                            Yeah         If       she    started             to    go          you    know

          doing     something          else        and         would                    would        definitely

          get     her   focus     back       on what          we    were          talking       about

          definitely

                            Right            And    during this                   whole      interrogation

          which     lasted       approximately                30    minutes             did you              you

          still     kept    the    same       time       distance             with      her      you
 10
          basically        stayed       looking          right          at    her       at     her    face
 11
                                 would       obviously             stretch          back

 12
                            Yeah

 13
                                  at    times           and    she       would          too          But    yeah
 14
          mean      this          when       we    had             when       we    were       talking       to

 15       each     other

 16
                            Yeah
 17
                                       was    either          listening to                her        which    was

 18
          most     of the    time        or where                  started the               interview        and

 19
          was     doing    the    talking           yeah           we    were             we    were       staring

 20
          at    each    others face                 Were           staring          directly

 21
          eyetoeye           and       thats              that          was       the   way          wanted

 22       it
 23                         Um-hurn

 24
                                  because          thats           the       way        handled        my

 25       interviews



Griffin     Associates                                  602.264.2230                         pgriffin@griffinreporters.com


                                                                                                       MI    LKE_NSB004689



                                                                                                                     Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 193 of 239



Armando   Saldate                         Interview        of         Armando        Sa.date                    December    21     2009



                                                                                                                            Page   40


                              Thats           the     way       you    handled            your interviews

                              Thats           correct

                              And       you     have       been       pretty          successful          at


          getting       statements              from people                over       your history as

          homicide          detective

                              You       know             had     this discussion                   with       these

          Attorney          Generals          attorneys                You       know        its        like

          anything          else          You      know           guy       bats          300     hes          great

          hitter        but       in    all     respects              he    only hits the                ball three

 10       times       out   of     10         So         lot     of times                   there       are

 11
          theres many                   times       Ive         gone       in    and      never      ever      got

 12
          confession               Arid    this       is    just my                       think      that      Im
 13
          probably           if    anything              50/50        of all          my interviews                  Its
 14
          just    that      the        cases        you     know           these          cases          guess
 15
          got    some       but          was                also       did not             get    any
 16
          confessions             from          lot      of people                   interviewed               Its
 17
          just    like      any        other       cop     that       interviews             anyone              mean
 18
               cant     say that           we      are     the    same          in    going       into    an

 19
          interview         because                have     my different                  ways     of    doing
 20
          interviews          as       other       people        do        but       we   all           think        were

 21
          confident         about          when       were        going          into       an    interview
 22       that    were        going        to      get          confession                but     that    doesnt
 23
          happen
 24
                              Were       you       confident           here that             you     were      going
 25
          to    get         confession


Griffin     Associates                                     602.264.2230                          pgriffin@griffinreporteis.com


                                                                                                          MILKE_NSB004690



                                                                                                                            Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 194 of 239



Arzuando   Saldate                       Interview    of         Armando     Saldate                         December     21    2009



                                                                                                                         Page   41


                             Absolutely               When            go    into                  Im    not

           saying that             knew         was    going          to    get         confession             but

           theres no reason for me to even talk to her or even                                                     try

           to talk       to her     or even          try    to    tell       her       that           wanted       the

           truth     or even       use          you    know           be    there       if         didnt       feel

           comfortable        that         was       going       to    get            confession

                             Now    when     you      say    that          you    want       the      truth        the

           only    thing     that       would    be the          truth       in       your mind is            that

           she    was    involved

 10
                             No           wanted       the       truth       as       she    knew      it
 11
                             Okay         And    if    she       told you             she    wasnt
 12
           involved        you     would     not      think       that       was       the       truth
 13
                             Not    based       on    what            knew            However          had    she

 14        told    me         wasnt        involved               and then             gave      me    reasons

 15        and    just        then         guess           you    know           that       would be

 16
           something       different            but                    dont think                that       what

 17        knew    or what          was    being       told would                have       been      the    truth

 18
           and       would    have           yeah          no     you       know
 19
                             So    any    time she          would          try to       stray         from

 20
           basically       talking        about       her    involvement                    thats       when       you

 21
           said            wont     tolerate          lying
 22                                 time     she
                             Any                      strayed          from the             information            or

 23
           the    interview        we    were    having           discussion                we   were       having

 24
           about     her   involvement           in    the       murder          of    her       son    then

 25        would     immediately          try to       focus          her    back       on       to what



Griffin      Associates                               602.264.2230                          pgriffin@griffinreporters.com


                                                                                                       MILKE_NSB004691



                                                                                                                        Exhibit 1A
           Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 195 of 239



Arznando   Saldate                       Interview        of      Armando Saldate                        December    21     2009



                                                                                                                     Pace   42


           needed     her to           focus    on        and    that       is   to   tell    me     what     had


           happened

                             Okay             And   often        the    way you         would       do that     is


           say          dont           tolerate      lying
                                   dont        tolerate          it

                             Thats            basically          your       style       you     tell    people

           you    dont tolerate                lying

                             Absolutely

                             Now         after she             made    admissions to you                about

  10       this      involvement          that      you        have    described             did you     then

  11
           bring anybody               else    in   to have           her    repeat       her admissions

  12       with      someone       else       present

  13
                             No         no
  14                         Was        there       anything          that       corroborates          what    she

  15       said other            than    your saying this                   is   what     she    said

  16                               think       her testimony                 her      interviews         her

  17
           prior interviews               corroborates                99    percent       of what

  18
           happened         in    that    room except             for the          fact      that        her

  19
           denial

  20                             That    she       says    she    did not          do   it
  21                             That    she       did not       do    it         Ninetynine percent

  22
           of that      interview             is    corroborated             by    her

  23                             She    corroborates             about       basically          how    she

  24
           lived       how       she    went       to high       school           things      like     that

  25
           Those      are    the       corroborating             things          youre talking about


Griffin      Associates                                   602.264.2230                    pgriffiri@qriffinreporters.com


                                                                                                       MILKE_NSB004692



                                                                                                                     Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 196 of 239



Armando Saldate                           Interview    of         Armando    Sa.date                       December        21    2009



                                                                                                                          Page   43


                              And    how         read her her               rights and          all       the

          other    things          that    happened          in    that      room

                              Okay         Now     did you          ask      her to       sit       down       --

          and    you    had your tablet                with       you        Did you          ask    her to

          write    out    any       type    of admission and                  get       her to       sign       it
                              No

                              That    was       your practice               or not       to    do that          in

          case

                              Ive     never       done      it              had never          done       it
 10
                              Okay         You    never       did     that
 11
                              No
 12
                              Now     is    it    your practice

 13
                              Not    that         recall          anyway
 14
                              It    was    your practice              in cases           when       someone

 15       would    invoke          their    rights to             continue         to    go ahead          and

 16
          ask    them    questions

 17
                              At    times          guess                mean        you       know        Ive
 18
          had this       question          asked       of me          couple        times           and

 19       its           you    know        it    all    depends             you    know              mean           if

 20               continue            conversation
          they                                                   type        or if            can    ask       about

 21
          continuing          the    conversation                 sure       Ill        talk    to    them

 22
          may even       ask         question          afterwards             too              mean
 23
          theyre continuing                 the    conversation                         know    its        not

 24
          going    to    be    any    good         Ive        already         noted       it    in my          pad

 25       that    theyve           asked    for an          attorney         and    stuff       like       that


Griffin    Associates                                  602.264.2230                      pgriffin@griffinreporters.com


                                                                                                     MILKE_NSB004693



                                                                                                                         Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 197 of 239



Armando   Saldate                            Interview    of         Armando Saldate                            December    21     2009



                                                                                                                            Page   44


          But you      know         my job was                      as         detective        was       to    get

          the    truth       and try          to    find       out       what    exactly        happened

          And    you    know        this          may not       have       been       able     to    be    used       in


          court        but     you       know        if    the       conversation              continued              you

          know          hey        if    we       continue          the    conversation              or

          something          like       that        you    know           Ive     noted        that       theyve

          asked       for an       attorney           and            know       this    aint going               to be

          any    good        but         still             you       know        it    still        happened           so


            might       as    well       write       it    down

 10                           And       thats what you did here
 11
                              What            did    where

 12
                              This       particular case                   you    went       ahead        and    just

 13
          let    her    talk

 14
                              Well           we    were    talking             about    somebody           thats

 15       been    advised          of her          rights and they                wanted        an    attorney
 16       Thats        not    what       it       stated       in    this       case
 17                           In    this          case     you       stated       she    said she              waived

 18
          her    rights
 19
                                   just want          to       get       that    straight             She       waived

 20
          her    rights

 21
                              Let       me    back    up            You    asked       her     about       her

 22
          rights
 23
                              Yes            She    understood             her    rights
 24
                              She       understood             her       rights         You     never          did ask

 25       her    if    she    waived          her    rights              did    you


Griffin     Associates                                    602.264.2230                       pgriffin@griffinreporters.com


                                                                                                          MILKE_NSB004694



                                                                                                                            Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 198 of 239



Armando   Saldate                       Interview    of         Armando     Saldate                       December     21    2009



                                                                                                                      Page   45


                            No

                            Just         second      here

                            No     its        okay

                            Getting back            to               asked        you    the       question

          about     is    there    anything         that        corroborates                 you    know

          what    youre saying that happened                           in    that       room         The       only

          thing     is     as      understand             it     would       be    what       her

          testimony        is      In    other      words         there       is    no       other       officer

          that    heard     her    say    this
 10
                            Its     only me         and        her     yeah
 11
                            Its     only you         and       her
 12
                            Yeah        okay
 13
                            So    its     basically            your word           against          her word

 14       is   what      were talking          about           here

 15
                            Excuse       me          had to          take          drink       of water

 16
                            Sure

 17
                                 guess    that      would        have       to be       it           mean
 18       its     her     word    against      mine            Were         the    only       ones       in    the

 19
          room

 20
                            And    you    dont       have        your notes             of that

 21
          conversation            and    there      was        never         tape       recording             of

 22       that    conversation

 23                              have    my   --    my --        my documentation                   of that

 24
          conversation            and    thats my supplemental

 25                         The    supplemental                report       you    wrote           but    not



Griffin    Assnciates                               602.264.2230                        pgriffin@griffinreporters.com


                                                                                                    MILKE_NSB004695



                                                                                                                     Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 199 of 239



Armando Saldate                        Interview    of         Armando     Saldate                       December   21     2009



                                                                                                                    Page   46


          your absolute          handwritten             notes

                           But they          were             they       are      part       of          they

          are     result of my notes

                           Okay

                           So    the    supplemental                is         result of my notes

            could    not       just sit       there       and       write         supplemental

          without    my notes

                                understand

                           They    are         result of my notes                       yes
 10
                           But    the       notes    were       destroyed

 11                        The    original          notes       of       which         was               result

 12
          of my    supplement          were    destroyed                 yes
 13
                           Now    after you          got            statement          from Iebra

 14
          Milke     did you       then       think       of    trying to          go    and       record       it

 15
          again   and     ask her       if    you wanted             to    record       it    again
 16
                           No
 17                        Did you          ever    talk       to    anybody       about          getting

 18       recorder       while    you       were    there           tape       recorder       to    do    it
 19
                           No
 20
                           You    would       assume          that       people    would          have    tape

 21       recorders       at    that    place
 22
                           Sheriffs           office                guess
 23
                           Isnt        it    generally          your practice                not    to    use

 24
          tape    recorders

 25
                           Thats        correct


Griffin     Associates                              602.264.2230                       pgriffir@griffinreporters.com


                                                                                                   MI   LKE_NSB004696



                                                                                                                    Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 200 of 239



Armando   Saldate                          Interview    of         Armando     Saldate                       December   21     2009



                                                                                                                        Page   47


                               And    youve           always       testified          you    prefer not            to

          use       tape       recorder

                               Absolutely

                               And    the       reason       for that          is    you    feel       that

          inhibits people                 in    telling             in    getting            statement

          from somebody

                                    believe       it    did

                               So    it    really       wasnt        your       intent       to    use         tape

          recorder        to    begin          with

 10
                                    had intentions             to     do what         my    supervisor

 11
          requested             do        if    you    can     use            tape    recorder

 12
                               She    didnt want the tape                       recording          done

 13
          Were      not    going          to    use         tape    recorder               Fit    me    just

 14       fine

 15                            And    you       actually       preferred             that

 16
                               That       was    my    --    that    was       my way       of    doing

 17
          things      yes
 18
                               Now        did you       explain          to    your       supervisor why

 19
          you    didnt         tape       record       it
 20                                 think         told him she                didnt want to record

 21       it
 22                            Is    it    your practice              not      to    stop    interrogation

 23       when                            invoked
                 rights are

 24                            Is    it    my practice             not    to    stop
 25                            When       someone       invokes                is    it    kind    of       your



Griffin     Associates                                  602.264.2230                       pgriffin@griffinreporters.com


                                                                                                       MI   LKE_NSB004697




                                                                                                                    Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 201 of 239



Armando Saldate                          Interview        of         Armando Saldate                            December    21    2009



                                                                                                                           Paqe   48


          practice       to    go    ahead          and    keep          talking        to    people

                                wouldnt              say       its            practice        no         Its     each

          individual          case              mean           if             case   comes     up    and    that


          person        like    we       discussed              talks           about    it    or furthers

          the    conversation             or stuff             like           that     then         may

          continue        yeah

                              Okay

                              But        of    course           after                duly note       the    rights

          had been       read        and            duly note                 that      know       they    werent

 10
          going    to    be used          in    court           but           thats     conversation             we

 11       have    because                besides          the                 the       the     arrest      and

 12       conviction          of this          individual                       felt    maybe       personally

 13
          only but             felt       that       my responsibility was                          to    get    to

 14
          the    truth of what                actually          happened               because       in all

 15
          honesty        as    far as          you    say your                 concern       was    that    its
 16
          only me       and her that                know       what           happened        in there          its
 17
          only          only    they          knew    what           happened            So         wanted       to

 18
          get    the    truth       from       them            So              and      lot     of times

 19
          yeah          mean        if          theyre going to continue                                 conversing

 20       with    me    and maybe             not    about           the       case     but        you    know
 21       later    on     just       general          conversation                     yeah        Ill     have

 22       conversation          with          them        because              it    may turn around             and

 23
          they    may start          talking          about              it    again            dont       know

 24                           Now    when       you       finished your                 interrogation
 25       think           took       Debbie          back
                   you                                              to    Phoenix        is     that      correct


Griffin     Associates                                    602.264.2230                         pgriffiri@qriffinreporters.com


                                                                                                           MILKE_NSB004698




                                                                                                                           Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 202 of 239



Armando Saldate                           Interview       of         Armando     Saldate                         December    21    2009



                                                                                                                            Page   49


                              Yes

                              In    the       car    with       her         And      you    didnt handcuff

          her

                              No
                              Was       that    standard practice                      back      then       not    to

          handcuff       people           or was          it
                              We          you       know        most     of      time            didnt

          usually            If         went    to            room     interview            room                first

          of    all          dont        carry       handcuffs                    dont carry                     gun
 10
          Dont        carry anything                in    there             dont like them to be
 11
          handcuffed

 12
                              Um-hum

 13
                                   want       them       to    be unhandcuffed                            want    them

 14
          to be       just    like            am     you       know      just sitting                 there

 15
                                   had    developed                  relationship               with       her of

 16
          honesty       and       truthfulness                  She    had told me what                     was    very

 17
          hard          understood              for her to             tell       me       and            understood

 18
          that           mean             may not             have    agreed         with       it        but

 19       understood          it         So    we    had               we      had         good

 20
          relationship             as    far as               was    comfortable            with          her     and

 21       she   was     going       to    be    seated          in the         back     seat         of    the

 22
          police       car

 23                           Um-hurn

 24                                       and            was                to                   the
                              So                                going             sit      in              front

 25       but   then     she       asked        Well            can    you       sit    back         here

Griffin    Associates                                     602.264.2230                      pgriffin@griffinreporters.com


                                                                                                           MI   LKE_NSB004699



                                                                                                                         Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 203 of 239



Armando Saldate                          Interview     of      Armando     Saldate                           December   21     2009



                                                                                                                        Page   50


                                  said      Sure             you    know

                             Again        because           of the    relationship                 we    had       of

          you    know       this truth           and    honesty       between              us    that


          that        yeah    handcuffs                 we    put    them       on     around the             main

          station      because       supervisors              are    around                So    they        want


          you    to   know          but     most       of the       time        if    you        establish


          relationship            with     someone           and    you    feel        that       theyve

          been     truthful        with     you    and       youve        been       truthful           with


          them        they understand             whats           going    to    happen            and       you

 10
          know        thats       where     you             you    know     theres no use

 11
          embarrassing them                or belittling             them       or anything              else

 12
          They     know     where    theyre going to go                         and        you    just       go
 13
          you     know

 14                          So    this     is    what       you    did at           that    point       in

 15       time

 16                          Thats         what         did at       that       point            and    did it

 17
          many times         before

  18                         Did you        realize back             then       that        when       someone

  19
          immediately         invoked         their rights                you        were       supposed        to

  20
          stop     interrogating            them

  21                              knew     that             that          that        if    someone

  22      invoked        their rights             that       whatever                      said could           not
                                                                            they

  23      be    used     against     them            Thats         what         knew

  24
                             Okay
  25                         But    if     youre telling me that                                would        go to



Griffin        Associates                              602.264.2230                        pgriffiri@qriffinreporters.com


                                                                                                        MI   LKE_NSBOO4700




                                                                                                                        Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 204 of 239



Armando Sa.date                               Interview     of         Arntando     Saldate                       December     21    2009



                                                                                                                              Page   51


          jail     for 500             years     if         just       sat     there       after they

          invoked        their rights and                    not       immediately              walk    out       of the

          room and           put         big     kings             on that           room door          telling

          them     that       nobody          could        ever    enter          that     room        no
          could      sit      there            And     if    they       would        start            conversation

          or if          would          start          conversation                 not    dealing          with       the

          information              were here                and    they        were       talking           sure

          could      sit      there          talk     to    them          But       no               there        was

          nothing        in       my mind that                   was    ever        told       or believed             or

 10
          felt     was       in any              anything          that        said            had to

 11
          immediately walk                    out     of that          room and           put        big     kings
 12
          on     that    room and             say nobody           talk        to    this person            because

 13
          they     invoked             the    attorney            you     know

 14                               So    that    would        be    true        if    they       invoked       their

 15
          rights        to    an       attorney             You    would                 you    believed          at

 16
          that     point          in    time you           could       still        go    ahead       and    talk       to

 17
          them
 18
                                  After          duly noted             it     that       they       invoked       their

 19
          right to           an    attorney                 and         am     not       saying         would          just

 20
          necessarily              say        Hey          well        okay       fine         you    got    an

 21
          attorney                Now    lets talk about                     the     case             Thats

 22
          not           thats           not    in     any    way       close        to what          Im     telling

 23
          you
 24                               What         am telling              you           what       Im     telling          you

 25       is     that        if         would       sit     there       and we           would       have



Griffin        Associates                                   602.264.2230                        pgriffin@griffinreporters.com


                                                                                                            MULKE_NSBOO47OI




                                                                                                                             Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 205 of 239



Armando   Saldate                            Interview       of      Armando Sa.date                        December   21     2009



                                                                                                                       Page   52


          conversation                 or they would                have         conversation          with       me
          or         would       be    doing       my paperwork             because       they had

          invoked                Id     be       catching          up my notes          and    stuff    like

                      and    they would                start talking              that         wouldn

          listen       or that          would               not    note    it    down           think       if


          hadnt              probably             would       be    facing       the    same    thing       from

          another          defense          attorney                My     defendant          told you       he

          didnt do it                   After          he    invoked       his    right        he    kept    on

          telling          you    he    didnt do it                  but    you    didnt write that

 10
          down        did    you
 11
                                 Well        no        because       he    said wanted          an attorney

 12            couldnt           write       that       down         Well        no      Id     write       it

 13
          down

 14
                                 Now        is    it    generally          your practice                think

 15
          you    indicated              not       to    use         tape    recorder

 16
                                      had not          used         tape    recorder                 dont use
 17
               tape    recorder

 18
                                 Now    could          you    have       recorded       that

 19
          interrogation                without          Debras           permission            You    didnt
 20       need       her permission                to go          ahead    and    record        did    you
 21
                                      would think             that         would       need    her

 22                              if
          permission                   we    were       going       to    use      tape       recorder           and

 23
               put    it    right       in       front       of    her     yeah
 24                              You    dont think                 you    could    just       do that       anyway

 25       without          having       to       ask    her


Griffin     Associates                                       602.264.2230                 pgriffin@griffinreporters.com


                                                                                                      MILKE_NSB004702




                                                                                                                       Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 206 of 239



Armando   Sa.date                            Interview     of         Armando    Saldate                       December     21    2009



                                                                                                                           Page   53


                                 How    would            do     that

                                 You    put       the    tape       recorder          there       and     turn it

          on     or you          do    it    surreptitiously

                                 First       of    all        putting            tape       recorder          would

          do    just       as    much       harm whether                turn it            on or     not

          Thats           why         asked              mean           dont want to carry

          tape       recorder          inside       the       room and          then       ask    them whether

          or not          they    want       to    do    it     because          they       still       see    the

          tape       recorder          there            Youre asking                 me    to    surrep
 10
          well        that       word        anyway              to    sneak         it    in       tape

 ii
          recording             and

 12
                                 And    not       tell    them
 13
                                       and    not       tell     them     and        stuff           wouldnt          be

 14
          holding          up my end          of the          bargain            And my end             of the

 15
          bargain          was    to    sit       there       and     tell      her       the    truth        what

 16       she    was       going       to    do     what        happened             what         was     going      to

          do         And         expected          her to        tell     me     the       truth        and    thats
 18
          what       we    did
 19
                                      dont                dont sneak                 around       and     tell

 20
          you    know           that    wasnt part of my interrogational                                       as

 21
          its        been       used    before          or said before                    techniques

 22
          which            dont        think       its        technique              but    thats not what

 23
               do          know         You       know        thats       not        what         did            mean
 24            was    honest          with    that       person         they         wouldnt         be    honest

 25       with me                if    she    wasnt           going     to      be    honest        with      me


Griffin     Associates                                    602.264.2230                          pgriffin@griffinreporters.com


                                                                                                          MILKE_NSB004703



                                                                                                                          Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 207 of 239



Armando Saldate                        Interview      of        Armando     Saldate                      December     21    2009



                                                                                                                     Paqe   54


          were     going    to    terminate that                        that     interview

                           Okay           And when          you    say      honest               thats

          being    consistent          with         what    you    believe           was    the    truth

                           Honest         as    far as       she      knew      it

                           Urn-hum

                           As far as            she    was            because         honesty          for me

          and    honesty       for you         is    two    different           things

                                understand            that        but     you    went       in    there

          believing       she    was      guilty
 10                        Yes

 11                        And       that      was    going       to be       your truth               and

 12       thats     what       your    standard            is
 13
                           No        no     no        My truth          was     honesty          could       have

 14
          very    easily been          the      fact         She      could      have       sat    there       and

 15
          said           didnt do that                 or             didnt          know    anything

 16       about    this whole          situation                Yeah            did    get       the    child

 17
          dressed        and         did know         they      were      going       to    take       him to

 18
          see    Santa    Claus           and       everything          that     Roger       had       told    me
 19
          but       didnt know              they      were going            to do      that
 20
                           That       could         have    been      the     truth        corroborated

 21
          by the    fact       that    what         Roger    had      said            that       they    had

 22                                   the      child                        had gone         to pick
          gone     picked       up                           Styers                                           up

 23       the              and they            were                to take           him to       see    Santa
                 child                                 going

 24       Claus      That       would       have      been      the     truth          That       very

 25
          easily    could       have      been       the    truth



Griffin     Associates                                602.264.2230                     pgriffin@qriffinreporters.com


                                                                                                   MI    LKE_NSB004704




                                                                                                                     Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 208 of 239



Armando Sa.date                            Interview    of         Armando     Saldate                        December     21    2009



                                                                                                                          Page   55


                               However         the      truth       as    Roger       knew       it    was

          something           different           and         knew       that    truth           but       that

          necessary                 doesnt        necessarily             mean that               was       going

          to     get    that      truth     from Debbie                  The    truth       from Debbie

          could        have    been    any     of those            variations            but      my             my

          intention           was    just    to    get       the    truth       from her          as       she    knew

          it      and whether          it    was     going         to    be          whether          it


          corroborated              with    Rogers           statement          or    not             didnt

          know     that        you    know        whether          it    was    going       to or          not
 10
          But     it    was    going       to be     the      truth           or if    it    wasnt           the

          truth             was     going    to    note       that       in my supplemental                      that

 12
          she     sat     there      and    lied to          me
 13
                               And you       continually                insisted       that       she       tell

 14
          you     the     truth during            your interrogation

 15
                                    wouldnt        say       continually                    would          say    that

 16       when      she     got     off track            little          bit    or she       started

 17
          talking         about      herself       or    stuff          like    that        we    would

 18
          would        redirect       her    and     refocus            her    on what       we       were

 19
          trying to           do there         because              had         job    to    do
 20                            Um-hum

 21                            You    know        thats what                   was    doing

 22                            And what        was      your       job
 23
                               My    job    was    to    get       the    truth

 24                            MR     KIMERER            Do    you       guys    have       any       questions

 25       in    this      area        Im     going       to    change          areas         Do       you    have



Griffin        Associates                               602.264.2230                     pgriffin@griffinreporters.com


                                                                                                           MILKE_NSB004705



                                                                                                                         Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 209 of 239



Armando Sa.date                      Interview        of         Armando    Sa.date                 December     21    2009



                                                                                                                Page   56


          some     things     youd        like       to    ask    him

                             MS NGUYEN                     have         couple

                                           EXAMINATION
          BY    MS   NGUYEN

                             You   mentioned

                             Is    this         coattorney              also

                             MR     KIMERER               Excuse      me      Im        sorry      Were

          all    attorneys         here

                             MR     SALDATE               Okay

 10       BY    MS    NGUYEN

 ii                          You    mentioned             that    you      took    notes     on     tablet

 12
          during the         interrogation                of Debbie          is    that    right

 13
                             Yes

 14                          And then          you    gave       those      notes       to the    person

 15       who     typed     them     is    that       correct

 16
                             No
 17
                             Okay         You had          said      earlier               thought       you

 18       said earlier that               she    typed         them     from          recording

 19
                             Recording           yes
 20
                             But    in    this       case        there      was    no    recording

 21
                             No    recording          of my supplemental                     We   would

 22       record      what    we    would                 on   our
                                                put                   supplementals

  23                         On      dictaphone

  24
                                  dictaphone

  25
                             Okay         So    you       gave     that     tape      recording     to    the



Griffin        Associates                             602.264.2230                      pgriffin@griffinreporters.com


                                                                                                  MILKE_NSB004706




                                                                                                                Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 210 of 239



Armando   Saldate                           Interview       of      Armando     Saldate                    December    21    2009



                                                                                                                      Page   57


          typist

                                To    the       typist

                                The       typist put             that    in the       supplemental

                                The       supplemental                       wanted    to    make    sure       of


          course         it     jibed with my notes                      to    the    typed       version

                               Okay             And    Im        assuming           along    with    your

          notes      that           recording          of the       dictation          was    also

          destroyed

                                     wouldnt           say       destroyed            It    was   probably

 10
          reused     about           10    times       afterwards

 ii
                               Fifty              hundred          times

 12
                                Could       be
 13
                                But       its     no    longer          in    existence

 14
                                Tape       may be       in       existence            They    may    still      be

 15
          using     it        but     the       actual       voices          that    were    on regarding

 16
          this no              its        not    in    existence

 17                            And        they    were not          presented          prior to          Debbies

 18       trial

 19
                                Were       not    preserved              you    mean
 20                             Correct

 21
                                No        no           think            had         homicide       the    day

 22       after          So          probably          used       that       same    tape
 23                             So    as    soon       as    it    was          your supplemental               was

 24       verified            and    it    wasnt        preserved

 25                             It    was       returned          in    an    envelope       with    the     tape


Griffin     Associates                                      602.264.2230                    pgriffin@griffinreporters.com


                                                                                                     MI   LKE_NSB004707




                                                                                                                     Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 211 of 239



Armando   Saldate                   Interview          of      Armando Saldate                             December     21     2009



                                                                                                                       Pacje   58


          stuck     the   tape    back       in my          dictaphone           and    there         we    go

          again     for the      next       one       you     know

                           Did you          own         tape       recorder       at    the      time

                           No

                           Did    you       ever      come     to    own    tape       recorder

                           Not    in    the       police       department

                           And    how       long did you             work    for the          police

          department

                           Close       to    22       years

 10                        So what          year did          you          did    you       retire         or

 11
          resign
 12                        Do      own            tape       recorder       now        is   that        what

 13
          youre asking
 14                        Not    now            Im     asking what          year did you                  leave

 15
          the   Phoenix      Police         Department

 16                        In    1990

  17                       As of       1990           you    still       dont     own            tape

  18      recorder

  19
                           Oh          own            tape    recorder       at    home               My

  20
          granddaughter          uses       it         We          you   know      we       even       own

  21
          video     camera      for my granddaughters                       things          at    school         and

  22
          for capturing          things          at          you     know    the       family stuff

  23                       Did you          have       one    in     your capacity               as    the

  24      homicide        detective

  25
                           No     never



Griffin     Associates                                 602.264.2230                    pgriffir@griffinreporters.com


                                                                                                      MILKE_NSB004708




                                                                                                                       Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 212 of 239



Armando   Saldate                       Interview    of         Armando     Saldate                      December     21    2009



                                                                                                                     Page   59


                            So    during the             whole       time    you       worked      as

          homicide       detective            you    never       tape       recorded

          interrogations

                            Not    that         recall           unless           you    know            was

          instructed        to    do    so     specifically               bring          tape      recorder

          stuff     like    that        but         dont recall                        dont recall

          ever

                            And    in    this       case        your      sergeant           said       if

          possible         tape    record       it
 10
                            Yes
 11
                            But you       made       no       attempt       to    obtain           tape

 12
          recorder       prior to        going       into       the    interrogation               room
 13
                            There       would       be    no    reason       to              was   going       to

 14
          ask   her if      she    wanted       it       tape    recorded              and    if   she       said

 15
          yes     stop     and    go    get         tape       recorder

 16                         You    said       that       youre about              50/50            Thats
 17
          your estimate            on the       cases          in which          you    did the

 18
          interrogation            about       50    percent          of those          you    obtained

 19
          confession

 20
                            Generally           yeah
 21
                            So    all    50          50       percent       of    those        those         would

 22
          not   have     been     recorded          then

 23
                            No         Didnt use                tape      recorder

 24                         MS NGUYEN                     dont        have       any    more

 25                         MR     KIMERER               Do    you    have       any


Griffin     Associates                               602.264.2230                       pgriffin@griffinreporters.com


                                                                                                    MILKE_NSB004709




                                                                                                                    Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 213 of 239



Armando Saldate                            Interview     of         Armando Saldate                          December    21     2009



                                                                                                                         Paqe   60


                                              EXAMINATION
          BY    MS VOEPEL

                                    just    am trying to visualize                              You   had        said

          that     during the          interrogation                    you     were pulled           up

          directly           facing    Debra          and that            you   were        leaning         in

          close     to      her during         and       kind       of going         back       and     forth

          little       bit

                               Um-hum

                               And    yet          mean            if   you     were       in that       position

 10       the    entire        time    youre having                     this    conversation                you

 11       couldnt            have    taken          lot       of    notes

 12
                               No     but          took

 13
                               Okay
 14                                 took     the    notes               The    pad    was       on my      lap     you

 15
          know         my    hands     and my pen              was       right there              you      know

 16       when     Im        sitting       there         you       know        Im     talking         to her

 17       like     that        and    were talking                       Ive        been         multitasker

 18       before        multitasking               was    invented             as         word        So         knew

 19
          how     to    do    other    things

 20                            So    yeah           was       taking          notes              would      stop

 21       and     take       notes     and      she      would          stop         And         had to      stop

 22
          for     her you know                and      thats how                    did    it     you      know

  23                           But    the     entire          interrogation                only    lasted         30

  24      minutes

  25
                               Thirty        minutes           yeah            So         didnt       get    no



Griffin        Associates                                602.264.2230                       pgriffin@griffinreporters.com


                                                                                                         MILKE_NSBOO47I




                                                                                                                         Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 214 of 239



Armando   Saldate                            Interview   of            Armando Saldate                         December    21    2009



                                                                                                                          Page   61


          writing cramps                or anything               like       that

                                 Did you         receive          any       training        on Miranda          at

          the     Phoenix         Police         Department

                                 Sure             mean        when            first        went    to    the

          police       academy          in    1969       we       had         Sergeant        Cooley          and

          Sergeant                somebody               and       Officer          soandso             who    were

          involved          in    that       case      that       taught       us     at    the    academy

                                 So   that       was    really your main training

                                 Yeah

 10
                                      on     that

 11                              Sure

 12
                                 Okay
 13
                                 We   would       get    legal briefs                  you    know        about

 14
          Miranda           you       know        Wed        get       it    passed around              and    stuff

 15       like     that           Other       than      that           no      We     all    knew         You

 16
          know      when              what       the    Mirandas             were      and    we    read       them
 17       and we       then       proceeded

 18
                                 Okay         And      nothing          in    your training told you

 19
          to    stop    an interrogation                     if    somebody           invoked       their

 20
          rights
 21
                                 Again        Im       not    saying that                   interrogated

 22
          anyone       after          they    invoked         their          rights          Im     saying we

 23       had        conversation                 and    if       it    went    back        to talking          about

 24       the     crime          then         would      note          it     but      of    course             knew

 25       that     that      could         not    be    used       in       court     because            had    just



Griffin        Associates                                602.264.2230                        pgriffin@griffinreporters.com


                                                                                                         MILKE_NS800471




                                                                                                                       Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 215 of 239



Armando   Saldate                          Interview    of        Armando     Sa.date                      December    21     2009



                                                                                                                       Page   62


          noted     the     fact      that     they       had asked           for an attorney

                             Urn-hum

                             And           noted     the      time they          asked        for an

          attorney             So    now    Im      having              conversation           in my


          supplemental              thats      after that               point          So      know       that    it


          aint going to be used

                               You    just     knew       that      it     couldnt           be used       in

          court

                               Absolutely

 10
                               Okay
 11                            Thats        what             thats         the   big        top     isnt it

 12
          Thats       why      we    make     the      other       decisions           or other       people

          make      decisions         of what        we      did at        court

                               But    that     would         be    sorted        out    by    the    defense

 15
          attorney        in    an    argument          and       everything           at    the    time    of

 16
                               No          think       that       was    pretty clear                     think

          that      was   pretty       clear        in my         mind that         whatever              got

 18
          after they           invoked        their right               was   not      going       to be    used

          That      was   pretty       clear        in my         mind

 20                            At    all       Even       for impeachment

  21                                think     it    could         be used        for impeachment

  22                           MS VOEPEL                Okay             Thank    you
  23                           MR     KIMERER             Can      we     take    about       five    minutes

  24       Ive      got   to    get    another          binder             didnt        have       with    me     if

  25       thats okay


Griffin     Assnciates                                  602.264.2230                        pgriffin@griffinreporters.com


                                                                                                      MILKE_NSB004712




                                                                                                                       Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 216 of 239



Armando Saldate                        Interview   of         Armando      Saldate                    December        21    2009



                                                                                                                     Page   63


                           MS     DONE         Thats          fine



                                            EXAMINATION
          BY    MS NGUYEN

                           As    far as            well         have       you   reviewed           any    of

          the    briefs filed          in   the    habeas              either        the      habeas

          petition       or the    brief to          the      Ninth        Circuit        Court      of

          Appeals

                           No
 10
                           In    there        theres                   think       its        about       18


          cases    that    you    have      worked       on     in    the    past       where       theres
 12
          some    sort of       dispute       as   to    an     individuals               alleged

 13
          confession       or incriminating                statements                Do      you    have       any

 14
          knowledge       about    those       specific            cases

 15
                           No
 16                        MS     NGUYEN           Julie           would     you     mind      providing

 17       him that       information

 18                        MS     DONE         Yeah                just     provided          you

 19
                           Oh     he    may    not      have       reviewed        it
 20                        Thats        why        hadnt           said     anything                 just

 21
          provided       the    parts

 22                        MR     KIMERER            Out      of     the    brief

 23                        MS     DONE               out      of     the    briefs that             had    to

 24       do    with   your     contentions          and      our     response          to    those

 25                        MS     NGUYEN           And     it      lists     the     18      different



Griffin     Associates                             602.264.2230                      pgriffin@griffinreporters.com


                                                                                                   MILKE_NSBOO47I




                                                                                                                 Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 217 of 239



Armando   Saldate                       Interview     of      Armando    Saldate                      December   21     2009



                                                                                                                 Page   64


          pieces

                            MS        DONE            think      it   was    from      the     Ninth

          Circuit        briefs        not     the    habeas

          BY    MS NGUYEN

                            You       plan     on reviewing           those       prior to       the

          evidentiary           hearing

                            Sure        yeah

                            And then           as    far as      while      you    were with          the

          Phoenix        Police       Department           was     there     any       disciplinary

 10       action        taken    against        you
 11                         Yes

 12                         And what           did that       concern

 13                         Five       days     off        And        think       thats        already

 14       been      adjudicated                think       though           Thats        already       been

 15
          gone      through      when     they       asked    for my personnel                 file    and

 16
          stuff      like   that
  17
                            Okay          Do    you    remember what              year that        was      in
  18                        What       what     was    in
  19
                            That       the     disciplinary action                 was     taken

  20
          against        you
  21                        It    was     in the       seventies

  22                        And       what     did that       entail          What       was    the

  23
           reason       for the       disciplinary           action

  24                             think       disciplinary action                  is    right    there

  25       You    can    read    it    for yourself



Griffin        Associates                             602.264.2230                     pgriffiri@griffinreporters.com


                                                                                                MILKE_NSB004714




                                                                                                                 Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 218 of 239



Armando   Sa.date                      Interview          of         Armando     Saldate                          December   21     2009



                                                                                                                             Page   65


                           Well        but            want          to    ask    you    questions             about

          that

                                dont recall

                           You       dont        recall             at    all    what       the

          discipline

                           Im        not    going          to       recall       about       that       situation

                           So    you       dont           want       to    speak       about       it
                                dont want to speak                          about       that       situation

                           Okay
 10
                           Only because                   you       already       know       all    about         that

 11
          situation          You      know       as       much       as         know    about       that

 12
          situation              didnt           review             it    again         Today            didnt
 13
          review    that     situation

 14
                           And       thats           one       of    the    purposes          of    the

 15       interview     is      to    get       your recollection                      of    events
 16
          obviously
 17
                                have       no    recollection                   of the       events

 18                        You       have       no    independent                recollection                of what

 19
          happened
 20
                                have       no    recollection                   that         want       to

 21
          recollect     anything            about          those          events

 22
                           Okay            Well           thats two different things

 23       Either you       dont        want          to    talk          about    it

 24                             dont want to talk about                                it
 25
                                 or you          dont           recollect          it         Which          is    it


Griffin    Associates                                     602.264.2230                       pgriffin@griffinreporters.com


                                                                                                         MILKE_NSBOO47I




                                                                                                                         Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 219 of 239



Armando Saldate                            Interview    of        Armando      Sa.date                        December    21     2009



                                                                                                                          Page   66


                                    dont want to talk                    about    it

                               You    dont        want       to    talk       about     it        okay         But


          you     would     agree         there    was       disciplinary action                       taken


          against       you         and    you    were       suspended          for five              days

                               Yes

                               Other       than    that           was    there     any          other       internal

          investigations              that       youre aware of during your career

          at    the     Phoenix       Police       Department

                               Not    that         know       of
 10                            So    that       only the          one    investigation                       thats

          the     only one          that    you    know       of
 12                            Thats        the    only one             that       know          of    that         had

 13
          any     disciplinary action                        And         think     thats              the    only

 14       one     you    know       of     because       theyve           asked        the       police

 15
          department           several          times to          provide       records               and    they

 16       havent
 17                            And    that       disciplinary action                       that         had    could

 18       have     been      removed         from those            records                  could       have

 19       removed        them       six years after they                      happened            but

 20
          didnt             So now        you    have    them           you    know        about       them
 21       know     about       them        they    know       about       them             If    you    want       the

 22       whole       world     to know          about       them             guess        thats        what       will

 23
          happen         but    that       was         long time          ago         so

 24
                               Well        if    youre going to                        why       didnt        you

 25        have          removed          from your record
                   it                                                     if     you       say that          you



Griffin        Associates                               602.264.2230                        pgriffiri@griffinreporters.com


                                                                                                            MILKE_NSBOO47I




                                                                                                                          Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 220 of 239



Armando   Saldate                          Interview       of         Armando Saldate                           December         21    2009



                                                                                                                                Page   67


          could      have

                               Because          that       was       me         That       was    my career          as


          being          police       officer                    dont                 Im          truthful

          individual                  dont        go       out       and try          to pretend          Im
          something           Im     not              could          have       very       easily       removed

          those      records           After          six years                      could       have    removed

          them          They    tell       you    come          on    in       to    remove those          records

          and     you    can    get    rid       of    them           you       know        and    nobody       will

          ever     know         But    that       was       part of my                career            That    was

 10
          part     of my life          back       then                    learned                  learned       great

 11
          lessons out           of    that        and       Im        not             and    thats              Im
 12
          just     not       going    to    just       throw          it       away    and       just    say    it

 13
          just     didnt happen                        mean           it       happened            You    know
 14       wasnt very happy of having                                 to    tell       my    son     my daughters

 15
          about      what      happened               My    son was                  police       officer        still

 16
          is       police       officer                    think          he    probably          thought       his

 17
          dad     was         hero    all       this       time           didnt        know       his dad       did       do

 18
          anything           wrong
 19
                               When    you       guys       asked          for those             records        and       it

 20                              and
          was     granted                  you    guys          got       those       records             was

 21
          called        by       the       Attorney             General             told me       that    those

 22
          records were           going          to be       made          public       to    the     judge      and

 23       stuff               decided            would          tell       my two          daughters       and       my

 24
          son      and         did         My    wife           of    course           already          knew    about

 25       it    and would        remind          me    about          it       every       once    in    awhile


Griffin        Associates                                  602.264.2230                          pgriffin@griffinreporters.com


                                                                                                          MILKE_NSBOO47I



                                                                                                                               Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 221 of 239



Armando Sa.date                             Interview           of         Arznando       Saldate                      December       23    2009



                                                                                                                                     Page   68


          And     it    was        difficult              to    do    that           and    Im      not     going          to   do

          it     in    this        situation              or any          other       situation           if          dont

          have        to

                                   So     what       is    the       reason          now    that      you      dont         want

          to     speak        about        it         Like       you       said           its       something          that


          you     know        happened               and       you    arent           disputing           it         and

          everybody            knows        about          it

                                   There        is             the    only people               that      needed to

          know         about       that     situation                Ive        already         told           Didnt

 10       want         to    tell       them              grant       you       that            Hadnt       told       them
 11
                grant        you    that             But       when       that       was    made      public                did

 12       tell         them               told my          son       who       is         police      officer

 13       told him what                   his dad          had       done                 told my two

 14
          daughters                older        daughters                  Theyre            adults                  had    to

          tell         them       what     their dad             did           and    that      was     difficult

 16       but      Im        done               was       responsible                to    my    family because

 17
          was      responsible to tell                          them before                they      heard       it    on       TV

 18
          or radio            or paper           or wherever                   they       would hear            it    from

 19       That         was    my responsibility to tell                                   them        My wife          knew

 20        about        it              knew     about          it         My       family now          knows         about

 21        it          So    thats my                     thats the                 end    of my

 22
           responsibility
  23
                                   And          understand                in    this       context             in the

  24
           context           of     the    interview                 if    you       dont        want     to go        into

  25
           that         you       know      Im        not       going          to     but       based     on what



Griffin         Associates                                      602.264.2230                         pgriffin@griffinreporteis.com


                                                                                                                     MILKE_NSB00471




                                                                                                                                     Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 222 of 239



Armando   Sa.date                              Interview    of         Armando Sa.date                           December     21    2009



                                                                                                                             Page   69


          youve             said    thus       far        youve        admitted          to    that       conduct

          is    that         right            Its     not    in dispute

                                        had    received          five       days    off        and         learned

          lot     of     lessons          from those             five       days    off              lost

          house              In    fact             lost         lot    of       things             little       bit    of

          me    during            that    day             during that            period        of    time but

          Ive        gone         and    tried       to    recapture             that         Ive     gone       and

          tried to            do the          best         could       as        police        officer            And

          whether             you       know          its              you       know     Ive        had     second

 10
          thoughts            about       getting rid of                that       stuff        to be        honest

 11       with       you          but          but         think            did it       for what          was    good

 12       for     me          That       was    me         Thats        my       career         Thats                 you

 13
          know         Ive         had    many        many commendations                        It    kind       of

 14
          wouldnt            be     fair       to    leave       them there             and    take       out    the

 15       bad     stuff           and    leave       the    good       stuff       in    there        you       know
 16       but     Ive         seen       my    file       before            retired                 saw    my    file

 17
               saw     it    many times               and    the       commendation             side was          that

 18
          thick          and the          disciplinary             side was             just that          paper
 19       So         figured            that    that       balanced          out    my    life        you       know
 20
          so      and       thats why
 21
                                   Other       than       that     you       dont        know       of any       other

 22
          disciplinary                  action

 23                                No
 24                                As    far as       the    cases           which            know    you       havent

 25       reviewed            yet        but    youre going                 to    review       prior to          the



Griffin        Associates                                   602.264.2230                       pgriffin@griffinreporters.com


                                                                                                             MILKE_NSBOO47I



                                                                                                                            Exhibit 1A
           Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 223 of 239



Arxnando   Sa.date                        Interview       of         Armando Saldate                            December   21     2009



                                                                                                                           Page   70



           evidentiary            hearing           as   you        sit    here       today      do    you       have


           any    independent             recollection               of cases          wherein

           confession            or incriminating                   statements          were     obtained


           during your interrogation                           of    the        suspect      that     were

           ultimately suppressed

                                 No

                                       for one        reason         or another

                                 Do    you    have       any       independent           recollection             of

           cases     like        that

  10
                                 Disputed           yes because                  thats       your     job
  11
           Thats        what      you     guys      do
  12                             Not     just       disputed              Im      talking      about        wherein

  13
           they      were    suppressed

  14
                                 No      no
  15                             MR      KIMERER              Go    through           each   case     we    have

  16       and    ask    him if          he    remembers            it     at    this    point      in     time

  17                             MS      DONE         What         are     you    referring         to          Im
  18       not    sure      if     its        the    same      thing        he    has

  19                              MS NGUYEN               These           are    my    own   notes          They

  20       are    cases          cited    in    the      Ninth       Circuit           brief

  21
           BY    MS NGUYEN
  22
                                  State       verses      Conde             CONDE
  23
                                       remember that               case
  24
                                  Do   you     have      an    independent              recollection             of

  25       that


 Griffin     Associates                                   602.264.2230                       pgriffir@griffinreporters.com


                                                                                                           Ml   LKE_NSB004720




                                                                                                                           Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 224 of 239



Armarido   Saldate                         Interview                  Armando Saldate
                                                           of                                                   December       21    2009



                                                                                                                              Page   71


                               Of    that       case        yeah            Generally                mean          you

           know       that     he was       involved             in         bank       robbery            And

           interviewed          him while             he was          in    the    hospital              and we

           talked        and    he     you       know                but         think       that    was             that

           was     about            he was       under          drugs       or under          something
           dont       know            dont know                 if    it    was    ever       suppressed             or

           not           just       know    that       thats what the dispute                             was

           about        that    maybe            picked          on         guy    that       was    sick       or

           something          or was       on    drugs          or something

 10
                               When    you       say       picked           on         guy
 11
                               Well             happened             to    ask him          some    questions
 12
                               So   you     went       to    the          hospital          when    he    was      in

 13
           critical          condition           do you          recall          that
 14
                               Critical          condition

 15
                               Correct

 16
                                    dont recall that

 17
                               Okay         He       was    on       I.V
 18                            He   may have           been          on    I.V         Critical               to    me
 19
           critical          condition          is    you    dont           talk       to    somebody              And

 20
           we    were    having            conversation                    so

 21
                               So   you     recall          questioning                him when          he   was       in

 22        the     hospital
 23
                               Yes

 24                            Do   you     know       today          that       his    statements            were

 25                            as
           suppressed                involuntary


Griffin         Associates                                 602.264.2230                       pgriffin@griffinreporters.com


                                                                                                          MILKE_NSB004721




                                                                                                                             Exhibit 1A
           Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 225 of 239



Arinando   Saldate                     Interview         of     Armando      Saldate                    December              2009



                                                                                                                       Page   72



                              No           dont know            that

                              What    about        State              Yanes        Yanes
                                    ez       probably                  dont        recollect          Yanes       at


           all

                              There        he had    suffered                skull       fracture            He

           had         the    suspect        had    some        brain       damage       as        result     of

           skull      fracture

                              Those        are    your words           that               probably

           didnt       know    anything           about       that      okay        but       those    are

  10       what      you   found     out     afterwards               and      didnt           know

  11
           anything        about     that            wouldnt            know       anything         about

  12
           that

  13
                              Okay
  14                          But          dont     even        recall the          incident           so

  15                          You     dont        recall that           case       at    all
  16                          No       Not       without        looking       at    it        no
  17                          What     about       State        versus       Jones

  18                          Jones          Jones

  19                          He    was     in           Jones    was         juvenile

  20                          Was     that       Circle          or something             like      that

  21       Murder

  22                          It     was         first        degree    murder          case           can

  23        tell     you   that             dont         know    if    it    was    involving

  24        Circle

  25                               clerk     or something                     cant        really       say


 Griffin      Assnciates                                 602.264.2230                    pgriffin@griffinreporters.cnm


                                                                                                      Ml LKE_NSB004722




                                                                                                                       Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 226 of 239



Armando Sa.date                           Interview       of         Armando     Sa.date                     December   21     2009



                                                                                                                        Page   73


          Id     have    to    review          it

                              But    he    was            juvenile           and       he was      handcuffed

          to      desk    in         room by himself                        Is   that        ringing any

          bell

                              Ill        tell       you    right       now        if    he    had been

          handcuffed          to         desk       by    himself           it   would        have     been    by

          police       officer           not    me
                              You    dont           recall that             at   all

                              No         Not    independently                recall          it    no        Ill
 10       have    to               was    probably             involved          in at       least           would

          say     300    homicides             when            was    there              was      probably

 12
          involved       in    at    least that                many armed          robberies
 13
          burglaries           some       undercover                work           lot       of   cases       and

 14
          Im     sorry             cant        recall          it
 15
                              Thats        why       Im        asking       you         For those           that

 16
          you    dont     recall

 17                                will    review              yes
 18
                              State       versus          Running       Eagle
 19
                              Yes          remember             that
 20
                          And        that       one        do you       recall          that      he         that

 21
          was    probably          one    that       you       are    discussing             where     he

 22       asserted       his       right to          remain          silent            You    actually

 23
          testified      to        that
 24
                              Yes
 25
                              But    you       continued             with    the       interrogation


Griffin    Associates                                     602.264.2230                       pgriffin@griffinreporters.com


                                                                                                        MILKE_NSB004723




                                                                                                                     Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 227 of 239



Armando   Saldate                         Interview     of         Armando     Saldate                      December    21     2009



                                                                                                                        Page   74


                                   wouldnt         say       interrogation                  You      guys   use

          that      interrogation                 so    loosely              Its      an    interview

          Its         conversation            as       far as          Im    concerned               Its

          conversation             between        me    and       him

                              Whether        you       call       it    an   interview          or

          interrogation              you     spoke       with          him and       you    obtained

          incriminating             statements               is    that      correct

                              With    Running           Eagle

                              Right

 10                                dont      think            obtained          any       incriminating

 11
          statements          from    him          Im        not       sure     but         dont think

 12
          did       No         dont        think             did

 13
                              So    do you        recall          in    that    case       he   invoked       his

 14
          right     to   remain       silent

 15
                              Yes

 16
                              And    is    that        one    of       cases    where       you      continued

 17
          to   have       conversation                 with       him
 18
                                   think     we    did have                  conversation             but    the

 19       fact    that             that           you    know           that    he    asked       for an

 20                      is    because
          attorney                                 noted          it    on my    supplemental
 21
                                   believe        it    was       the    right       to    remain      silent

 22                           Remain        silent yeah
 23                           What    about        State                Mahler            Mahler
 24                           The    guy     in    Tucson          or something                 went    down       to

 25       interview


Griffin     Associates                                  602.264.2230                       pgriffirt@griffinreporters.com


                                                                                                      MILKE_NSB004724




                                                                                                                        Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 228 of 239



Armando   Saldate                       Interview   of         Armando    Saldate                  December    21    2009



                                                                                                              Page   75


                                 believe      thats        correct

                            Didnt tell             me    anything

                            Well        no      This      one              believe        that    there

          was    an allegation           that      was    promised         that     his    girlfriend

          would     be   released        if   he    spoke       to    you

                                 never    did      that        no
                            So    you    deny ever         doing         that

                                 deny    that       yeah

                            Are    you    aware         that    the      Court    of Appeals

 10
          suppressed his           statements

 11
                                 dont think             there were         any    statements        to be

 12
          suppressed         were       there             dont        recall      if       got

 13
          confession        from him or            not         Again       Ill      have    to    review

 14       that    one

 15
                            State       versus      King
 16                              dont     recall         that
 17
                            State       versus      Rodriguez
 18
                                 dont recall that
 19
                            State       versus      Reynolds              Reynolds
 20
                            No          dont       recall       that             apologize
 21
          should     have    got    to    those         things

 22                         MS     NGUYEN           Do    you    have      any    follow     up    on

 23       those

 24                         MS     VOEPEL           No
 25                         MR     KIMERER              Just         couple      things     and    well


Griffin     Associates                              602.264.2230                    pgriffin@griffinreporters.com


                                                                                             MI   LKE_NS6004725



                                                                                                           Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 229 of 239



Armando Salciate                         Interview        of        Armando Sa.date                         December      21    2009



                                                                                                                         Page   76



          get    you       out    of    here



                                 FURTHER                       EXAMINATION
          BY    MR     KIMERER

                                 Looking       over       my notes           it     indicated          in   your

          prior testimony                one       time    that       when        Debra     was    sitting          in

          front       of    you        and    at    the    very      initial         part      of your


          starting to             ask her          questions           you        said   she     was    shaking

          Do    you    recall          that

 10                              Yeah         She    may have         been         shaking        yeah
 11
                                 Shaking       at    that      point
 12
                                 But         mean        you   know       thats                 that    was    part

  13
          of the       emotion          she    was       trying to        convey           you    know        to

  14
          me yes
  15                             And    was    it    your standard practice                        when       you

  16      do    an    interrogation                or an       interview           or however          we   want

  17      to    call       it     that       usually you would                    always    like       to    do

  18      that       by yourself              not    have       anyone       else        with    you
  19                             Usually           but    at    times there              would     be       other

  20
          detectives              but    theyd be              in   the   background                    didnt
  21
          want       them       to be

  22
                                 Involved

  23
                                 Well          didnt want them to be present

  24       didnt want them to be                         in    between              in    other    words           we

  25      wouldnt           do    it    like       in    TV     two    detectives           sit    on       one



Griffin        Associates                                 602.264.2230                     pgriffin@griffinreporters.com


                                                                                                       Ml LKE_NSB004726




                                                                                                                         Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 230 of 239



Armando   Saldate                               Interview        of         Armando Saldate                        December    21     2009



                                                                                                                               Page   77


          side       of the       table          and the              defendant          sits       at    the    other

          side       of the       table                    wanted           that       person       to    have         full

          focus       on    me        and       Im     going           to    have             my    focal       point    is

          her        and    her me                   And    if          detective             was       there

                                 And       sometimes there                    was        sometimes          there

          wasnt            you    know

                                 --    but       he    would           be    in    the    background             just

          you    know        in       the       corner          somewhere                He    could       listen to

          it    if    he wanted             to        you       know               wasnt                   wasnt
 10
          really against                   anybody          being           in the       room              just    didnt

          want       them to          be    involved              in anything             that          transpired

                                  my interview
 12
          when       it    was

 13
                                 Well

 14
                                      lot       of    times                 would have             an    interview

 15
          and    like       in robbery                detail            we    would       have          an FBI    agent

 16
          with us          during          all       interviews              for       bank    robberies               Well
 17
               would       have       the       interview               but       as    long       as    that    FBI

          agent       stood       somewhere                away        from       me     and       that    was    okay
 19       and    as       long    as       he    didnt            interrupt             us     that       was    okay
 20       At    times                           would       finish my              interview               Then    he
                            then

 21       would       get    into          his position                     and         may    stay there

 22
          may    not         Most          of    the       time             wouldnt                But     no          just

 23
          you    know

 24
                                 Generally                 if     you       were       doing       an    interview

 25       and         call       it    your style                            was       basically          you    want    to



Griffin        Assoiates                                         602.264.2230                       pgriffin@griffinreporters.com


                                                                                                                MILKE_NSB004727



                                                                                                                              Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 231 of 239



Armando   Saldate                        Interview     of        Armando Sa.date                              December   21     2009



                                                                                                                         Page   78


          make        connection          with       that       person

                             Absolutely

                             And you          want     to    really get          them       to      bond       with


          you      and     you    dont want            any      interference              from anybody

          else

                             Thats         correct

                             You       dont      want       anybody       jumping          in        and


          losing            getting       you       off     of the       track       that       youre on

          when      youre sitting there interviewing                                 somebody

 10
                                  honestly          believe        that             that       no    matter

 11
          what           what     it     is     somebody          is    going       to tell          you

 12
          they      want    to tell        you      what        happened      especially                 if   other

 13
          people      are     involved              because       they    want       to    get       their

  14
          truth known               Its        always been             my position             to    put      myself

          in        position        to   where        they       are    going       to    tell       me what

  16
          happened            And        do that           by    just     want       them       to       focus    on

          me
  18                          Um-hum

                                  want     them       to    just       tell   me         and     Im       going     to

  20
          be     truthful         with   them         and       theyre going to be truthful
  21
           with     me      and    were        going       to    have    this       conversation                  Im
  22       not    going      to belittle             them and          Im     not    going          to

  23
           independently               just    say     you       know     youre            you       know

  24       whatever         you    are        and    how    could       you    have       done       that
  25
           There     are     some      detectives                know    do that                 or did        that


Griffin        Associates                               602.264.2230                      pgriffin@griffinreportexs.com


                                                                                                         MILKE_NSB004728




                                                                                                                         Exhibit 1A
       Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 232 of 239



Arntando   Saldate                               Interview    of         Armando     Saldate                    December     21     2009



                                                                                                                             Page   79


           They       would       stand          up    and    get       all    angry       and    get    pissed        off

           and     walk      out       of the          room but                dont          Ive        had    an

           interview             where            knew       he had             he    was    responsible             for

           killing               newspaper             boy     but            sat    in    there     with him

           almost five                 six hours                    couldnt           get    him to       confess

                                  Um-hum

                                  But       we    had         good       conversation              but         caine


           out     and           told the             sergeant

                                  But       your       style       is    to    go    in and       take    control

 10
           of the          situation             immediately

 11
                                  Well           take       control       of the          situation            In    this

 12
           case        like       the       paper       boy        he    had already             told         we     had

 13
           already          had    information                he    told his priest                  or told his

 14
           girlfriend              or told his best                      friend            Well      thats the

 15
           problem          area            When       an    interviewer             gets    to         person

 16
           thats           already          told       somebody          else        then    theres no

 17
           reason          for    them       to tell          you         So          try    to be                  try

 18        to    be    in    the       position             that    they       need       to tell       me     and

 19
           thats           how         do    it
 20
                                       guess           asking            question           underlying          that

 21        in    terms of          your thinking                   is    that       you    feel    that       they

 22        need       to    give       you       the    truth

 23                               Its        just been             my    experience          and        you    know
 24
           my    life       experience                 my police          experience              that    people

 25
           generally             are                  mean     barring any                psychological



Griffin         Associates                                    602.264.2230                       pgriffin@griffinreporters.com


                                                                                                          MI   LKE_NS0004729



                                                                                                                           Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 233 of 239



Armando   Saldate                       Interview     of      Armando     Saldate                    December          2009




                                                                                                                Page   80



          problems         they may       have        people       usually        when      confronted

          with    the      facts        like    to          you    know       theyll tell           you

          what    happened

                                Now     you    say that           but   you     indicate      that       of

          all    the     cases        where    youve        done    interrogations            or

          interviews             theres only been                 about    50    percent      of    those

          where     youve            probably       gotten    people       to make       admissions

                                Absolutely            And         fault    that     with     it    may

          have    been         my approach

 10                             Um-hum

 11                             It    may have       been    me
 12
                                Um-hum

 13                             It    may have       been         situation         where    somebody

  14      didnt          like    me personally               Somebody         didnt                 may

  15      have      said       something       that    may have               you    know         or they

  16
          may have         told somebody             else    already          or they       just     didnt

  17      want      to    talk

  18                            Or maybe       it    was    they    werent          guilty
  19
                                No      Most    of the       time when          people      werent

  20
          guilty          they usually          told me       everything            about    their        not

  21                                                 had                        about
          being      guilty              never              no problem                   somebody

  22
          telling         me    that    they    werent        guilty
  23                            You    include       those    in your 50            percent
  24
                                Well     sure        but     you    know

  25
                                Now       know       that    the    interrogation                     think



Griffin     Associates                                602.264.2230                   pgriffir@griffinreporters.com


                                                                                                  MILKE_NSB004730



                                                                                                                Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 234 of 239



Armando   Saldate                         Interview   of         Armando Saldate                        December   21     2009



                                                                                                                   Page   81


          there      was       Detective         Halstead             or      police       officer

          Halstead          outside       or something            like       that         Do    you

          remember him being                 there     from the             Phoenix       Police

          Department

                              Hamrick

                              Hamrick          That        was    it

                              He    was       detective           with       us

                              You    had him wait            outside

                              Yes

 10
                              You    didnt       ask       him to          come    in the       interview

          with     you
 12
                             No
 13                           Did you        come     out    and tell             him right

 14       afterwards          that    you     had     received                obtained

 15
          confession          from    Debra

 16
                              No           probably         told him when             we       completed

 17       it
 18
                              Right       after you         got       out    of the       room

 19
                             Well         yeah        When       we    completed       the       interview
 20
               probably       told him what            we    had            You    know        he was

 21       homicide          detective         and he        was       sent    to          to Florence

 22       And     yeah       there    wouldnt          have       been       no    reason       for me    not

 23       to    tell    him

 24                           Did    you     know     that       he    was          did he       get    there

 25       before       you    in Florence



Griffin        Associates                             602.264.2230                    pgriffin@griffinreporters.com


                                                                                                   MILKE_NSB004731



                                                                                                                Exhibit 1A
       Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 235 of 239



Armando Saldate                            Interview           of         Armando     Sa.date                      December   21     2009




                                                                                                                              Page   82


                              Yeah              He    must          have       been    the       one   that       was

           sent    before       me yes

                              Okay              And do          you       know       how    long Debra            was

           waiting       for you           until          you       got    there       in    that      room

                              No          but    they          said       it    was    going        to be        pretty

           quick    to    get        there       because                  was    going       to     take

           helicopter                To    me        it    lasted          hours           but         dont       know

             really       dont            know       how       long

                              But         Hamrick          never          attempted          to talk         to    her

 10        he was      waiting            for you          to       get    there

 11
                              That         would          be    protocol              for   us
 12
                              Okay
 13                           You         know             was       case        agent              was     the     one

 14        Just    like    if             was    sent          down       there to           talk      to         to pick


           up Debra                                                                    know       may have          felt
  15
                          Milke            even       though                   you

  16       that        could         interview             her                 wouldnt        because            thats

  17       not    my   case           Hamricks                 case       it     would       be
  18                          This         was       not       Hamricks               case

  19                            It    was       my        case

  20                            It    was       your case

  21                            So         decide          what       happens           in    my    case

  22                          Did         Hanrick          have                tape    recorder             or    you

  23       dont        know

  24                                 dont        know
  25                            Did you          ask       him for              one


 Griffin     Associates                                        602.264.2230                        pgriffin@griffinreportexs.com


                                                                                                                 MILKE_NSB004732




                                                                                                                              Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 236 of 239



Armando   Sa.ciate                       Interview    of      Armando     Sa.date                    December     21    2009



                                                                                                                 Page   83


                                 wouldnt         even       guess       that    he    did or     didnt
            wouldnt          even    think       about       it
                             Arid   you     chose      not    have       him present          with    you

          when    you    interrogated            Debra

                             Yes

                             Did    you    ask    him to          stay    outside

                                 probably        did        like         asked       her aunt       to be

          outside

                             You wanted          to    be    with       her alone         just you         and

 10       her
 11
                             Absolutely

 12
                                 dont      have       anything                  couple       other

 13
          questions

 14
                             Does    anybody          else    have       anything       at    this

 15
          point
 16
                             Constable        Saldate             is    there anything           that

 17
          havent        asked      you    thats        new    that       you    have    thought       of

 18
          that    you    havent          told us       about       today       that    you    can    think

 19       of
 20                          No      Ive      told you                 couple    new    things       about

 21       this    disciplinary thing                       Weve        already       discussed       that
 22
          Other      than    that        no
 23                                                                       the             that
                             Everything          is    basically                 same               youve
 24       testified         to   before

 25
                             Yes     it     is


Griffin     Associafes                                602.264.2230                    pgriffin@griffinreporfers.com


                                                                                               MI   LKE_NSB004733



                                                                                                             Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 237 of 239



Armando Saldate                    Interview         of             Armando Saldate                                   December    21    2009



                                                                                                                                 Page   84


                           Theres        really no                  difference                 in     what       your

          testimony       has    been

                           Of    course        thats                your determination

                           Right

                           But         think    it        is                   think          its         basically

          what      testified          before                   didnt               get             chance       to

          review    evezything           but    its             as             recall          it          And some


          things        didnt      recall                 let        you           know       that          didnt

          independently          recall       them         and           other things                     that         did

 10       recall        Yes      everything           Ive            told you                 is
 11                        What    you    have        reviewed                     so   far          its     all

 12
          accurate        and    thats        the     way           it        was       basically

 13                        Thats        the    way        it        was

 14                        And    is    there              and                 take       it        youre going to
 15       review    the    rest    of your stuff                              If    something              comes       up

  16
                           Well        Ive     been                  Ive            been        instructed             by

  17
          one    of your    attorneys          to     review                  the       rest        of the       stuff

  18
                           Well        when    you        do your review                             if    theres

  19
           something      else    that    independently                            comes        up        will    you

  20      tell    the   AGs      office       about            it        so    we       can     know       what       it    is

  21      before    the    hearing

  22
                           Absolutely
  23                       MR     KIMERER             Anything                     else        at    this    point

  24                       MS NGUYEN                      dont                have       anything            further

  25                       MR KIMERER                 Okay                    Thank       you        very    much


Griffin     Associates                               602.264.2230                                   pgriffin@griffinreporters.com


                                                                                                                 MILKE_NSB004734




                                                                                                                                 Exhibit 1A
      Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 238 of 239



Armando   Saldate               Interview     of     Armando   Saldate               December   21     2009



                                                                                                Page   85


          appreciate    your    coming

                        MR     SALDATE         Hey    no     problem

                        Concluded        at    1146     a.m




 10



 11




 12



 13




 14



 15



 16



 17



 18



 19



 20



 21



 22



 23



 24



 25




Griffin    Associates                         602.264.2230               pgriffin@griffinreporters.com


                                                                                 MILKE_NSB004735



                                                                                            Exhibit 1A
          Case 2:15-cv-00462-ROS Document 673-3 Filed 09/23/20 Page 239 of 239



Armando   Saldate                 Interview      of        Armando    Saldate                       December          2009




                                                                                                               Page   86


                                      CERTIFICATE

                              BARBARA             STOCKFORD               Certified Court


          Reporter    in    the   State     of   Arizona             do   hereby        dertify       that

          the   foregoing     pages    constitute                 full       true           acd

          accurate    transcript       of    the      proceedings            had       in    The


          foregoing      matter      all    done      to    the      best    of    my       scill    and

          ability

                           WITNESS    my hand         this     23rd day           of    December

 10       2009

 11



 12


                                      BARBARA               STOCKFORD             RP4R/CRR/CCP
 13                                   CCR NO          50463

 14



 15



  16



  17



  18



  19



  20


  21



  22



  23



  24


  25




criffin     Associates                           602.264.2230                     pgriffir@griffinreporters.com


                                                                                                  Ml LKE_NSB004736




                                                                                                               Exhibit 1A
